 



Exhibit 10.1
 
CREDIT AGREEMENT
among
ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD
and
ALLIED WORLD ASSURANCE COMPANY, LTD,
as the Borrowers,
The LENDERS Party Hereto,
BANK OF AMERICA, N.A,
as Syndication Agent
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Fronting Bank and L/C Agent
$400,000,000 Unsecured Senior Revolving Credit Facility
BANC OF AMERICA SECURITIES LLC
and
WACHOVIA CAPITAL MARKETS, LLC,
as Joint Lead Arrangers and Joint Bookrunners
Dated as of November 27, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
      Page ARTICLE I

 
        DEFINITIONS

 
       
Section 1.1
  Defined Terms   1
Section 1.2
  Accounting Terms; GAAP and SAP   22
Section 1.3
  Other Terms; Construction   23
 
        ARTICLE II

 
        AMOUNT AND TERMS OF THE CREDIT

 
       
Section 2.1
  Commitments   23
Section 2.2
  Borrowings   24
Section 2.3
  Disbursements; Funding Reliance; Domicile of Loans   25
Section 2.4
  Evidence of Debt; Notes   26
Section 2.5
  Termination and Reduction of Commitments   26
Section 2.6
  Mandatory Payments and Prepayments   27
Section 2.7
  Voluntary Prepayments   27
Section 2.8
  Interest   28
Section 2.9
  Fees   29
Section 2.10
  Conversions and Continuations   30
Section 2.11
  Method of Payments; Computations; Apportionment of Payments   31
Section 2.12
  Recovery of Payments   32
Section 2.13
  Use of Proceeds   33
Section 2.14
  Pro Rata Treatment   33
Section 2.15
  Increased Costs; Change in Circumstances; Illegality   34
Section 2.16
  Taxes   36
Section 2.17
  Compensation   39
Section 2.18
  Replacement Lenders   39
Section 2.19
  Increase in Commitments   40
 
        ARTICLE III

 
        LETTERS OF CREDIT

 
       
Section 3.1
  Syndicated Letters of Credit   43
Section 3.2
  Participated Letters of Credit   46
Section 3.3
  Conditions Precedent to the Issuance of Letters of Credit   49
Section 3.4
  Obligations Absolute   50
Section 3.5
  Interest   52
Section 3.6
  Interest Rate Determination   52
Section 3.7
  Collateralization of Letters of Credit   52
Section 3.8
  Use of Letters of Credit   53

i 



--------------------------------------------------------------------------------



 



         
 
      Page ARTICLE IV

 
        CONDITIONS PRECEDENT

 
       
Section 4.1
  Conditions Precedent to the Closing Date   53
Section 4.2
  Conditions Precedent to All Credit Extensions   56
 
        ARTICLE V

 
        REPRESENTATIONS AND WARRANTIES

 
       
Section 5.1
  Organization and Power   57
Section 5.2
  Authorization; Enforceability   57
Section 5.3
  No Violation   57
Section 5.4
  Governmental and Third-Party Authorization; Permits   57
Section 5.5
  Litigation   58
Section 5.6
  Taxes   58
Section 5.7
  Subsidiaries   59
Section 5.8
  Full Disclosure   59
Section 5.9
  Absence of Default   59
Section 5.10
  Ownership of Property; Liens   59
Section 5.11
  Margin Regulations   59
Section 5.12
  No Material Adverse Effect   60
Section 5.13
  Financial Matters   60
Section 5.14
  ERISA   61
Section 5.15
  Environmental Matters   62
Section 5.16
  Compliance with Laws   62
Section 5.17
  Regulated Industries   62
Section 5.18
  Insurance   62
Section 5.19
  OFAC; PATRIOT Act   62
Section 5.20
  Status under Bermuda Law   63
 
        ARTICLE VI

 
        AFFIRMATIVE COVENANTS

 
       
Section 6.1
  GAAP Financial Statements   64
Section 6.2
  Statutory Financial Statements   64
Section 6.3
  Other Business and Financial Information   65
Section 6.4
  Corporate Existence; Franchises; Maintenance of Properties   67
Section 6.5
  Compliance with Laws   67
Section 6.6
  Payment of Obligations   68
Section 6.7
  Insurance   68
Section 6.8
  Maintenance of Books and Records; Inspection   68
Section 6.9
  Dividends   68
Section 6.10
  OFAC; PATRIOT Act Compliance   69
Section 6.11
  Further Assurances   69
Section 6.12
  Use of Proceeds   69

ii 



--------------------------------------------------------------------------------



 



         
 
      Page ARTICLE VII

 
        FINANCIAL COVENANTS

 
       
Section 7.1
  Maximum Consolidated Indebtedness to Total Capitalization   69
Section 7.2
  Minimum Consolidated Net Worth   69
Section 7.3
  Minimum Financial Strength Rating   70
 
        ARTICLE VIII

 
        NEGATIVE COVENANTS

Section 8.1
  Fundamental Changes   70
Section 8.2
  Indebtedness   70
Section 8.3
  Liens   72
Section 8.4
  Disposition of Assets   72
Section 8.5
  Transactions with Affiliates   73
Section 8.6
  Restricted Payments   73
Section 8.7
  Lines of Business   74
Section 8.8
  Fiscal Year   74
Section 8.9
  Accounting Changes   74
Section 8.10
  Limitation on Certain Restrictions   74
Section 8.11
  Private Act   74
 
        ARTICLE IX

 
        EVENTS OF DEFAULT

 
       
Section 9.1
  Events of Default   75
Section 9.2
  Remedies; Termination of Commitments, Acceleration, Etc   77
Section 9.3
  Remedies; Set Off   78
 
        ARTICLE X

 
        THE ADMINISTRATIVE AGENT

 
       
Section 10.1
  Appointment and Authority   78
Section 10.2
  Rights as a Lender   79
Section 10.3
  Exculpatory Provisions   79
Section 10.4
  Reliance by Administrative Agent   80
Section 10.5
  Delegation of Duties   80
Section 10.6
  Resignation of Administrative Agent   80
Section 10.7
  Non-Reliance on Administrative Agent and Other Lenders   81
Section 10.8
  No Other Duties, Etc   81
Section 10.9
  The L/C Agent and the Fronting Banks   81

iii 



--------------------------------------------------------------------------------



 



         
 
      Page ARTICLE XI

 
        MISCELLANEOUS

 
       
Section 11.1
  Expenses; Indemnity; Damage Waiver   81
Section 11.2
  Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
  83
Section 11.3
  Waiver of Jury Trial   85
Section 11.4
  Notices; Effectiveness; Electronic Communication   85
Section 11.5
  Amendments, Waivers, etc.   86
Section 11.6
  Successors and Assigns   88
Section 11.7
  No Waiver   91
Section 11.8
  Survival   91
Section 11.9
  Severability   92
Section 11.10
  Construction   92
Section 11.11
  Confidentiality   92
Section 11.12
  Judgment Currency   93
Section 11.13
  Counterparts; Integration; Effectiveness   93
Section 11.14
  Disclosure of Information   94
Section 11.15
  USA PATRIOT Act Notice   94
 
        ARTICLE XII

 
        THE GUARANTY

Section 12.1
  The Guaranty   94
Section 12.2
  Guaranty Unconditional   94
Section 12.3
  Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances  
95
Section 12.4
  Waiver by the Guarantor   95
Section 12.5
  Subrogation   95
Section 12.6
  Stay of Acceleration   96
Section 12.7
  Continuing Guaranty; Assignments   96

iv 



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Form of Note
Exhibit B-1
  Form of Notice of Borrowing
Exhibit B-2
  Form of Notice of Conversion/Continuation
Exhibit C-1
  Form of Syndicated Letter of Credit
Exhibit C-2
  Form of Participated Letter of Credit
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Assignment and Assumption
Exhibit F-1
  Form of Opinion of Kelley Drye & Warren LLP
Exhibit F-2
  Form of Opinion of Appleby

SCHEDULES

     
Schedule 1.1(a)
  Commitments and Notice Addresses
Schedule 5.4
  Licenses
Schedule 5.7
  Subsidiaries
Schedule 8.2
  Indebtedness
Schedule 8.3
  Liens

v 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of November 27, 2007, is made among ALLIED
WORLD ASSURANCE COMPANY HOLDINGS, LTD, an exempted company incorporated in
Bermuda (“Holdings”), ALLIED WORLD ASSURANCE COMPANY, LTD, an exempted company
incorporated in Bermuda (“Allied World,” and together with Holdings, the
“Borrowers”), the Lenders party hereto, BANK OF AMERICA, N.A., as Syndication
Agent for the Lenders and WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as
Administrative Agent, L/C Agent and Fronting Bank for the Lenders.
RECITALS
     The Borrowers have requested that the Lenders make available to the
Borrowers a revolving credit facility for the making of revolving loans and for
the issuance of standby letters of credit for the account of the Borrowers in
the aggregate principal amount of $400,000,000.
     The Lenders are willing to make available to the Borrowers the credit
facilities provided for herein subject to and on the terms and conditions set
forth in this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms. For purposes of this Agreement, in addition to
the terms defined elsewhere herein, the following terms shall have the meanings
set forth below (such meanings to be equally applicable to the singular and
plural forms thereof):
     “Account Designation Letter” means a letter from any Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of such
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which such Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
     “Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which any Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, amalgamation, merger or
otherwise, or (ii) acquires securities or other ownership interests of any
Person having at least a majority of combined voting power of the then
outstanding securities or other ownership interests of such Person.
     “Additional Lender” has the meaning given to such term in Section 2.19(a).
     

 



--------------------------------------------------------------------------------



 




     “Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a
rate per annum equal to the LIBOR Rate as in effect at such time plus the
Applicable Percentage for LIBOR Loans as in effect at such time.
     “Administrative Agent” means Wachovia, in its capacity as Administrative
Agent appointed under Section 10.1, and its successors and permitted assigns in
such capacity.
     “Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, none of the Administrative Agent, the L/C Agent,
any Fronting Bank nor any Lender shall be deemed an “Affiliate” of any Borrower.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time.
     “Annual Statement” means, with respect to any Insurance Subsidiary for any
fiscal year, the annual financial statements of such Insurance Subsidiary as
required to be filed with the Insurance Regulatory Authority of its jurisdiction
of domicile and in accordance with the laws of such jurisdiction, together with
all exhibits, schedules, certificates and actuarial opinions required to be
filed or delivered therewith.
     “Applicable Percentage” means, for any day, with respect to (i) the
Commitment Fee, (ii) the applicable margin to be added to the LIBOR Rate for
purposes of determining the Adjusted LIBOR Rate, (iii) the Letter of Credit Fee
and (iv) the Utilization Fee, the applicable rate per annum set forth below
under the caption “Commitment Fee”, “Applicable Margin for LIBOR Loans/Letter of
Credit Fee”, and “Utilization Fee”, respectively, in each case based upon the
non-credit-enhanced, senior unsecured long-term debt rating of Holdings (the
“Debt Rating”) by Moody’s or Standard & Poor’s (in each case, except as
expressly set forth below, based upon the higher of the two ratings):

2



--------------------------------------------------------------------------------



 



                                      Standard &           Applicable Margin    
    Poor’s /   Commitment   for LIBOR Loans/   Utilization Level   Moody’s
Rating   Fee   Letter of Credit Fee   Fee
I
  A/ A2 or above     .06 %     .25 %     .05 %
 
                               
II
    A-/ A3       .07 %     .30 %     .05 %
 
                               
III
  BBB+/Baa1     .08 %     .35 %     .05 %
 
                               
IV
  BBB/Baa2     .10 %     .45 %     .10 %
 
                               
V
  Less than BBB/Baa2     .125 %     .55 %     .10 %

     For purposes of the foregoing, (i) if at any time the difference between
the Debt Rating by Moody’s and Standard & Poor’s is more than one rating grade,
the rating one level above the lower rating will apply, (ii) if either Moody’s
or Standard & Poor’s (but not both) shall not have in effect such a Debt Rating,
then the Applicable Percentage shall be based upon the remaining rating, and
(iii) each change in the Applicable Percentage shall be effective as of the date
the applicable rating agency first publicly announces any change in its Debt
Rating; provided, however, that, notwithstanding the foregoing or anything else
herein to the contrary, if at any time an Event of Default shall have occurred
and be continuing or neither Moody’s nor Standard & Poor’s has made available a
Debt Rating, at all times from and including the date on which such Event of
Default occurred or such Debt Rating is not available, as the case may be, to
the date on which such Event of Default shall have been cured or waived or
either Moody’s or Standard & Poor’s shall make publicly available such Debt
Rating, as the case may be, each Applicable Percentage shall be determined in
accordance with Level V of the above matrix (notwithstanding the actual level).
     “Approved Fund” means any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a
Person) that administers or manages a Lender.
     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an Eligible Assignee (with the consent of any Person whose
consent is required by Section 11.6(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “Authorized Officer” means, with respect to any action specified herein to
be taken by or on behalf of any Borrower, any officer of such Borrower duly
authorized by resolution of the

3



--------------------------------------------------------------------------------



 



board of directors or other governing body of such Borrower to take such action
on its behalf, and whose signature and incumbency shall have been certified to
the Administrative Agent by the secretary or an assistant secretary of such
Borrower.
     “Availability Period” means the period from and including the Closing Date
to the Commitment Termination Date.
     “Bankruptcy Code” means 11 U.S.C. §§101 et seq., as amended from time to
time, and any successor statute.
     “Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 9.1(f) or Section 9.1(g).
     “Base Rate” means the higher of (i) the per annum interest rate publicly
announced from time to time by Wachovia in Charlotte, North Carolina, to be its
prime rate (which may not necessarily be its lowest or best lending rate), as
adjusted to conform to changes as of the opening of business on the date of any
such change in such prime rate, and (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate.
     “Base Rate Loan” means, at any time, any Loan that bears interest at such
time at the Base Rate.
     “Borrower” means any of Holdings and Allied World, as the context may
require, and “Borrowers” means all of the foregoing.
     “Borrowing” means the incurrence by a Borrower (including as a result of
conversions or continuations of outstanding Loans pursuant to Section 2.10) on a
single date of a group of Loans pursuant to Section 2.2 of a single Type and, in
the case of LIBOR Loans, as to which a single Interest Period is in effect.
     “Borrowing Date” means, with respect to any Borrowing, the date upon which
such Borrowing is made.
     “Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina, New
York, New York or Bermuda are authorized or required by law to be closed and
(ii) in respect of any determination relevant to a LIBOR Loan, any such day that
is also a day on which trading in Dollar deposits is conducted by banks in the
London interbank Eurodollar market.
     “Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
     “Capital Lease Obligations” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital Lease,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

4



--------------------------------------------------------------------------------



 



     “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person.
     “Cash Collateral Account” has the meaning given to such term in
Section 3.7(a).
     “Cash Equivalents” means (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition,
(ii) commercial paper issued by any Person, maturing within 270 days from the
date of acquisition and, at the time of acquisition, having a rating of at least
A-1 or the equivalent thereof by Standard & Poor’s or at least P-1 or the
equivalent thereof by Moody’s, (iii) bankers’ acceptances, time deposits and
certificates of deposit maturing within 270 days from the date of issuance and
issued by a bank or trust company organized under the laws of the United States
of America or any state thereof (y) that has combined capital and surplus of at
least $500,000,000 or (z) that has (or is a subsidiary of a bank holding company
that has) a long-term unsecured debt rating of at least A or the equivalent
thereof by Standard & Poor’s or at least A2 or the equivalent thereof by
Moody’s, (iv) repurchase obligations with a term not exceeding thirty (30) days
with respect to underlying securities of the types described in clause (i) above
entered into with any bank or trust company meeting the qualifications specified
in clause (iii) above, and (v) money market funds at least 95% of the assets of
which are continuously invested in securities of the foregoing types.
     “Change in Law” means the occurrence, after the Closing Date, of any of the
following: (i) the adoption or taking effect of any law, rule, regulation or
treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Claims” has the meaning given to such term in the definition of
“Environmental Claims”.
     “Closing Date” has the meaning given to such term in Section 4.1.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
     “Commitment” means, with respect to any Lender at any time, the commitment
of such Lender to make Loans, to issue and/or participate in Letters of Credit
in an aggregate principal amount at any time outstanding up to the amount set
forth opposite such Lender’s name on Schedule 1.1(a) under the caption
“Commitment”, or, if such Lender has entered into one or more Assignment and
Assumptions, the amount set forth for such Lender at such time in the Register
maintained by the Administrative Agent pursuant to Section 11.6(c) as such
Lender’s “Commitment,” as such amount may be reduced, increased or terminated at
or prior to such time pursuant to the terms hereof.

5



--------------------------------------------------------------------------------



 



     “Commitment Fee” has the meaning given to such term in Section 2.9(c).
     “Commitment Increase” has the meaning given to such term in
Section 2.19(a).
     “Commitment Increase Date” has the meaning given to such term in
Section 2.19(c).
     “Commitment Letter” means the commitment letter from the Joint Arrangers to
Holdings, dated October 18, 2007, as amended, modified, restated or supplemented
from time to time.
     “Commitment Termination Date” means the Maturity Date or such earlier date
of termination of the Commitments pursuant to Section 2.5 or Section 9.2.
     “Compliance Certificate” means a fully completed and duly executed
certificate in the form of Exhibit D, together with a Covenant Compliance
Worksheet.
     “Consolidated Indebtedness” means, at any time, the aggregate (without
duplication) of all Indebtedness of Holdings and its Subsidiaries (whether or
not reflected on the balance sheet of Holdings or any of its Subsidiaries),
determined on a consolidated basis in accordance with GAAP, and for the
avoidance of doubt shall not include (i) obligations in respect of undrawn
letters of credit, and (ii) the obligations of Holdings or any of its
Subsidiaries under any Hybrid Equity Securities to the extent that the total
book value of such Hybrid Equity Securities does not exceed 15% of Total
Capitalization.
     “Consolidated Net Income” means, for any period, Net Income for Holdings
and its Subsidiaries for such period and as reflected on the consolidated
financial statements of Holdings and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.
     “Consolidated Net Worth” means, at any time, the consolidated shareholders’
equity of Holdings and its Subsidiaries determined in accordance with GAAP and
as reflected on the consolidated financial statements of Holdings and its
Subsidiaries (i) excluding accumulated other comprehensive income (loss)
(including any such income (loss) arising from adjustments pursuant to Statement
No. 115 of the Financial Accounting Standards Board of the United States of
America) and (ii) excluding any Disqualified Capital Stock.
     “Control” means, with respect to any Person, the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; and the terms “Controlled” and “Controlling” have
correlative meanings.
     “Covenant Compliance Worksheet” means a fully completed worksheet in the
form of Attachment A to Exhibit D.
     “Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the provisions of the Commitment Letter regarding the payment of fees
that expressly survive the termination thereof (including Annex B thereto), and
all other agreements, instruments, documents and certificates now or hereafter
executed and delivered to the Administrative Agent or any Lender by or on behalf
of any Borrower with respect to this Agreement, in each case as amended,
modified, supplemented or restated from time to time.

6



--------------------------------------------------------------------------------



 



     “Credit Exposure” means, with respect to any Lender at any time, the amount
of the sum of (i) the aggregate principal amount of all Loans made by such
Lender that are outstanding at such time and (ii) such Lender’s Letter of Credit
Exposure at such time.
     “Credit Extension” means either of the following: (i) a Borrowing of Loans
and (ii) the Issuance of any Letter of Credit.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States,
Part XIII of the Companies Act 1981 of Bermuda, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States, Bermuda or other applicable
jurisdictions or of any Insurance Regulatory Authority from time to time in
effect and affecting the rights of creditors generally.
     “Default” means any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.
     “Defaulting Lender” means any Lender that (i) has refused to fund, or
otherwise defaulted in the funding of, its Ratable Share of (A) any Borrowing
requested and permitted to be made hereunder, (B) any drawing made on any
Syndicated Letter of Credit or (C) any participation interest in any
Participated Letter of Credit in accordance with the terms hereof, (ii) has
failed to pay to the Administrative Agent, any Fronting Bank or any Lender when
due an amount owed by such Lender pursuant to the terms of this Credit
Agreement, unless such amount is subject to a good faith dispute, or (iii) has
been deemed insolvent or has become subject to a bankruptcy or insolvency
proceeding or to a receiver, trustee or similar official, and such refusal has
not been withdrawn or such default has not been cured within three (3) Business
Days.
     “Deloitte” means Deloitte & Touche.
     “Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (a) debt securities or (b) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the L/C Maturity Date; provided, however, that only
the portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.
     “Dollars” or “$” means dollars of the United States of America.
     “Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund, and (iv) any other Person (other than a natural person)
approved by (y) the Administrative Agent and the Fronting Banks and (z) unless a
Default or Event of Default has occurred and is

7



--------------------------------------------------------------------------------



 



continuing, Holdings (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include Holdings or any of its Affiliates or Subsidiaries.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, written notices of noncompliance or violation,
investigations by any Governmental Authority or proceedings (collectively,
“Claims”) relating in any way to any actual or alleged violation of or liability
under any Environmental Law by Holdings or any of its Subsidiaries in respect of
the conduct of their business or the ownership and/or operation of their
respective properties, including (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from any alleged
injury or threat of injury to human health or the environment arising from
exposure to, or the release or threatened release of, any Hazardous Substances.
     “Environmental Laws” means any and all federal, state, local and foreign
laws, statutes, ordinances, rules, regulations, permits, licenses, approvals,
rules of common law and orders of Governmental Authorities, relating to the
protection of human health, occupational safety with respect to exposure to
Hazardous Substances, or the environment, now or hereafter in effect, and in
each case as amended from time to time, including requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Substances.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.
     “ERISA Affiliate” means any Person (including any trade or business,
whether or not incorporated) deemed to be under “common control” with, or a
member of the same “controlled group” as, Holdings or any of its Subsidiaries,
within the meaning of Sections 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.
     “ERISA Event” means any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event, (ii) a complete or
partial withdrawal by Holdings or any ERISA Affiliate from a Multiemployer Plan
that results in liability under Section 4201 or 4204 of ERISA, or the receipt by
Holdings or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA,
(iii) the distribution by Holdings or any ERISA Affiliate under Section 4041 or
4041A of ERISA of a notice of intent to terminate any Plan or the taking of any
action to terminate any Plan, (iv) the commencement of proceedings by the PBGC
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by Holdings or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan, (v) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against Holdings or
any ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed
within thirty (30) days, (vi) the imposition upon Holdings

8



--------------------------------------------------------------------------------



 



or any ERISA Affiliate of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, or the
imposition or threatened imposition of any Lien upon any assets of Holdings or
any ERISA Affiliate as a result of any alleged failure to comply with the Code
or ERISA in respect of any Plan, (vii) the engaging in or otherwise becoming
liable for a nonexempt Prohibited Transaction by Holdings or any ERISA
Affiliate, (viii) a violation of the applicable requirements of Section 404 or
405 of ERISA or the exclusive benefit rule under Section 401(a) of the Code by
any fiduciary of any Plan for which Holdings or any of its ERISA Affiliates may
be directly or indirectly liable or (ix) the adoption of an amendment to any
Plan that, pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA,
would result in the loss of tax-exempt status of the trust of which such Plan is
a part if Holdings or an ERISA Affiliate fails to timely provide security to
such Plan in accordance with the provisions of such sections.
     “Event of Default” has the meaning given to such term in Section 9.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Fronting Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (i) any taxes imposed on
or measured by its overall net income (however denominated), and any franchise
taxes and other similar taxes imposed on it (in lieu of taxes imposed on or
measured by overall net income), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (ii) any branch profits taxes imposed
by the United States or any similar taxes imposed by any other jurisdiction in
which any Borrower is located, (iii) in the case of a Foreign Lender (other than
an assignee pursuant to a request by Holdings under Section 2.18(a)), any
withholding tax or deduction of tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.16(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax or deduction of tax pursuant to Section 2.16(a).
     “Federal Funds Rate” means, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

9



--------------------------------------------------------------------------------



 



     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
     “Final Expiry Date” means the date when the Maturity Date has occurred, all
Letters of Credit have expired or terminated and all Obligations owing hereunder
and in the other Credit Documents have been paid in full.
     “Financial Officer” means, with respect to Holdings, the chief financial
officer, vice president – finance, principal accounting officer or treasurer of
Holdings.
     “Financial Strength Rating” means the financial strength rating issued with
respect to any Insurance Subsidiary by A.M. Best Company (or its successor).
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.
     “Foreign Pension Plan” means any plan, fund (including any superannuation
fund) or other similar program established or maintained outside the United
States of America by Holdings or any one or more of its Subsidiaries primarily
for the benefit of employees of Holdings or such Subsidiaries residing outside
the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
     “Fronting Bank” means, in its capacity as an issuer of Participated Letters
of Credit and in its capacity as a fronting bank on behalf of any Non-NAIC
Lender pursuant to Section 3.1(h), (i) Wachovia, and (ii) and any other Lender
reasonably acceptable to the Administrative Agent which is requested by Allied
World, and which agrees in its sole discretion in writing, to Issue Participated
Letters of Credit or be a fronting bank on behalf of any Non-NAIC Lender
pursuant to Section 3.1(h), in each case together with their respective
successors and permitted assigns in such capacity.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
of America, consistently applied and maintained in effect from time to time
(subject to the provisions of Section 1.2).
     “Governmental Authority” means the government of the United States of
America, Bermuda or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
     “Guarantor” means Holdings in its capacity as a Guarantor under
Article XII.

10



--------------------------------------------------------------------------------



 



     “Guaranty” means the undertakings by Holdings under Article XII.
     “Guaranty Obligation” means, with respect to any Person, at the time of
determination, any direct or indirect liability of such Person with respect to
any Indebtedness, liability or other obligation (the “primary obligation”) of
another Person (the “primary obligor”), whether or not contingent, (i) to
purchase, repurchase or otherwise acquire such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
provide funds (x) for the payment or discharge of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet item, level
of income or financial condition of the primary obligor (including keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements), (iii) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor in respect thereof to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss or failure or inability to perform in respect
thereof; provided, however, that, with respect to Holdings and its Subsidiaries,
the term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Guaranty
Obligation of any guaranteeing Person hereunder shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made and (b) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing Person may be
liable are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by such guaranteeing Person in good
faith.
     “Hazardous Substance” means any substance or material meeting any one or
more of the following criteria: (i) it is designated as a hazardous waste,
hazardous substance, hazardous material, pollutant, contaminant or toxic
substance under any Environmental Law, (ii) it is toxic, explosive, corrosive,
ignitable, infectious, radioactive, mutagenic or otherwise hazardous to human
health or the environment and is or becomes regulated under any Environmental
Law, or (iii) it is or contains, without limiting the foregoing, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or wastes, crude oil, nuclear fuel,
natural gas or synthetic gas.
     “Hedge Agreement” means any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange
rates.
     “Historical Statutory Statements” has the meaning given to such term in
Section 5.13(b).
     “Holdings” has the meaning given to such term in the introductory paragraph
of this Agreement.
     “Hybrid Equity Securities” shall mean any hybrid preferred securities
consisting of trust preferred securities, deferrable interest subordinated debt
securities, mandatory convertible debt

11



--------------------------------------------------------------------------------



 



or other hybrid securities that are shown on the consolidated financial
statements of Holdings as liabilities and (i) treated as equity by Standard &
Poor’s, and (ii) that, by its terms (or by the terms of any security into which
it is convertible for or which it is exchangeable) or upon the happening of any
event or otherwise, does not mature or is not mandatorily redeemable or is not
subject to any mandatory repurchase requirement, at any time on or prior to the
date which is six months after the L/C Maturity Date.
     “Increasing Lender” has the meaning given to such term in Section 2.19(a).
     “Indebtedness” means, with respect to any Person, at the time of
determination (without duplication), (i) all obligations of such Person for
borrowed money, (ii) all obligations of such Person evidenced by notes, bonds,
debentures or similar instruments, or upon which interest payments are
customarily made, (iii) the maximum stated or face amount of all surety bonds,
letters of credit and bankers’ acceptances issued or created for the account of
such Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (iv) all obligations of such Person to pay the deferred purchase
price of property or services (excluding trade payables and similar obligations
incurred in the ordinary course of business and not more than 60 days past due),
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person,
(vi) all Capital Lease Obligations of such Person, (vii) all Disqualified
Capital Stock issued by such Person, with the amount of Indebtedness represented
by such Disqualified Capital Stock being equal to the greater of its voluntary
or involuntary liquidation preference and its maximum fixed repurchase price,
(viii) the principal balance outstanding and owing by such Person under any
synthetic lease, tax retention operating lease or similar off-balance sheet
financing product, (ix) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (x) the net termination obligations of such
Person under any Hedge Agreements, calculated as of the applicable measurement
date as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien; provided that Indebtedness shall not include obligations
with respect to Primary Policies and Reinsurance Agreements which are entered
into in the ordinary course of business.
     “Indemnified Taxes” means Taxes (including, for the avoidance of doubt,
Other Taxes) other than Excluded Taxes.
     “Indemnitee” has the meaning given to such term in Section 11.1(b).
     “Initial Loans” has the meaning given to such term in Section 2.19(d).
     “Insurance Regulatory Authority” means, with respect to any Insurance
Subsidiary, the insurance department or similar Governmental Authority charged
with regulating insurance companies or insurance holding companies, in its
jurisdiction of domicile and, to the extent that

12



--------------------------------------------------------------------------------



 



it has regulatory authority over such Insurance Subsidiary, in each other
jurisdiction in which such Insurance Subsidiary conducts business or is licensed
to conduct business.
     “Insurance Subsidiary” means each Subsidiary of Holdings the ability of
which to pay dividends is regulated by an Insurance Regulatory Authority or that
is otherwise required to be regulated thereby in accordance with the applicable
Requirements of Law of its jurisdiction of domicile.
     “Interest Period” means, as to each LIBOR Loan, the period commencing on
the date of the Borrowing of such LIBOR Loan (or the date of any continuation
of, or conversion into, such LIBOR Loan), and ending one, two, three or six
months (or, if acceptable to all of the Lenders, nine months) thereafter, as
selected by the applicable Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation; provided, that:
     (i) all LIBOR Loans comprising a single Borrowing shall at all times have
the same Interest Period;
     (ii) each successive Interest Period applicable to such LIBOR Loan shall
commence on the day on which the next preceding Interest Period applicable
thereto expires;
     (iii) LIBOR Loans may not be outstanding under more than five (5) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
     (iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;
     (v) no Interest Period shall extend beyond the Maturity Date;
     (vi) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
     (vii) no Borrower may select any Interest Period (and consequently, no
LIBOR Loans shall be made or continued) if a Default or Event of Default shall
have occurred and be continuing at the time of such Notice of Borrowing or
Notice of Conversion/Continuation with respect to any Borrowing.
     “Invested Assets” means cash, Cash Equivalents, short term investments,
investments held for sale and any other assets which are treated as investments
under GAAP.
     “Issue” means, with respect to any Letter of Credit, to issue, to amend in
a manner which extends the expiry of, or to renew or increase the Stated Amount
of, such Letter of Credit; and the terms “Issued”, “Issuing” and “Issuance” have
corresponding meanings, provided that the

13



--------------------------------------------------------------------------------



 



term “Issue” shall not include the automatic renewal of a Letter of Credit in
accordance with its terms.
     “Issuing Bank” means, (i) with respect to any Participated Letter of
Credit, the applicable Fronting Bank and (ii) with respect to a Syndicated
Letter of Credit, the Lenders (other than a Non-NAIC Lender) who have issued
such Syndicated Letter of Credit (and the applicable Fronting Bank on behalf of
any Non-NAIC Lender).
     “Joint Arrangers” means Banc of America Securities LLC and Wachovia Capital
Markets, LLC.
     “Joint Bookrunners” means Banc of America Securities LLC and Wachovia
Capital Markets, LLC.
     “L/C Advance” has the meaning given to such term in Section 3.2(e).
     “L/C Agent” means Wachovia, and its successors and permitted assigns in
such capacity.
     “L/C Disbursement” means (i) with respect to any Participated Letter of
Credit, a payment made by the applicable Fronting Bank pursuant thereto and
(ii) with respect to any Syndicated Letter of Credit, a payment made by a Lender
pursuant thereto.
     “L/C Disbursement Date” means, with respect to each L/C Disbursement made
under any Letter of Credit, if the applicable Borrower receives notice from the
Administrative Agent of any L/C Disbursement prior to 12:00 p.m., Charlotte,
North Carolina time, on any Business Day, such Business Day and if such notice
is received after 12:00 p.m., Charlotte, North Carolina time, on any Business
Day, the following Business Day.
     “L/C Maturity Date” means the earlier of (a) the first anniversary of the
Commitment Termination Date and (b) the first date after the Commitment
Termination Date on which the aggregate Letter of Credit Exposure is zero.
     “Lender” means each Person signatory hereto as a “Lender” and each other
Person that becomes a “Lender” hereunder pursuant to Section 2.18, Section 2.19,
or Section 11.6(b), having a Commitment (or after the Commitments have
terminated, holding outstanding Credit Exposure).
     “Lending Office” means, with respect to any Lender, the office of such
Lender designated as such in such Lender’s Administrative Questionnaire or in an
Assignment and Assumption, or such other office as may be otherwise designated
in writing from time to time by such Lender to Holdings and the Administrative
Agent. A Lender may designate separate Lending Offices as provided in the
foregoing sentence for the purposes of making or maintaining different Types of
Loans, and, with respect to LIBOR Loans, such office may be a domestic or
foreign branch or Affiliate of such Lender.
     “Letter of Credit” means any standby letter of credit Issued hereunder,
whether Issued as a Syndicated Letter of Credit or Participated Letter of
Credit, and “Letters of Credit” means all of the foregoing.

14



--------------------------------------------------------------------------------



 



     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, such Letter of Credit and any application therefor and any other
documents attached thereto.
     “Letter of Credit Exposure” means, at any time for each Lender, such
Lender’s Ratable Share of the amount equal to the sum of (i) the aggregate
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate amount
of all outstanding Reimbursement Obligations at such time.
     “Letter of Credit Fee” has the meaning set forth in Section 2.9(e).
     “Letter of Credit Notice” means a Syndicated Letter of Credit Notice or a
Participated Letter of Credit Notice, as the context may require.
     “LIBOR Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted LIBOR Rate.
     “LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest (rounded upward, if necessary, to the
nearest 1/16 of one percentage point) appearing on Reuters Screen LIBOR01 (or
any successor page) or (z) if no such rate is available, the rate of interest
determined by the Administrative Agent to be the rate or the arithmetic mean of
rates (rounded upward, if necessary, to the nearest 1/16 of one percentage
point) at which Dollar deposits in immediately available funds are offered to
first-tier banks in the London interbank Eurodollar market, in each case under
(y) and (z) above at approximately 11:00 a.m., London time, two (2) Business
Days prior to the first day of such Interest Period for a period substantially
equal to such Interest Period, by (ii) (A) if there is any Lender which at the
time of determination is subject to the Reserve Requirement, an amount equal to
1.00 minus the Reserve Requirement (expressed as a decimal) for such Interest
Period or (B) if there is no such Lender at the time of determination, 1.00. If
Reuters no longer reports the LIBOR Rate, the Administrative Agent may select a
reasonable replacement index or replacement page, as the case may be, reasonably
acceptable to Holdings for determination of the rate under clause (i) above.
     “Licenses” has the meaning given to such term in Section 5.4(c).
     “Lien” means any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), charge or other encumbrance of any
nature, whether voluntary or involuntary, including the interest of any vendor
or lessor under any conditional sale agreement, title retention agreement,
Capital Lease or any other lease or arrangement having substantially the same
effect as any of the foregoing.
     “Loans” has the meaning given to such term in Section 2.1.
     “Losses” has the meaning given to such term in Section 11.1(b).
     “Margin Stock” has the meaning given to such term in Regulation U.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, assets, liabilities (actual or contingent) operations or conditions of
the Borrowers and their Subsidiaries

15



--------------------------------------------------------------------------------



 



taken as a whole, (ii) the ability of any Borrower to perform its material
obligations under this Agreement or any of the Credit Documents to which it is a
party or (iii) the legality, validity, binding effect or enforceability against
any Borrower of this Agreement or any of the Credit Documents to which it is a
party.
     “Material Insurance Subsidiary” means each Insurance Subsidiary that is a
Material Subsidiary.
     “Material Subsidiary” means each of (i) Allied World, (ii) at the relevant
time of determination, any other Subsidiary having (after the elimination of
intercompany accounts) (y) in the case of a non-Insurance Subsidiary, (A) assets
constituting at least 10% of the total assets of Holdings and its Subsidiaries
on a consolidated basis, (B) revenues for the four quarters most recently ended
constituting at least 10% of the total revenues of Holdings and its Subsidiaries
on a consolidated basis, or (C) Net Income for the four quarters most recently
ended constituting at least 10% of the Consolidated Net Income of Holdings and
its Subsidiaries, in each case determined in accordance with GAAP as of the date
of the GAAP financial statements most recently delivered under Section 6.1 prior
to such time (or, with regard to determinations at any time prior to the initial
delivery of financial statements under Section 6.1, as of the date of the most
recent financial statements referred to in Section 5.13(a)), or (z) in the case
of an Insurance Subsidiary, (A) assets constituting at least 10% of the
aggregate assets of all of the Insurance Subsidiaries of Holdings, or (B) gross
written premiums for the four quarters most recently ended (or, if not readily
available, the fiscal year most recently ended) constituting at least 10% of the
aggregate gross written premiums (without duplication) of all of the Insurance
Subsidiaries of Holdings, in each case determined in accordance with SAP as of
the date of the statutory financial statements most recently delivered under
Section 6.2 prior to such time (or, with regard to determinations at any time
prior to the initial delivery of financial statements under Section 6.2, as of
the date of the most recent financial statements referred to in Section 5.13(b))
and (iii) any Subsidiary that has any of the foregoing as a Subsidiary.
     “Maturity Date” means the fifth anniversary of the Closing Date.
     “Moody’s” means Moody’s Investors Service, Inc., and its successors and
assigns.
     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which Holdings or any ERISA Affiliate makes, is
making or is obligated to make contributions or has made or been obligated to
make contributions.
     “NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
     “Net Income” means, with respect to any Person for any period, the net
income (or loss) of such Person for such period determined in accordance with
GAAP.
     “Non-NAIC Lender” means a Lender that is not listed on the most current
list of banks approved by the Securities Valuation Officer of the NAIC or is not
acting through the branch so listed.

16



--------------------------------------------------------------------------------



 



     “Notes” means, with respect to any Lender requesting the same, the
promissory note of each Borrower in favor of such Lender evidencing the Loans
made by such Lender to such Borrower pursuant to Section 2.1, in substantially
the form of Exhibit A, together with any amendments, modifications and
supplements thereto, substitutions therefor and restatements thereof.
     “Notice of Borrowing” has the meaning given to such term in Section 2.2(b).
     “Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.10(b).
     “Obligations” means all principal of and interest (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to any Borrower seeking relief under any Debtor Relief Laws, whether or
not the claim for such interest is allowed in such proceeding) on the Loans and
Reimbursement Obligations and all fees, expenses, indemnities and other
obligations owing, due or payable at any time by any Borrower to the
Administrative Agent, any Lender, the L/C Agent, any Fronting Bank or any other
Person entitled thereto, under this Agreement or any of the other Credit
Documents, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
     “Other Taxes” means all present or future stamp or documentary taxes or
duties or any excise or property taxes, charges or similar levies or duties
arising from any payment made hereunder or under any other Credit Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Credit Document.
     “Participant” has the meaning given to such term in Section 11.6(d).
     “Participated Letter of Credit Notice” has the meaning given to such term
in Section 3.2(b).
     “Participated Letters of Credit” means Letters of Credit issued by any
Fronting Bank under Section 3.2(a).
     “Participated Reimbursement Obligation” has the meaning given to such term
in Section 3.2(f).
     “PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
     “Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such

17



--------------------------------------------------------------------------------



 



other office as the Administrative Agent may designate in writing to the Lenders
and the Borrowers for such purpose from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.
     “Percentage Obligations” has the meaning given to such term in the form of
Syndicated Letter of Credit attached hereto.
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(i) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 6.6; (ii) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings and with respect to
which adequate reserves have been established, and are being maintained, in
accordance with GAAP; (iii) pledges or deposits to secure obligations under
workers’ compensation, unemployment, old-age pensions, retirement benefits laws
or similar legislation or to secure public or statutory obligations; (iv) zoning
restrictions, easements, rights of way and other encumbrances on title to real
property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes and any exception to coverage described in mortgagee policies
of title insurance, (v) Liens arising by virtue of trust arrangements, withheld
balances, or any other collateral or security arrangements (other than letters
of credit) incurred in connection with any Primary Policies or Reinsurance
Agreements in the ordinary course of business or capital support agreements or
any other agreements by the Borrowers in support of the capital of any Insurance
Subsidiary, or guarantees or any other agreements by the Borrowers guaranteeing
the obligations of any Insurance Subsidiary under any Primary Policies or
Reinsurance Agreements entered into in the ordinary course of business;
(vi) lease deposits, (vii) Liens arising by virtue of any statutory or common
law provision relating to bankers’ liens, rights of set-off, revocation, refund
or chargeback or other similar rights or remedies existing solely with respect
to cash and Cash Equivalents on deposit pursuant to standard banking
arrangements or under the Uniform Commercial Code or any similar law;
(viii) Liens in favor of the Administrative Agent and the Lenders created by or
otherwise existing under or in connection with this Agreement and the other
Credit Documents; (ix) any attachment or judgment Lien not constituting an Event
of Default under Section 9.1(h); (x) Liens that arise in favor of banks under
Article 4 of the Uniform Commercial Code or any similar law on items in
collection and the documents relating thereto and proceeds thereof; (xi) Liens
arising from the filing (for notice purposes only) of UCC-1 financing statements
(or equivalent filings, registrations or agreements in foreign jurisdictions) in
respect of true leases otherwise permitted hereunder; (xii) any leases,
subleases, licenses or sublicenses granted by any Borrower and its Subsidiaries
to third parties in the ordinary course of business and not interfering in any
material respect with the business of any Borrower or any of its Subsidiaries,
and any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease or license permitted under this Agreement and (xiii) any Lien existing
on any property or asset prior to the acquisition thereof by any Borrower or any
of its Subsidiaries, or existing, on any property or asset of any Person that
becomes a Subsidiary of any Borrower after the date hereof prior to the time
such Person

18



--------------------------------------------------------------------------------



 



becomes a Subsidiary, as the case may be; provided that (x) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming such a Subsidiary, as the case may be, (y) such Lien does not
apply to any other property or assets of any Borrower or such Subsidiary and
(z) such Lien secures only those obligations which it secures on the date of
such acquisition or the date such Person becomes such a Subsidiary, as the case
may be.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which Holdings or any ERISA Affiliate
may have any liability.
     “Preferred Securities” means, with respect to any Person, any Capital Stock
of such Person that has preferential rights with respect to dividends or
redemptions or upon liquidation or dissolution of such Person over shares of
common stock or any Capital Stock of such Person.
     “Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.
     “Private Act” means private legislation enacted in Bermuda sought by a
Borrower with the intention that such legislation apply specifically to any
Borrower, in whole or in part.
     “Process Agent” has the meaning given to such term in Section 11.2(e).
     “Prohibited Transaction” means any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of Section 4975
(c)(2) or 4975(d) of the Code.
     “Ratable Share” of any amount means, at any time for each Lender, a
percentage obtained by dividing such Lender’s Commitment at such time by the
Aggregate Commitments then in effect, provided that, if the Commitment
Termination Date has occurred, the Ratable Share of each Lender shall be
determined by dividing such Lender’s Credit Exposure by the aggregate Credit
Exposure of all Lenders then outstanding.
     “Register” has the meaning given to such term in Section 11.6(c).
     “Regulations D, T, U and X” means Regulations D, T, U and X, respectively,
of the Federal Reserve Board, and any successor regulations.
     “Reimbursement Obligations” means the obligation of the applicable Borrower
to reimburse the applicable Issuing Banks for any payment actually made by such
Issuing Banks under any Letter of Credit, together with interest thereon payable
as provided herein.
     “Reinsurance Agreement” means any agreement, contract, treaty, policy,
certificate or other arrangement whereby any Insurance Subsidiary agrees to
assume from or reinsure an

19



--------------------------------------------------------------------------------



 



insurer or reinsurer all or part of the liability of such insurer or reinsurer
under a policy or policies of insurance issued by such insurer or reinsurer.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means, with respect to any Plan, (i) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC (including
any failure to meet the minimum funding standard of, or timely make any required
installment under, Section 412 of the Code or Section 302 of ERISA, regardless
of the issuance of any waivers in accordance with Section 412(d) of the Code),
(ii) any such “reportable event” subject to advance notice to the PBGC under
Section 4043(b)(3) of ERISA, (iii) any application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code, and
(iv) a cessation of operations described in Section 4062(e) of ERISA.
     “Required Lenders” means, at any time, the Lenders whose Commitments (or,
after the termination of the Commitments, Credit Exposure) represent at least a
majority of the aggregate, at such time, of the Aggregate Commitments (or, after
the termination of the Aggregate Commitments, the aggregate Credit Exposure);
provided that the Commitment of, and the portion of the outstanding Credit
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders so long as the
circumstances causing such Lender to be a Defaulting Lender have not been cured.
     “Requirement of Law” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.
     “Reserve Requirement” means, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to the Administrative Agent under Regulation D
with respect to “Eurocurrency liabilities” within the meaning of Regulation D,
or under any similar or successor regulation with respect to Eurocurrency
liabilities or Eurocurrency funding.
     “Responsible Officer” means, with respect to any Borrower, the president,
the chief executive officer, the chief financial officer, the vice
president-finance, the principal accounting officer or the treasurer of such
Borrower, and any other officer or similar official thereof responsible for the
administration of the obligations of such Borrower in respect of this Agreement
or any other Credit Document.

20



--------------------------------------------------------------------------------



 



     “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions, or as otherwise
published from time to time.
     “Sanctioned Person” means (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn, or as otherwise published
from time to time, or (ii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a Person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.
     “Secured Facility” means the senior secured letter of credit facility
evidenced by the credit agreement, dated as of the date hereof, by and among the
Borrowers, the Lenders named therein, and Wachovia, as administrative agent.
     “SAP” means, with respect to any Insurance Subsidiary, the statutory
accounting practices prescribed or permitted by the relevant Insurance
Regulatory Authority of its jurisdiction of domicile, consistently applied and
maintained, as in effect from time to time, subject to the provisions of
Section 1.2.
     “Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw Hill Companies, Inc. and its successors and assigns.
     “Stated Amount” means, with respect to any Letter of Credit at any time,
the aggregate amount available to be drawn thereunder at such time (regardless
of whether any conditions for drawing could then be met).
     “Subsequent Borrowing” has the meaning given to such term in
Section 2.19(d).
     “Subsidiary” means, with respect to any Person, any corporation or other
Person of which more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors, board of managers or
other governing body of such Person, is at the time, directly or indirectly,
owned or controlled by such Person and one or more of its other Subsidiaries or
a combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency). When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of Holdings.
     “Syndicated Letter of Credit Notice” has the meaning given to such term in
Section 3.1(b).
     “Syndicated Letters of Credit” means Letters of Credit issued under
Section 3.1(a).
     “Syndicated Reimbursement Obligation” has the meaning given to such term in
Section 3.1(g).

21



--------------------------------------------------------------------------------



 



     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Total Capitalization” means, as of any date of determination, the sum of
(i) Consolidated Net Worth as of such date, (ii) Consolidated Indebtedness (but
excluding any Hybrid Equity Securities) as of such date and (iii) the aggregate
obligations of the Borrowers and their Subsidiaries under any Hybrid Equity
Securities as of such date.
     “Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
     “Type” has the meaning given to such term in Section 2.2(a).
     “Utilization Fee” has the meaning given to such term in Section 2.9(d).
     “Unfunded Pension Liability” means, with respect to any Plan, the excess of
its benefit liabilities under Section 4001(a)(16) of ERISA over the current
value of its assets, determined in accordance with the applicable assumptions
used for funding under Section 412 of the Code for the applicable plan year.
     “Unutilized Commitment” means, at any time for each Lender, such Lender’s
Commitment less the sum of (i) the outstanding principal amount of Loans made by
such Lender and (ii) such Lender’s Letter of Credit Exposure.
     “Wachovia” means Wachovia Bank, National Association, and its successors
and assigns.
     “Wholly Owned” means, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary is owned, directly or
indirectly, by such Person, except for directors’ qualifying shares.
     Section 1.2 Accounting Terms; GAAP and SAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or SAP, as the context requires, each as in
effect from time to time; provided that, if Holdings notifies the Administrative
Agent that the Borrowers request an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or
SAP, as the case may be, or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrowers that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or SAP, as the case may be, or in the application thereof, then such
provision shall be interpreted on the basis of GAAP or SAP, as the case may

22



--------------------------------------------------------------------------------



 



be, as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
     Section 1.3 Other Terms; Construction.
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns permitted hereunder, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) All references herein to the Lenders or any of them shall be deemed to
include the Fronting Banks unless specifically provided otherwise or unless the
context otherwise requires and all references in Article III shall also include
the Fronting Banks if the context includes Participated Letters of Credit or a
Non-NAIC Lender unless specifically provided otherwise or unless the context
otherwise requires.
ARTICLE II
AMOUNT AND TERMS OF THE CREDIT
     Section 2.1 Commitments. Upon and subject to the terms and conditions
hereof, (i) each Lender (other than a Non-NAIC Lender) hereby agrees from time
to time on any Business Day during the Availability Period to Issue Letters of
Credit as Syndicated Letters of Credit for the account of any Borrower, subject
to the terms and conditions of Article III, (ii) each Fronting Bank hereby
agrees from time to time on any Business Day during the Availability Period to
Issue Letters of Credit as Participated Letters of Credit for the account of any
Borrower and each Lender hereby agrees to purchase participations in the
obligations of the Fronting Banks under Letters of Credit issued as Participated
Letters of Credit, subject to the terms and conditions of Article III,
(iii) each Fronting Bank hereby agrees from time to time on any Business Day
during the Availability Period to Issue a Non-NAIC Lender’s Ratable Share of any

23



--------------------------------------------------------------------------------



 



Letter of Credit issued as a Syndicated Letter of Credit (and each such Non-NAIC
Lender hereby agrees to purchase participations in the obligations of such
Fronting Bank in the amount of its Ratable Share of such Letter of Credit), and
(iv) each Lender hereby agrees to make loans (each, a “Loan,” and collectively,
the “Loans”) to any Borrower from time to time on any Business Day during the
Availability Period; provided that no Lender shall be obligated to make or
participate in any Credit Extension if, immediately after giving effect thereto,
(x) the Credit Exposure of such Lender would exceed its Commitment at such time,
(y) the aggregate Credit Exposure would exceed the Aggregate Commitments at such
time or (z) with respect to the Issuance of Letters of Credit, the applicable
conditions in Section 3.3 are not met. Within the foregoing limits, and subject
to and on the terms and conditions hereof, the Borrowers may borrow, repay and
reborrow on a revolving basis Loans, and may obtain Letters of Credit on a
revolving basis to replace Letters of Credit that have expired or that have been
drawn upon and reimbursed.
     Section 2.2 Borrowings.
     (a) The Loans shall, at the option of the applicable Borrower and subject
to the terms and conditions of this Agreement, be either Base Rate Loans or
LIBOR Loans (each, a “Type” of Loan), provided that all Loans comprising the
same Borrowing shall, unless otherwise specifically provided herein, be of the
same Type.
     (b) In order to make a Borrowing (other than Borrowings involving
continuations or conversions of outstanding Loans, which shall be made pursuant
to Section 2.10), the applicable Borrower will give the Administrative Agent
written notice not later than 11:00 a.m., Charlotte, North Carolina time, three
(3) Business Days prior to each Borrowing of LIBOR Loans and not later than
10:00 a.m., Charlotte, North Carolina time, on the same Business Day prior to
each Borrowing of Base Rate Loans. Each such notice (each, a “Notice of
Borrowing”) shall be irrevocable, shall be given in the form of Exhibit B-1 and
shall specify (1) the aggregate principal amount and initial Type of the Loans
to be made pursuant to such Borrowing, (2) in the case of a Borrowing of LIBOR
Loans, the initial Interest Period to be applicable thereto, and (3) the
requested Borrowing Date, which shall be a Business Day. Upon its receipt of a
Notice of Borrowing, the Administrative Agent will promptly notify each Lender
of the proposed Borrowing. Notwithstanding anything to the contrary contained
herein:
     (i) each Borrowing of Base Rate Loans shall be in a principal amount not
less than $1,000,000 or, if greater, an integral multiple of $100,000 in excess
thereof, and each Borrowing of LIBOR Loans shall be in a principal amount not
less than $3,000,000 or, if greater, an integral multiple of $500,000 in excess
thereof (or, in each case if less than the minimum amount, in the amount of the
aggregate Unutilized Commitments);
     (ii) if the applicable Borrower shall have failed to designate the Type of
Loans in a Notice of Borrowing, then the Loans shall be made as Base Rate Loans;
and
     (iii) if the applicable Borrower shall have failed to specify an Interest
Period to be applicable to any Borrowing of LIBOR Loans, then such Borrower
shall be deemed to have selected an Interest Period of one month.

24



--------------------------------------------------------------------------------



 



     (c) Not later than 1:00 p.m., Charlotte, North Carolina time, on the
requested Borrowing Date, each Lender will make available to the Administrative
Agent at the Payment Office an amount, in Dollars and in immediately available
funds, equal to its Ratable Share of such requested Borrowing as its Loan or
Loans. As promptly as practicable, upon satisfaction of the applicable
conditions set forth in Section 4.2 (and, if such Borrowing is the initial
Credit Extension, Section 4.1), the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent in accordance with Section 2.3(a).
     Section 2.3 Disbursements; Funding Reliance; Domicile of Loans.
     (a) Each Borrower hereby authorizes the Administrative Agent to disburse
the proceeds of each Borrowing it makes in accordance with the terms of any
written instructions from any Authorized Officer of such Borrower; provided that
the Administrative Agent shall not be obligated under any circumstances to
forward amounts to any account not listed in an Account Designation Letter. Any
Borrower may at any time deliver to the Administrative Agent an Account
Designation Letter listing any additional accounts or deleting any accounts
listed in a previous Account Designation Letter.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Ratable Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 and may (but shall
not be so required to), in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by such Borrower, the
Base Rate. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its Ratable Share of the
applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by any
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
     (c) Each Lender may, at its option, make and maintain any Loan at, to or
for the account of any of its Lending Offices, provided that any exercise of
such option shall not affect any obligations of the applicable Borrower to repay
such Loan to or for the account of such Lender or otherwise to make payment in
accordance with the terms of this Agreement.

25



--------------------------------------------------------------------------------



 



     (d) The obligations of the Lenders hereunder to make Loans, to make L/C
Disbursements in respect of Syndicated Letters of Credit, to fund participations
in Participated Letters of Credit and to make payments pursuant to Section 11.1
are several and not joint. The failure of any Lender to make any such Loan, to
make any such L/C Disbursement, to fund any such participation or to make any
such payment on any date shall not relieve any other Lender of its corresponding
obligation, if any, hereunder to do so on such date, but no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to make its
L/C Disbursement, purchase its participation or to make any such payment
required hereunder.
     Section 2.4 Evidence of Debt; Notes.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to the
applicable Lending Office of such Lender resulting from the Credit Extensions
made by such Lending Office of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lending Office of
such Lender from time to time under this Agreement.
     (b) The Administrative Agent shall maintain the Register pursuant to
Section 11.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Type of each such Loan and the Interest Period applicable thereto, (ii) the
date and amount of each applicable L/C Disbursement made under a Letter of
Credit, (iii) the amount of any principal or interest due and payable or to
become due and payable from the applicable Borrower to each Lender hereunder in
respect of each such Loan, (iv) the amount of any Reimbursement Obligation or
interest due and payable or to become due and payable from any Borrower to each
Lender and (v) the amount of any sum received by the Administrative Agent
hereunder from the applicable Borrower and each Lender’s Ratable Share thereof.
     (c) The entries made in the Register and subaccounts maintained pursuant to
Section 2.4(b) (and, if consistent with the entries of the Administrative Agent,
the accounts maintained pursuant to Section 2.4(a)) shall, to the extent
permitted by applicable law, be conclusive evidence of the existence and amounts
of the obligations of the applicable Borrower therein recorded absent manifest
error; provided, however, that the failure of any Lender or the Administrative
Agent to maintain such account, such Register or such subaccount, as applicable,
or any error therein, shall not in any manner affect the obligation of each
Borrower to repay (with applicable interest) the Obligations of such Borrower
under this Agreement.
     (d) The Loans made by each Lender shall, if requested by the applicable
Lender (which request shall be made to the Administrative Agent), be evidenced
by a Note appropriately completed in substantially the form of Exhibit A,
executed by each Borrower and payable to the order of such Lender. Each Note
shall be entitled to all of the benefits of this Agreement and the other Credit
Documents and shall be subject to the provisions hereof and thereof.
     Section 2.5 Termination and Reduction of Commitments.
     (a) The Aggregate Commitments shall be automatically and permanently
terminated on the Commitment Termination Date.

26



--------------------------------------------------------------------------------



 



     (b) At any time and from time to time after the date hereof, upon not less
than three (3) Business Days’ prior written notice to the Administrative Agent,
Holdings may terminate in whole or reduce in part the aggregate Unutilized
Commitments; provided that any such partial reduction shall be in an aggregate
amount of not less than $5,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof, and applied ratably among the Lenders according to
their respective Commitments. The amount of any termination or reduction made
under this Section 2.5(b) may not thereafter be reinstated.
     (c) All Commitment Fees accrued in respect of the Unutilized Commitments
until the effective date of any termination thereof shall be paid on the
effective date of such termination.
     Section 2.6 Mandatory Payments and Prepayments.
     (a) Except to the extent due or paid sooner pursuant to the provisions
hereof, each Borrower shall repay to the Lenders on the Maturity Date the
aggregate outstanding principal amount of all Loans made to such Borrower.
     (b) Subject to the provisions of Section 3.7(b), in the event that, at any
time, the aggregate Credit Exposure shall exceed the aggregate Commitments at
such time (after giving effect to any concurrent termination or reduction
thereof), each Borrower will immediately prepay the outstanding principal amount
of Loans made to it in its pro rata portion (according to the then outstanding
principal amount of Loans made to each Borrower) of the amount of such excess;
provided that, to the extent such excess amount is greater than the aggregate
principal amount of Loans outstanding immediately prior to the application of
such prepayment, the amount so prepaid shall be retained by the Administrative
Agent and held in a special collateral account of such Borrower pursuant to
arrangements satisfactory to the Administrative Agent as cover for the aggregate
Letter of Credit Exposure of such Borrower, as more particularly described in
Section 3.7, and thereupon such cash shall be deemed to reduce the aggregate
Letter of Credit Exposure by an equivalent amount.
     Section 2.7 Voluntary Prepayments.
     (a) At any time and from time to time, each Borrower may prepay its Loans,
in whole or in part, together with accrued interest to the date of prepayment,
without premium or penalty (except as provided in clause (iii) below), upon
written notice given to the Administrative Agent not later than 11:00 a.m.,
Charlotte, North Carolina time, three (3) Business Days prior to each intended
prepayment of LIBOR Loans and one (1) Business Day prior to each intended
prepayment of Base Rate Loans; provided that (i) each partial prepayment shall
be in a principal amount of $1,000,000 or an integral multiple of $100,000 in
excess thereof, (ii) no partial prepayment of LIBOR Loans made pursuant to any
single Borrowing shall reduce the aggregate outstanding principal amount of the
remaining LIBOR Loans under such Borrowing to less than $3,000,000 or to any
greater amount not an integral multiple of $500,000 in excess thereof, and
(iii) unless made together with all amounts required under Section 2.17 to be
paid as a consequence of such prepayment, a prepayment of a LIBOR Loan may be
made only on the last day of the Interest Period applicable thereto. Each such
notice shall specify the proposed date of such prepayment and the aggregate
principal amount and Type of the Loans to be prepaid (and, in the case of LIBOR
Loans, the Interest Period of the Borrowing pursuant to which made), and

27



--------------------------------------------------------------------------------



 



shall be irrevocable and shall bind such Borrower to make such prepayment on the
terms specified therein. Loans prepaid pursuant to this Section 2.7(a) may be
reborrowed, subject to the terms and conditions of this Agreement. In the event
the Administrative Agent receives a notice of prepayment under this Section, the
Administrative Agent will give prompt notice thereof to the Lenders; provided
that if such notice has also been furnished to the Lenders, the Administrative
Agent shall have no obligation to notify the Lenders with respect thereto.
     (b) Each prepayment of the Loans made pursuant to this Section 2.7 shall be
applied among the Lenders in accordance with their respective Ratable Shares.
     Section 2.8 Interest.
     (a) Subject to the provisions of Section 2.8(b), each Loan shall bear
interest on the outstanding principal amount thereof, from the date of Borrowing
thereof until such principal amount shall be paid in full, (i) at the Base Rate,
during such periods as such Loan is a Base Rate Loan, and (ii) at the Adjusted
LIBOR Rate, as in effect from time to time during such periods as such Loan is a
LIBOR Loan.
     (b) Upon the occurrence and during the continuance of any Default and/or
Event of Default under Section 9.1(a), and (at the election of the Required
Lenders) upon the occurrence and during the continuance of any other Event of
Default, all outstanding principal amounts of the Loans, all Reimbursement
Obligations (to the extent not already bearing an additional 2% per annum
pursuant to Section 3.5) and, to the greatest extent permitted by law, all
interest accrued on the Loans and all other accrued and outstanding fees and
other amounts hereunder, shall bear interest at a rate per annum equal to the
interest rate applicable from time to time thereafter to such Loans (whether the
Base Rate or the Adjusted LIBOR Rate) plus 2% (or, in the case of interest, fees
and other amounts for which no rate is provided hereunder, at the Base Rate plus
2%), and, in each case, such default interest shall be payable on demand. To the
greatest extent permitted by law, interest shall continue to accrue after the
filing by or against any Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.
     (c) Accrued (and theretofore unpaid) interest shall be payable as follows
(other than with respect to any L/C Disbursement under Section 3.5):
      (i) in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6 or
Section 2.7, except as provided hereinbelow), in arrears on the last Business
Day of each calendar quarter, beginning December 31, 2007; provided, that in the
event the Loans are repaid or prepaid in full and the Commitments have been
terminated, then accrued interest in respect of all Base Rate Loans shall be
payable together with such repayment or prepayment on the date thereof;
     (ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6 or
Section 2.7, except as provided hereinbelow), in arrears (y) on the last
Business Day of the Interest Period applicable thereto (subject to the
provisions of clause (iv) in the definition of “Interest Period”) and (z) in
addition, in the case of an Interest Period of six months or longer, on

28



--------------------------------------------------------------------------------



 



the date occurring three months after the first day of such Interest Period;
provided, that in the event all LIBOR Loans made pursuant to a single Borrowing
are repaid or prepaid in full, then accrued interest in respect of such LIBOR
Loans shall be payable together with such repayment or prepayment on the date
thereof; and
     (iii) in respect of any Loan, at maturity (whether pursuant to acceleration
or otherwise) and, after maturity, on demand.
     (d) Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law. If the amount
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount; provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
     (e) The Administrative Agent shall promptly notify the applicable Borrower
and the Lenders upon determining the interest rate for each Borrowing of LIBOR
Loans after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the applicable
Borrower or the Lenders with any such notice shall neither affect any
obligations of such Borrower or the Lenders hereunder nor result in any
liability on the part of the Administrative Agent to any Borrower or any Lender.
Each such determination (including each determination of the Reserve
Requirement) shall, absent manifest error, be conclusive and binding on all
parties hereto.
     Section 2.9 Fees. The Borrowers agree to pay:
     (a) To the Joint Arrangers and Wachovia, in its capacity as both a Fronting
Bank and the Administrative Agent, for their own respective accounts, fees in
the amounts and at the times specified in Annex B to the Commitment Letter;
     (b) To each Fronting Bank other than Wachovia, in its capacity as a
Fronting Bank, a fronting fee in respect of each Letter of Credit issued by it
under this Agreement at the rate per annum as separately agreed to between the
Borrowers and such Fronting Bank.
     (c) To the Administrative Agent, for the account of each Lender, a
commitment fee (the “Commitment Fee”) for each calendar quarter (or portion
thereof) at a per annum rate equal to the Applicable Percentage in effect for
such fee from time to time during such quarter on such Lender’s Ratable Share of
the average daily aggregate Unutilized Commitments, payable in

29



--------------------------------------------------------------------------------



 



arrears (i) on the last Business Day of each calendar quarter, beginning with
December 31, 2007 through the Commitment Termination Date, and (ii) on the
Commitment Termination Date. If there is any change in the Applicable Percentage
during any calendar quarter, the actual daily amount shall be computed and
multiplied by the Applicable Percentage separately for each period during such
calendar quarter that such Applicable Percentage was in effect;
     (d) To the Administrative Agent, for the account of each Lender, a
utilization fee (the “Utilization Fee”) payable for each day the aggregate
outstanding principal amount of Loans made by Lenders is greater than 50% of the
Aggregate Commitments then in effect (or, if terminated, in effect immediately
prior to such termination), including at any time during which one or more of
the conditions in Section 4.2 is not met. The Utilization Fee shall be computed
at a per annum rate equal to the Applicable Percentage in effect for such fee
from time to time on such Lender’s Ratable Share of the average daily aggregate
outstanding principal amount of the Loans made by the Lenders. The utilization
fee shall be due and payable quarterly in arrears (i) on the last Business Day
of each calendar quarter, commencing with December 31, 2007 through the Final
Expiry Date and (ii) on the Final Expiry Date. If there is any change in the
Applicable Percentage during any calendar quarter, the actual daily amount shall
be computed and multiplied by the Applicable Percentage separately for each
period during such calendar quarter that such Applicable Percentage was in
effect;
     (e) To the Administrative Agent, for the account of each Lender, a letter
of credit fee (the “Letter of Credit Fee”) for each calendar quarter (or portion
thereof) in respect of all Letters of Credit outstanding during such quarter, at
a per annum rate equal to the Applicable Percentage in effect for such fee from
time to time during such quarter, on such Lender’s Ratable Share of the average
daily aggregate Stated Amount of such Letters of Credit. The Letter of Credit
Fee shall be due and payable quarterly in arrears (i) on the last Business Day
of each calendar quarter, commencing with the first such date to occur after the
Closing Date through the Final Expiry Date and (ii) on the Final Expiry Date. If
there is any change in the Applicable Percentage during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Percentage
separately for each period during such quarter that such Applicable Percentage
was in effect; and
     (f) To the L/C Agent and each Fronting Bank, each for its own account, with
respect to the Issuance of each Letter of Credit hereunder, such reasonable fees
and expenses as the L/C Agent or such Fronting Bank, as the case may be,
customarily requires in connection with the issuance, amendment, transfer,
negotiation, processing and/or administration of letters of credit.
     Section 2.10 Conversions and Continuations.
     (a) Each Borrower may elect (i) to convert all or a portion of the
outstanding principal amount of any of its Base Rate Loans into LIBOR Loans, or
to convert any of its LIBOR Loans the Interest Periods for which end on the same
day into Base Rate Loans, or (ii) upon the expiration of any Interest Period, to
continue all or a portion of the outstanding principal amount of any of its
LIBOR Loans the Interest Periods for which end on the same day for an additional
Interest Period, provided that (x) any such conversion of LIBOR Loans into Base
Rate Loans shall be in a principal amount not less than $1,000,000 or, if
greater, an integral multiple of $100,000 in excess thereof; any such conversion
of Base Rate Loans of the same

30



--------------------------------------------------------------------------------



 



Borrowing into, or continuation of LIBOR Loans shall be in a principal amount
not less than $3,000,000 or, if greater, an integral multiple of $500,000 in
excess thereof; and no partial conversion of LIBOR Loans of the same Borrowing
shall reduce the outstanding principal amount of such LIBOR Loans to less than
$3,000,000 or to any greater amount not an integral multiple of $500,000 in
excess thereof, (y) except as otherwise provided in Section 2.15(f), LIBOR Loans
may be converted into Base Rate Loans only on the last day of the Interest
Period applicable thereto (and, in any event, if a LIBOR Loan is converted into
a Base Rate Loan on any day other than the last day of the Interest Period
applicable thereto, the respective Borrower will pay, upon such conversion, all
amounts required under Section 2.17 to be paid as a consequence thereof) and
(z) no conversion of Base Rate Loans into LIBOR Loans or continuation of LIBOR
Loans shall be permitted during the continuance of a Default or Event of
Default.
     (b) Each Borrower must give the Administrative Agent written notice not
later than 11:00 a.m., Charlotte, North Carolina time, three (3) Business Days
prior to the intended effective date of any conversion of Base Rate Loans into,
or continuation of, LIBOR Loans and one (1) Business Day prior to the intended
effective date of any conversion of LIBOR Loans into Base Rate Loans. Each such
notice (each, a “Notice of Conversion/Continuation”) shall be irrevocable, shall
be given in the form of Exhibit B-2 and shall specify (x) the date of such
conversion or continuation (which shall be a Business Day), (y) in the case of a
conversion into, or a continuation of, LIBOR Loans, the Interest Period to be
applicable thereto, and (z) the aggregate amount and Type of the Loans being
converted or continued. Upon the receipt of a Notice of Conversion/Continuation,
the Administrative Agent will promptly notify each Lender of the proposed
conversion or continuation. In the event that any Borrower shall fail to deliver
a Notice of Conversion/Continuation as provided herein with respect to any of
its outstanding LIBOR Loans, such LIBOR Loans shall automatically be converted
to Base Rate Loans upon the expiration of the Interest Period applicable thereto
(unless repaid pursuant to the terms hereof). In the event that any Borrower
shall have failed to specify an Interest Period to be applicable to any
conversion into, or continuation of, its LIBOR Loans, then such Borrower shall
be deemed to have selected an Interest Period of one month.
     Section 2.11 Method of Payments; Computations; Apportionment of Payments.
     (a) All payments by the Borrowers hereunder (whether of principal,
interest, fees or reimbursement of L/C Disbursements, or under Sections 2.15,
2.16 or 2.17, or otherwise) shall be made without setoff, counterclaim or other
defense, in Dollars and in immediately available funds to the Administrative
Agent, for the account of the Lenders entitled to such payment (except as
otherwise expressly provided herein as to payments required to be made directly
to any Fronting Bank, the L/C Agent, the Administrative Agent or the Lenders) at
the Payment Office, prior to 2:00 p.m., Charlotte, North Carolina time, on the
date payment is due. Any payment made as required hereinabove, but after 2:00
p.m., Charlotte, North Carolina time, shall be deemed to have been made on the
next succeeding Business Day. If any payment falls due on a day that is not a
Business Day, then such due date shall be extended to the next succeeding
Business Day (except that in the case of LIBOR Loans to which the provisions of
clause (iv) in the definition of “Interest Period” are applicable, such due date
shall be the next preceding Business Day), and such extension of time shall then
be included in the computation of payment of interest, fees or other applicable
amounts.

31



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte,
North Carolina time, in immediately available funds, the Administrative Agent
will make available to each relevant Lender on the same date, by wire transfer
of immediately available funds, such Lender’s ratable share of such payment
(based on the percentage that the amount of the relevant payment owing to such
Lender bears to the total amount of such payment owing to all of the relevant
Lenders), and (ii) if such payment is received after 12:00 noon, Charlotte,
North Carolina time, or in other than immediately available funds, the
Administrative Agent will make available to each such Lender its ratable share
of such payment by wire transfer of immediately available funds on the next
succeeding Business Day (or in the case of uncollected funds, as soon as
practicable after collected). If the Administrative Agent shall not have made a
required distribution to the relevant Lenders as required hereinabove after
receiving a payment for the account of such Lenders, the Administrative Agent
will pay to each such Lender, on demand, its ratable share of such payment with
interest thereon at the Federal Funds Rate for each day from the date such
amount was required to be disbursed by the Administrative Agent until the date
repaid to such Lender. The Administrative Agent will distribute to the
applicable Fronting Bank like amounts relating to payments made to the
Administrative Agent for the account of such Fronting Bank in the same manner,
and subject to the same terms and conditions, as set forth hereinabove with
respect to distributions of amounts to the Lenders.
     (c) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or the relevant
Fronting Bank hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the relevant Lenders or the relevant Fronting Bank, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the relevant Lenders or the relevant Fronting Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Fronting
Bank, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
     (d) All computations of interest and fees hereunder (including computations
of the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans (when such calculation is based
on the prime rate), 365/366 days, as the case may be, or (ii) in all other
instances, 360 days; and in each case under (i) and (ii) above, with regard to
the actual number of days (including the first day, but excluding the last day)
elapsed.
     Section 2.12 Recovery of Payments.
     (a) Each Borrower agrees that to the extent it makes a payment or payments
to or for the account of the Administrative Agent, any Lender or any Fronting
Bank, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any

32



--------------------------------------------------------------------------------



 



Debtor Relief Law (whether as a result of any demand, settlement, litigation or
otherwise), then, to the extent of such payment or repayment, the Obligation
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been received.
     (b) If any amounts distributed by the Administrative Agent to any Lender or
any Fronting Bank are subsequently returned or repaid by the Administrative
Agent to the applicable Borrower, its representative or successor in interest,
or any other Person, whether by court order, by settlement approved by such
Lender or such Fronting Bank, or pursuant to applicable Requirements of Law,
such Lender or such Fronting Bank will, promptly upon receipt of notice thereof
from the Administrative Agent, pay the Administrative Agent such amount. If any
such amounts are recovered by the Administrative Agent from such Borrower, its
representative or successor in interest or such other Person, the Administrative
Agent will redistribute such amounts to the Lenders or the Fronting Banks on the
same basis as such amounts were originally distributed.
     Section 2.13 Use of Proceeds. The proceeds of the Loans shall be used by
the Borrowers for general corporate purposes not in contravention of any
Requirement of Law or of the Credit Documents, including for the Reimbursement
Obligations of the Borrowers hereunder.
     Section 2.14 Pro Rata Treatment.
     (a) All fundings, continuations and conversions of Loans shall be made by
the Lenders pro rata on the basis of their respective Ratable Share or on the
basis of their respective outstanding Loans (in the case of continuations and
conversions of Loans pursuant to Section 2.10), as the case may be from time to
time.
     (b) All payments from or on behalf of each Borrower on account of any
Obligations of such Borrower shall be apportioned ratably among the Lenders
based upon their respective share, if any, of the Obligations with respect to
which such payment was made.
     (c) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and such other Obligations owing them, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section shall not be construed to
apply to (x) any payment made by any Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Reimbursement Obligations to any assignee or
participant, other than to any Borrower or any Subsidiary thereof (as to which
the

33



--------------------------------------------------------------------------------



 



provisions of this Section 2.14(c) shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation. If under
any applicable bankruptcy, insolvency or similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 2.14(c) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 2.14(c) to share in the benefits of any recovery on such
secured claim.
     Section 2.15 Increased Costs; Change in Circumstances; Illegality.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or any Fronting Bank (except the Reserve Requirement reflected in the
LIBOR Rate);
     (ii) subject any Lender or any Fronting Bank to any Taxes of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or such Fronting Bank in respect
thereof (except for Indemnified Taxes covered by Section 2.16 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or
such Fronting Bank); or
     (iii) impose on any Lender or any Fronting Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein
(except for Indemnified Taxes covered by Section 2.16 and the imposition of, or
any change in the rate of, any Excluded Tax payable by such Lender or such
Fronting Bank);
     and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any LIBOR Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such Fronting Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Fronting Bank hereunder (whether of principal, interest or
any other amount), then, upon request of such Lender or such Fronting Bank, the
applicable Borrower will pay to such Lender or such Fronting Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Fronting Bank, as the case may be, for such additional costs incurred or
reduction suffered, provided that nothing in this Section 2.15(a) shall be
construed to entitle any Lender or any Fronting Bank to compensation from any
Borrower for any increased costs if such Lender or such Fronting Bank has been
compensated in full from such Borrower for such increased costs pursuant to
another provision in this Agreement, it being understood for the avoidance of
doubt that any Person seeking compensation for increased costs under this
Section

34



--------------------------------------------------------------------------------



 



in respect of any Loans made by such Person shall be deemed compensated in full
if the applicable Borrower is paying interest at the Base Rate on such Loan at
the time in question.
     (b) If any Lender or any Fronting Bank reasonably determines that any
Change in Law affecting such Lender or such Fronting Bank or any Lending Office
of such Lender or such Lender’s or such Fronting Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Fronting Bank’s capital or on the capital of
such Lender’s or such Fronting Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Lenders or such Fronting Bank, to a level below that which
such Lender or such Fronting Bank or such Lender’s or such Fronting Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Fronting Bank’s policies and the policies of
such Lender’s or such Fronting Bank’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or such Fronting Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Fronting Bank or such Lender’s or
such Fronting Bank’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or Fronting Bank setting forth the amount or
amounts necessary to compensate such Lender or such Fronting Bank or its holding
company, as the case may be, as specified in Section 2.15(a) or Section 2.15(b),
and the calculation of such amount or amounts in reasonable detail (along with
supporting documentation), and delivered to the applicable Borrower shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
or such Fronting Bank, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.
     (d) Failure or delay on the part of any Lender or any Fronting Bank to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s or such Fronting Bank’s right to demand
such compensation, provided that no Borrower shall be required to compensate a
Lender or any Fronting Bank pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than 120 days prior
to the date that such Lender or such Fronting Bank, as the case may be, notifies
any such Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Fronting Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 120 days period referred
to above shall be extended to include the period of retroactive effect thereof).
     (e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined that adequate and reasonable means do
not exist for ascertaining the applicable LIBOR Rate for such Interest Period or
(z) the Administrative Agent shall have received written notice from the
Required Lenders of their determination that the rate of interest referred to in
the definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate
for LIBOR Loans for such Interest Period is to be determined will not adequately
and fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
Holdings and the Lenders in writing.

35



--------------------------------------------------------------------------------



 



Upon such notice, (i) all then outstanding LIBOR Loans shall automatically, on
the expiration date of the respective Interest Periods applicable thereto
(unless then repaid in full), be converted into Base Rate Loans, (ii) the
obligation of the Lenders to make, to convert Base Rate Loans into, or to
continue, LIBOR Loans shall be suspended (including pursuant to the Borrowing to
which such Interest Period applies), and (iii) any Notice of Borrowing or Notice
of Conversion/Continuation given at any time thereafter with respect to LIBOR
Loans shall be deemed to be a request for Base Rate Loans, in each case until
the Administrative Agent or the Required Lenders, as the case may be, shall have
determined that the circumstances giving rise to such suspension no longer exist
(and the Required Lenders, if making such determination, shall have so notified
the Administrative Agent), and the Administrative Agent shall have so notified
Holdings and the Lenders in writing. The Administrative Agent and each
applicable Lender shall promptly notify Holdings and the Administrative Agent
(as applicable) when such circumstances cease to exist.
     (f) Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Lender shall have determined in
good faith that any Change in Law, has or would have the effect of making it
unlawful for such Lender to make or to continue to make or maintain LIBOR Loans,
such Lender will forthwith so notify the Administrative Agent and Holdings in
writing. Upon such notice, (i) each of such Lender’s then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Period applicable thereto (or, to the extent any such LIBOR Loan may not
lawfully be maintained as a LIBOR Loan until such expiration date, upon such
notice) and to the extent not sooner prepaid, be converted into a Base Rate
Loan, (ii) the obligation of such Lender to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to any
Borrowing for which the Administrative Agent has received a Notice of Borrowing
but for which the Borrowing Date has not arrived), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall, as to such Lender, be deemed to be a request for a
Base Rate Loan, in each case until such Lender shall have determined that the
circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified Holdings in writing. Each such Lender shall promptly notify Holdings
and the Administrative Agent when such circumstances no longer exist.
     Section 2.16 Taxes.
     (a) Subject to Section 2.16(e), any and all payments by or on account of
any obligation of each Borrower hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes, provided that if any Borrower shall be required by applicable
law to deduct or withhold any Indemnified Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the Administrative Agent, the
applicable Lenders or the applicable Fronting Bank, as the case may be, receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable Borrower shall make such deductions
or withholdings and (iii) the applicable Borrower shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law.

36



--------------------------------------------------------------------------------



 



     (b) Without limiting the provisions of Section 2.16(a), each Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
     (c) Subject to Section 2.16(e), each Borrower shall indemnify the
Administrative Agent, each Lender and each Fronting Bank, within 10 Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
with respect to payments by such Borrower under this Agreement or any other
Credit Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Fronting Bank, as the case may be, and any reasonable
and documented out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the applicable Borrower by a Lender or
any Fronting Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or any Fronting
Bank, shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Lender or any Fronting Bank that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Credit
Document shall comply with all necessary procedural formalities and deliver, or
cause to be delivered, to the applicable Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender or any Fronting Bank, if requested by any
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent to
determine whether or not such Lender or such Fronting Bank is subject to backup
withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that any
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of any Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

37



--------------------------------------------------------------------------------



 



     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit any Borrower to determine the withholding or deduction
required to be made.
     (f) If the Administrative Agent, any Lender or any Fronting Bank
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts, in either case
pursuant to this Section 2.16, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such recovery), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such Fronting Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower, upon the
request of the Administrative Agent, such Lender or such Fronting Bank, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Fronting Bank in the event the
Administrative Agent, such Lender or such Fronting Bank is required to repay
such refund to such Governmental Authority. This Section 2.16(f) shall not be
construed to require the Administrative Agent, any Lender or any Fronting Bank
to make available its tax returns (or any other information relating to its
Taxes that it deems confidential) to any Borrower or any other Person.
     (g) Each of the Administrative Agent, the Fronting Banks and each Lender
agrees to cooperate with any reasonable request made by any Borrower in respect
of a claim of a refund in respect of Indemnified Taxes as to which it has been
indemnified by such Borrower or with respect to which such Borrower has paid
additional amounts pursuant to this Section 2.16, provided that (i) such
Borrower has agreed in writing to pay all of the Administrative Agent’s or such
Fronting Bank’s or such Lender’s reasonable out-of-pocket costs and expenses
relating to such claim, (ii) the Administrative Agent or such Fronting Bank or
such Lender determines, in its good faith judgment, that it would not be
disadvantaged, unduly burdened or prejudiced as a result of such claim and
(iii) such Borrower furnishes, upon request of the Administrative Agent, or such
Fronting Bank or such Lender, an opinion of tax counsel (such opinion and such
counsel

38



--------------------------------------------------------------------------------



 



to be reasonably acceptable to such Lender, or such Fronting Bank or the
Administrative Agent) to the effect that such Indemnified Taxes were wrongly or
illegally imposed.
     Section 2.17 Compensation. Each Borrower will compensate each Lender upon
demand for all losses, expenses and liabilities (including any loss, expense or
liability incurred by reason of the liquidation or redeployment of deposits or
other funds required by such Lender to fund or maintain such Borrower’s LIBOR
Loans) that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a Borrowing or continuation of, or conversion into, a
LIBOR Loan of such Borrower does not occur on a date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation, (ii) if any repayment,
prepayment or conversion of any LIBOR Loan of such Borrower occurs on a date
other than the last day of an Interest Period applicable thereto (including as a
consequence of any assignment made pursuant to Section 2.18(a) or any
acceleration of the maturity of the Loans pursuant to Section 9.2), (iii) if any
prepayment of any LIBOR Loan of such Borrower is not made on any date specified
in a notice of prepayment given by such Borrower or (iv) as a consequence of any
other failure by such Borrower to make any payments with respect to any LIBOR
Loan of such Borrower when due hereunder. Calculation of all amounts payable to
a Lender under this Section 2.17 shall be made as though such Lender had
actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.17. The applicable Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing. A certificate (which shall be in reasonable detail) showing the
bases for the determinations set forth in this Section 2.17 by any Lender as to
any additional amounts payable pursuant to this Section 2.17 shall be submitted
by such Lender to the applicable Borrower either directly or through the
Administrative Agent. Determinations set forth in any such certificate made in
good faith for purposes of this Section 2.17 of any such losses, expenses or
liabilities shall be conclusive absent manifest error.
     Section 2.18 Replacement Lenders.
     (a) Holdings may, at any time at its sole expense and effort, require any
Lender (i) that has requested compensation from any Borrower under
Section 2.15(a) or Section 2.15(b) or payments from any Borrower under
Section 2.16, (ii) the obligation of which to make or maintain LIBOR Loans has
been suspended under Section 2.15(f), (iii) that is a Defaulting Lender,
(iv) which had NAIC approval on the date it became a party to this Agreement and
ceases to maintain such approval or otherwise shall lose such approval or
(v) that is unable to Issue a Letter of Credit under Section 3.3(i), in any case
upon notice to such Lender and the Administrative Agent, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.6), all of its interests, rights and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment); provided that:
     (i) the Administrative Agent shall have received the assignment fee
specified in Section 11.6(b)(iv);

39



--------------------------------------------------------------------------------



 



     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, L/C Disbursements and any L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.17) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or any Borrower (in the case of all other amounts);
     (iii) no assignment pursuant to this Section 2.18 shall be effective until
all of the then outstanding Syndicated Letters of Credit are either amended
giving effect to the such assignment or, if required, returned by each
respective beneficiary to the Administrative Agent and either cancelled and/or
exchanged for new or amended Syndicated Letters of Credit which give effect to
such assignment (it being understood that to the extent the respective
beneficiaries whose consent is required do not consent to such assignment, such
assignment cannot occur);
     (iv) in the case of any such assignment resulting from a request for
compensation under Section 2.15(a) or Section 2.15(b) or payments required to be
made pursuant to Section 2.16, such assignment will result in a reduction in
such compensation or payments thereafter; and
     (v) such assignment does not conflict with applicable Requirements of Law.
     A Lender shall not be required to make any such assignment if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling Holdings to require such assignment cease to apply.
     (b) If any Lender requests compensation under Section 2.15(a) or
Section 2.15(b), or any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender gives a notice pursuant to Section 2.15(f), then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans or L/C Disbursements hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15(a),
Section 2.15(b) or Section 2.16, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 2.15(f), as applicable, and (ii) in
each case would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. Holdings, on behalf of
the Borrowers, hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
     Section 2.19 Increase in Commitments.
     (a) Holdings shall have the right, at any time and from time to time after
the Closing Date by written notice to and in consultation with the
Administrative Agent, to request an increase in the Aggregate Commitments (each
such requested increase, a “Commitment Increase”), by having one or more
existing Lenders increase their respective Commitments then in effect (each, an
“Increasing Lender”), by adding as a Lender with a new Commitment

40



--------------------------------------------------------------------------------



 



hereunder one or more Persons that are not already Lenders (each, an “Additional
Lender”), or a combination thereof; provided that (i) any such request for a
Commitment Increase shall be in a minimum amount of $25,000,000 or an integral
multiple of $1,000,000 in excess thereof, (ii) immediately after giving effect
to any Commitment Increase, the aggregate of all Commitment Increases effected
after the Closing Date shall not exceed $200,000,000, and (iii)  no existing
Lender shall be obligated to increase its Commitment as a result of any request
for a Commitment Increase by Holdings unless it agrees in its sole discretion to
do so.
     (b) Each Additional Lender must qualify as an Eligible Assignee (the
approval of which by the Administrative Agent shall not be unreasonably
withheld, conditioned or delayed) and Holdings and each Additional Lender shall
execute a joinder agreement together with all such other documentation as the
Administrative Agent and Holdings may reasonably require, all in form and
substance reasonably satisfactory to the Administrative Agent and Holdings, to
evidence the Commitment of such Additional Lender and its status as a Lender
hereunder.
     (c) If the Aggregate Commitments are increased in accordance with this
Section, the Administrative Agent and Holdings shall determine the effective
date (the “Commitment Increase Date,” which shall be a Business Day not less
than thirty (30) days prior to the Commitment Termination Date) and the final
amount and allocation of such increase. The Administrative Agent shall promptly
notify Holdings and the Lenders of the final amount and allocation of such
increase and the Commitment Increase Date. The Administrative Agent is hereby
authorized, on behalf of the Lenders, to enter into any amendments to this
Agreement and the other Credit Documents as the Administrative Agent shall
reasonably deem appropriate to effect such Commitment Increase.
     (d) Notwithstanding anything set forth in this Section 2.19 to the
contrary, no increase in the Aggregate Commitments pursuant to this Section 2.19
shall be effective unless:
     (i) The Administrative Agent shall have received the following, each dated
the Commitment Increase Date and in form and substance reasonably satisfactory
to the Administrative Agent:
     (A) as to each Increasing Lender, evidence of its agreement to provide a
portion of the Commitment Increase, and as to each Additional Lender, a duly
executed joinder agreement together with all other documentation required by the
Administrative Agent pursuant to Section 2.19(b);
     (B) an instrument, duly executed by each Borrower, acknowledging and
reaffirming its obligations under this Agreement and the other Credit Documents;
     (C) a certificate of the secretary or an assistant secretary of each
Borrower, certifying to and attaching the resolutions adopted by the board of
directors (or similar governing body) of such Borrower approving or consenting
to such Commitment Increase;
     (D) a certificate of a Financial Officer of Holdings, certifying that
(y) as of the Commitment Increase Date, all representations and warranties of
the

41



--------------------------------------------------------------------------------



 



Borrowers contained in this Agreement and the other Credit Documents qualified
as to materiality are true and correct and those not so qualified are true and
correct in all material respects, both immediately before and after giving
effect to the Commitment Increase and any Borrowings or Letters of Credit issued
in connection therewith (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty is true and correct (if qualified as to
materiality) or true and correct in all material respects (if not so qualified),
in each case as of such date), and (z) no Default or Event of Default has
occurred and is continuing, both immediately before and after giving effect to
such Commitment Increase (including any Borrowings or Letters of Credit issued
in connection therewith and the application of the proceeds thereof); and
     (ii) Each outstanding Syndicated Letter of Credit shall have been amended
giving effect to the Commitment Increase or, if required, returned by each
respective beneficiary to the Administrative Agent and cancelled and/or
exchanged for a new or amended Syndicated Letter of Credit giving effect to the
Commitment Increase; and
     (iii) In the case of any Credit Extension in connection with such
Commitment Increase, the conditions precedent set forth in Section 4.2 shall
have been satisfied.
To the extent necessary to keep the outstanding Loans ratable in the event of
any non-ratable increase in the aggregate Commitments, on the Commitment
Increase Date, (i) all then outstanding LIBOR Loans (the “Initial Loans”) shall
automatically be converted into Base Rate Loans, (ii) immediately after the
effectiveness of the Commitment Increase, the applicable Borrowers shall, if
they so request, convert such Base Rate Loans into LIBOR Loans (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans and of the Types and for the Interest Periods
specified in a Notice of Conversion/Continuation delivered to the Administrative
Agent in accordance with Section 2.10, (iii) each Lender shall pay to the
Administrative Agent in immediately available funds an amount equal to the
difference, if positive, between (y) such Lender’s Ratable Share (calculated
after giving effect to the Commitment Increase) of the Subsequent Borrowings and
(z) such Lender’s Ratable Share (calculated without giving effect to the
Commitment Increase) of the Initial Loans, (iv) after the Administrative Agent
receives the funds specified in clause (iii) above, the Administrative Agent
shall pay to each Lender the portion of such funds equal to the difference, if
positive, between (y) such Lender’s Ratable Share (calculated without giving
effect to the Commitment Increase) of the Initial Loans and (z) such Lender’s
Ratable Share (calculated after giving effect to the Commitment Increase) of the
amount of the Subsequent Borrowings, (v) the Lenders shall be deemed to hold the
Subsequent Borrowings ratably in accordance with their respective Commitment
(calculated after giving effect to the Commitment Increase), (vi) each
applicable Borrower shall pay all accrued but unpaid interest on the Initial
Loans to the Lenders entitled thereto, and (vii) Schedule 1.1(a) shall
automatically be amended to reflect the Commitments of all Lenders after giving
effect to the Commitment Increase. The conversion of the Initial Loans pursuant
to clause (i) above shall be subject to indemnification by the applicable
Borrowers pursuant to the provisions of Section 2.17 if the Commitment Increase
Date occurs other than on the last day of the Interest Period relating thereto.

42



--------------------------------------------------------------------------------



 



ARTICLE III
LETTERS OF CREDIT
     Section 3.1 Syndicated Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, at the
request of any Borrower at any time and from time to time during the
Availability Period, each Lender agrees to Issue Letters of Credit as Syndicated
Letters of Credit for the account of such Borrower. Each Syndicated Letter of
Credit shall be substantially in the form of Exhibit C-1 or in such other form
as may be agreed by the applicable Borrower and the L/C Agent; provided that the
L/C Agent will only agree to reasonable changes to such form requested by any
beneficiary or applicable insurance regulator so long as such changes are not
adverse to the interests of the Lenders. If at the time that any Borrower
requests the Issuance of a Syndicated Letter of Credit any Lender is a Non-NAIC
Lender, at the request of such Borrower, the applicable Fronting Bank shall
Issue such Non-NAIC Lender’s Ratable Share of such Syndicated Letter of Credit
pursuant to Section 3.1(h). Absent the prior written consent of each Lender, no
Syndicated Letter of Credit may be Issued that would vary the several and not
joint nature of the obligations of the Lenders thereunder as provided in the
next succeeding sentence. Each Syndicated Letter of Credit shall be Issued by
all of the Lenders acting through the L/C Agent, at the time of Issuance as a
single multi-bank letter of credit, but the obligation of each Lender thereunder
shall be several and not joint, in the amount of its Ratable Share of the Stated
Amount of such Syndicated Letter of Credit, provided that the applicable
Fronting Bank shall be severally (and not jointly) liable for its Ratable Share
of the Stated Amount of such Syndicated Letter of Credit plus the Ratable Share
of each Non-NAIC Lender for which it is fronting pursuant to Section 3.1(h).
     (b) Notice of Issuance. To request the Issuance of a Syndicated Letter of
Credit, the applicable Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
L/C Agent) to the L/C Agent (which will promptly notify the applicable Lenders
and provide to such Lenders as soon as practicable a copy of the Syndicated
Letter of Credit) at least 3 Business Days in advance of the requested date of
Issuance (or such shorter period as is acceptable to the L/C Agent, including
with respect to any request for the issuance of a Syndicated Letter of Credit on
the Closing Date, subject to approval by the L/C Agent) a notice in a form
reasonably acceptable to the L/C Agent (a “Syndicated Letter of Credit Notice”)
requesting the Issuance of a Syndicated Letter of Credit, or identifying the
Syndicated Letter of Credit to be amended, renewed, extended or increased, as
the case may be, and specifying the date of Issuance (which shall be a Business
Day), the date on which such Syndicated Letter of Credit is to expire (which
shall comply with Section 3.1(c)), the amount of such Syndicated Letter of
Credit, the name and address of the beneficiary thereof and the terms and
conditions of (and such other information as shall be necessary to prepare,
amend, renew, extend or increase, as the case may be) such Syndicated Letter of
Credit, it being understood and agreed that Syndicated Letters of Credit may be
extended and renewed in accordance with Section 3.1(c). If requested by the L/C
Agent, the applicable Borrower shall submit a letter of credit application on
the L/C Agent’s standard form (with such changes as the L/C Agent shall
reasonably deem appropriate) in connection with any request for a Syndicated
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this

43



--------------------------------------------------------------------------------



 



Agreement and the terms and conditions of any form of letter of credit
application submitted by any Borrower to the L/C Agent relating to any
Syndicated Letter of Credit, the terms and conditions of this Agreement shall
control.
     (c) Expiration of Syndicated Letters of Credit. Each Syndicated Letter of
Credit shall expire at or prior to the earlier of (i) the close of business on
the date one year after the date of the issuance of such Syndicated Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension), or (ii) the seventh (7th) day prior to the L/C Maturity
Date; provided, however, that at the applicable Borrower’s request a Syndicated
Letter of Credit shall provide by its terms, and on terms acceptable to the L/C
Agent, for renewal for successive periods of one year or less (but not beyond
the seventh day prior to the L/C Maturity Date) unless and until the L/C Agent
shall have delivered prior written notice of nonrenewal to the beneficiary of
such Syndicated Letter of Credit no later than the time specified in such
Syndicated Letter of Credit (which the L/C Agent shall do only if one or more of
the applicable conditions under Section 4.2 (other than the delivery of a Letter
of Credit Notice) is not then satisfied). The L/C Agent shall promptly provide a
copy of any such notice to the applicable Borrower.
     (d) Obligation of Lenders. The obligation of any Lender under any
Syndicated Letter of Credit shall be several and not joint and shall be in an
amount equal to such Lender’s Ratable Share of the aggregate Stated Amount of
such Syndicated Letter of Credit at the time such Syndicated Letter of Credit is
Issued, and each Syndicated Letter of Credit shall expressly so provide,
provided that the applicable Fronting Bank shall be severally (and not jointly
liable) for its Ratable Share of the Stated Amount of such Syndicated Letter of
Credit plus the Ratable Share of each Non-NAIC Lender for which it is fronting
pursuant to Section 3.1(h). No increase of Commitments under Section 2.19 or
assignment of Commitments under Section 2.18 or Section 11.6(b) shall change or
affect the liability of any Lender under any outstanding Syndicated Letter of
Credit until such Syndicated Letter of Credit is amended giving effect to such
increase or assignment, as the case may be. The failure of any Lender to make
any L/C Disbursement in respect of any Syndicated Letter of Credit on any date
shall not relieve any other Lender of its corresponding obligation, if any,
hereunder to do so on such date, but no Lender shall be responsible for the
failure of any other Lender to make its L/C Disbursement in respect of any
Syndicated Letter of Credit.
     (e) Issuance Administration. Each Syndicated Letter of Credit shall be
executed and delivered by the L/C Agent in the name and on behalf of, and as
attorney-in-fact for, each Lender (other than a Non-NAIC Lender) party to such
Syndicated Letter of Credit, and the L/C Agent shall act under each Syndicated
Letter of Credit, and each Syndicated Letter of Credit shall expressly provide
that the L/C Agent shall act, as the agent of each such Lender to (i) execute
and deliver such Syndicated Letter of Credit, (ii) receive drafts, other demands
for payment and other documents presented by the beneficiary under such
Syndicated Letter of Credit, (iii) determine whether such drafts, demands and
documents are in compliance with the terms and conditions of such Syndicated
Letter of Credit, (iv) notify such Lender and the applicable Borrower that a
valid drawing has been made and the date that the related L/C Disbursement is to
be made and (v) exercise all rights held by the issuer of a letter of credit
under the documents for which such Syndicated Letter of Credit shall provide
credit enhancement (or designate any Person as its representative for all such
purposes under such documents); provided that the L/C

44



--------------------------------------------------------------------------------



 



Agent shall have no obligation or liability for any L/C Disbursement under such
Syndicated Letter of Credit, and each Syndicated Letter of Credit shall
expressly so provide. Each Lender hereby irrevocably appoints and designates the
L/C Agent as its attorney-in-fact, acting through any duly authorized officer,
to execute and deliver in the name and on behalf of such Lender each Syndicated
Letter of Credit to be issued by such Lender hereunder and to take such other
actions contemplated by this Section 3.1(e). Promptly upon the request of the
L/C Agent, each Lender will furnish to the L/C Agent such powers of attorney or
other evidence as any beneficiary of any Syndicated Letter of Credit may
reasonably request in order to demonstrate that the L/C Agent has the power to
act as attorney-in-fact for such Lender to execute and deliver such Syndicated
Letter of Credit.
     (f) Disbursement Procedures. The L/C Agent shall, within a reasonable time
following its receipt thereof (and, in any event, within any specific time
specified in the text of the relevant Syndicated Letter of Credit), examine all
documents purporting to represent a demand for payment under any Syndicated
Letter of Credit. The L/C Agent shall promptly after such examination and before
such L/C Disbursement notify each applicable Issuing Bank and the applicable
Borrower by telephone (confirmed by telecopy or email) of such demand for
payment. With respect to any demand for payment made under a Syndicated Letter
of Credit which the L/C Agent has informed the applicable Issuing Banks is
valid, each such Issuing Bank will make an L/C Disbursement in respect of such
Syndicated Letter of Credit promptly in accordance with the amount of its
liability under such Syndicated Letter of Credit and this Agreement, such L/C
Disbursement to be made to the account of the L/C Agent most recently designated
by it for such purpose by notice to the Lenders. The L/C Agent will make such
L/C Disbursement available to the beneficiary of such Syndicated Letter of
Credit by promptly crediting the amounts so received, in the funds so received,
to the account identified by such beneficiary in connection with such demand for
such L/C Disbursement. Promptly following any L/C Disbursement by any Issuing
Bank in respect of any Syndicated Letter of Credit, the L/C Agent will notify
the applicable Borrower of such L/C Disbursement.
     (g) Reimbursement. Each Borrower agrees that it shall reimburse the
applicable Issuing Banks in respect of L/C Disbursements made under such
Borrower’s Syndicated Letter of Credit by paying to the Administrative Agent an
amount in Dollars equal to the aggregate of the amount of each such L/C
Disbursement no later than 2:00 p.m., Charlotte, North Carolina time, on the
first Business Day after the L/C Disbursement Date with respect to such
Syndicated Letter of Credit (each such amount until paid together with interest
thereon payable as provided hereinbelow, a “Syndicated Reimbursement
Obligation”).
     (h) Non-NAIC Lenders. In the event any Lender advises the L/C Agent that
such Lender is a Non-NAIC Lender, the Borrowers, the L/C Agent, such Non-NAIC
Lender and the other Lenders, including the applicable Fronting Bank for such
Non-NAIC Lender, hereby agree that (i) such Non-NAIC Lender shall cease to Issue
Syndicated Letters of Credit so long as it is a Non-NAIC Lender and such
Non-NAIC Lenders’ Ratable Share of any Syndicated Letter of Credit will be
Issued by the applicable Fronting Bank for such Non-NAIC Lender, (ii) to the
extent Syndicated Letters of Credit are outstanding, the Borrowers will each use
all commercially reasonable efforts to cause the beneficiaries thereof to
execute and deliver an amendment to any Syndicated Letter of Credit of such
Borrower such that the Non-NAIC Lender is removed from such Syndicated Letter of
Credit and the applicable Fronting Bank is added to

45



--------------------------------------------------------------------------------



 



such Syndicated Letter of Credit to honor any draft drawn thereon in an amount
equal to the Non-NAIC Lender’s Ratable Share with respect to such Syndicated
Letter of Credit, (iii) immediately upon the issuance or amendment of any
Syndicated Letter of Credit, each Non-NAIC Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, without recourse or warranty,
purchase from the applicable Fronting Bank a risk participation in each such
Syndicated Letter of Credit in accordance with Section 3.2(d) in an amount equal
to such Non-NAIC Lender’s Ratable Share of the Stated Amount of such Syndicated
Letter of Credit and (iv) the applicable Borrower shall pay to the applicable
Fronting Bank a fronting fee computed on the risk participation purchased by
such Non-NAIC Lender from such Fronting Bank with respect to such Syndicated
Letter of Credit at the rate per annum as separately agreed to between such
Borrower and such Fronting Bank.
     Section 3.2 Participated Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, any
Borrower may request any Fronting Bank to Issue, at any time and from time to
time during the Availability Period, and such Fronting Bank hereby agrees to
Issue, Participated Letters of Credit for the account of such Borrower, subject
to the terms and conditions of this Section 3.2. Each Participated Letter of
Credit shall be substantially in the form of Exhibit C-2 or in such other form
as may be agreed by the applicable Fronting Bank; provided that the applicable
Fronting Bank and the applicable Borrower will agree to reasonable changes to
such form requested by any beneficiary or applicable insurance regulator so long
as such changes are not adverse to the interests of the Lenders.
     (b) Notice of Issuance. To request the Issuance of a Participated Letter of
Credit, the applicable Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Fronting Bank) to the applicable Fronting Bank (which shall promptly
notify the Lenders) at least 3 Business Days in advance of the requested date of
Issuance (or such shorter period as is acceptable to the applicable Fronting
Bank, including any request for the Issuance of a Participated Letter of Credit
on the Closing Date, subject to approval by the applicable Fronting Bank) a
notice in a form reasonably acceptable to the applicable Fronting Bank (a
“Participated Letter of Credit Notice”) requesting the Issuance of a
Participated Letter of Credit, or identifying the Participated Letter of Credit
to be amended, renewed, extended or increased as the case may be, and specifying
the date of Issuance (which shall be a Business Day), the date on which such
Participated Letter of Credit is to expire (which shall comply with
Section 3.2(c)), the amount of such Participated Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew, extend or increase, as the case may be) such
Participated Letter of Credit, it being understood and agreed that Participated
Letters of Credit may be extended and renewed in accordance with Section 3.2(c).
If requested by any Fronting Bank, the Borrower shall submit a letter of credit
application on such Fronting Bank’s standard form (with such changes as such
Fronting Bank shall reasonably deem appropriate) in connection with any request
for a Participated Letter of Credit. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application submitted by such Borrower to such Fronting
Bank relating to any Participated Letter of Credit, the terms and conditions of
this Agreement shall control.

46



--------------------------------------------------------------------------------



 



     (c) Expiration of Participated Letters of Credit. Each Participated Letter
of Credit shall expire at or prior to the earlier of (i) the close of business
on the date one year after the date of the issuance of such Participated Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension), or (ii) the seventh (7th) day prior to the L/C
Maturity Date; provided, however, that at the applicable Borrower’s request a
Participated Letter of Credit shall provide by its terms, and on terms
acceptable to the applicable Fronting Bank, for renewal for successive periods
of one year or less (but not beyond the seventh day prior to the L/C Maturity
Date) unless and until the applicable Fronting Bank shall have delivered prior
written notice of nonrenewal to the beneficiary of such Participated Letter of
Credit no later than the time specified in such Participated Letter of Credit
(which the applicable Fronting Bank shall do only if one or more of the
applicable conditions under Section 4.2 (other than the delivery of a Letter of
Credit Notice) is not then satisfied). The Administrative Agent shall promptly
provide a copy of any such notice to the applicable Borrower.
     (d) Participations. By the Issuance of a Participated Letter of Credit (or
the fronting for a Non-NAIC Lender in respect of a Syndicated Letter of Credit
pursuant to Section 3.1(h)) by the applicable Fronting Bank and without any
further action on the part of the applicable Fronting Bank or the Lenders, the
applicable Fronting Bank hereby grants to each applicable Lender in respect of
such Participated Letter of Credit (or to the Non-NAIC Lender in respect of such
Syndicated Letter of Credit), and each such Lender (or such Non-NAIC Lender)
hereby acquires from the applicable Fronting Bank, participation in such
Participated Letter of Credit (or such Syndicated Letter of Credit) in an amount
equal to the amount of such Lender’s Ratable Share of the Stated Amount of such
Participated Letter of Credit (or such Syndicated Letter of Credit) and the
applicable Borrower’s reimbursement obligations with respect thereto. Each
Lender or Non-NAIC Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Participated Letters of
Credit (or Syndicated Letters of Credit) is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any such Letter of Credit or the occurrence and continuance of a
Default or Event of Default or reduction or termination of the Aggregate
Commitments. In consideration and in furtherance of the foregoing, each Lender
or Non-NAIC Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for account of the applicable Fronting Bank, the amount of
such Lender’s Ratable Share of each L/C Disbursement made by the applicable
Fronting Bank in respect of any Participated Letter of Credit (or Syndicated
Letter of Credit) promptly upon the request of the applicable Fronting Bank at
any time from the time such L/C Disbursement is made until such L/C Disbursement
is reimbursed by the applicable Borrower or at any time after any reimbursement
payment is required to be disgorged or refunded to any Borrower for any reason.
Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Promptly following receipt by the Administrative Agent of
any payment from any Borrower pursuant to Section 3.2(f), the Administrative
Agent shall distribute such payment to the applicable Fronting Bank or, to the
extent that any Lenders or Non-NAIC Lender have made payments pursuant to this
paragraph to reimburse the applicable Fronting Bank, then to such Lenders or
Non-NAIC Lender and the applicable Fronting Bank as their interests may appear.
Any payment made by a Lender or Non-NAIC Lender pursuant to this paragraph to
reimburse any Fronting Bank for any L/C Disbursement made by it shall not
relieve the applicable Borrower of its obligation to reimburse such L/C
Disbursement. Notwithstanding anything herein to the contrary, effective upon
the increase of the Commitments pursuant to Section 2.19,

47



--------------------------------------------------------------------------------



 



each Lender’s participation in any Participated Letter of Credit (and each
Non-NAIC Lender’s participation in any Syndicated Letter of Credit) outstanding
on such date shall be adjusted to reflect its Ratable Share after giving effect
to such increase.
     (e) Disbursement Procedures; Funding of Participations.
     (i) The applicable Fronting Bank shall, within a reasonable time following
its receipt thereof (and, in any event, within any time specified in the text of
the relevant Participated Letters of Credit issued by it), examine all documents
purporting to represent a demand for payment under a Participated Letter of
Credit. The applicable Fronting Bank shall promptly after such examination
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy or email) of such demand for payment and whether such
Fronting Bank has made or will make a L/C Disbursement thereunder. If such
Borrower shall fail to reimburse the applicable Fronting Bank for such L/C
Disbursement on the date and time specified in Section 3.2(f), the
Administrative Agent shall notify each applicable Lender of the applicable L/C
Disbursement, the payment then due from such Borrower in respect thereof and the
amount of such Lender’s Ratable Share thereof. Each applicable Lender (including
any applicable Non-NAIC Lender) shall upon such notice make funds available in
Dollars to the Administrative Agent for the account of the applicable Fronting
Bank at the Payment Office in an amount equal to (i) in the case of a
Participated Letter of Credit, the amount of its Ratable Share of the unpaid L/C
Disbursement and (ii) in the case of a Non-NAIC Lender, its Percentage
Obligations of a Syndicated Letter of Credit being fronted by such Fronting Bank
pursuant to Section 3.1(h) (such amount, its “L/C Advance”) not later than 2:00
p.m. on the Business Day specified in such notice by the Administrative Agent.
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the applicable Fronting Bank
for the amount of any payment made by such Fronting Bank under such Participated
Letter of Credit (or such Syndicated Letter of Credit in the case of a Non-NAIC
Lender), together with interest as provided herein.
     (ii) If any Lender fails to make available to the Administrative Agent for
the account of the applicable Fronting Bank any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 3.2(e) by the
time specified in Section 3.2(e)(i), the applicable Fronting Bank shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable Fronting Bank at a rate per annum equal to the Federal Funds
Rate from time to time in effect. A certificate of the applicable Fronting Bank
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (ii) shall be conclusive absent manifest error.
Until a Lender funds its L/C Advance pursuant to this Section 3.2(e) to
reimburse the applicable Fronting Bank for any L/C Disbursement made by it,
interest in respect of such Lender’s L/C Advance shall be solely for the account
of the applicable Fronting Bank.

48



--------------------------------------------------------------------------------



 



     (f) Reimbursement. Each Borrower agrees that it shall reimburse the
applicable Fronting Bank in respect of any L/C Disbursement made under such
Borrower’s Participated Letter of Credit by paying to the Administrative Agent
an amount in Dollars equal to the amount of such L/C Disbursement no later than
2:00 p.m., Charlotte, North Carolina time, on the first Business Day after the
L/C Disbursement Date with respect to such Participated Letter of Credit (each
such amount until paid, a “Participated Reimbursement Obligation”).
     (g) Repayment of Participations.
     (i) At any time after the applicable Fronting Bank has made a payment under
any Participated Letter of Credit (or Syndicated Letter of Credit in the case of
a Non-NAIC Lender) and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 3.2(e), if the Administrative
Agent receives for the account of the applicable Fronting Bank any payment in
respect of the related unpaid L/C Disbursement or interest thereon (whether
directly from the applicable Borrower or otherwise, including proceeds of cash
collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Ratable Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the applicable Fronting Bank pursuant to Section 3.2(e)(i) is required to be
returned under any of the circumstances described in Section 2.12 (including
pursuant to any settlement entered into by the applicable Fronting Bank in its
discretion), each Lender shall pay to the Administrative Agent for the account
of the applicable Fronting Bank its Ratable Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
     (h) Failure to Make L/C Advances. The failure of any Lender to make the L/C
Advance to be made by it on the date specified in Section 3.2(e) shall not
relieve any other Lender of its obligation hereunder to make its L/C Advance on
such date, but no Lender shall be responsible for the failure of any other
Lender to make the L/C Advance to be made by such other Lender on such date.
     Section 3.3 Conditions Precedent to the Issuance of Letters of Credit. The
Issuing Bank shall not be under any obligation to, and in the case of clauses
(ii), (v) and (vi) below shall not, Issue any Letter of Credit if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain the Issuance of such
Letter of Credit or any Requirement of Law applicable to such Issuing Bank or
any Lender or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over it shall prohibit, or
request that it refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon it with respect to such
Letter of Credit any restriction or reserve or capital requirement (for which
such

49



--------------------------------------------------------------------------------



 



Issuing Bank or any Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense which was not
applicable, in effect or known to it as of the Closing Date;
     (ii) the limitation on amounts set forth under Section 2.1 will be
exceeded, immediately after giving effect thereto;
     (iii) the L/C Agent or the applicable Fronting Bank, as the case may be,
shall have delivered the written notice of nonrenewal described in
Section 3.1(c) and Section 3.2(c) with respect to such Letter of Credit;
     (iv) the Administrative Agent has received written notice from the
applicable Fronting Bank or the Required Lenders, as the case may be, or any
Borrower, on or prior to the Business Day prior to the requested date of the
issuance of such Letter of Credit, that one or more of the applicable conditions
under Section 4.2 is not then satisfied;
     (v) the expiry date of such Letter of Credit would occur more than twelve
months after the date of issuance or last extension unless the Required Lenders
have approved such expiry date;
     (vi) the expiry date of such Letter of Credit is less than seven Business
Days prior to the L/C Maturity Date, unless all of the Lenders have approved
such expiry date in writing;
     (vii) such Letter of Credit is not substantially in the form of Exhibit C-1
or Exhibit C-2 hereto, as the case may be, or is not otherwise in form and
substance reasonably acceptable to the Administrative Agent and the L/C Agent or
applicable Fronting Bank, as the case may be; provided that the Administrative
Agent and, in respect of any change to a Syndicated Letter of Credit, the L/C
Agent, or in respect of any change to a Participated Letter of Credit, the
applicable Fronting Bank, can and will agree to reasonable changes to such form,
not adverse to the interests of the Lenders, requested by any beneficiary or
applicable insurance regulator;
     (viii) such Letter of Credit is denominated in a currency other than
Dollars; or
     (ix) with respect to the issuance of a Participated Letter of Credit, a
default of any Lender’s obligations to fund under Section 3.2(e) exists or any
Lender is at such time a Defaulting Lender hereunder, unless the applicable
Fronting Bank has entered into satisfactory arrangements with the Borrowers or
such Lender to eliminate the applicable Fronting Bank’s risk with respect to
such Lender.
     Section 3.4 Obligations Absolute. The obligations of each Borrower to
reimburse with respect to a L/C Disbursement under any Letter of Credit of such
Borrower and of any Lender to reimburse the applicable Fronting Bank with
respect to any L/C Disbursement made by such Fronting Bank under any
Participated Letter of Credit shall be unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement and any Letter
of Credit Document under all circumstances, including the following
circumstances:

50



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of this Agreement, any other
Credit Document, any Letter of Credit Document or any other agreement or
instrument relating thereto;
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of any Borrower in respect of any Letter
of Credit Document or any other amendment or waiver of or any consent to
departure from all or any of the Letter of Credit Documents;
     (iii) the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, the L/C
Agent, any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any other Letter of Credit Document or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; provided, however, that such draft or
certificate substantially complies with the terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the Obligations of any Borrower; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower,
the Guarantor or any other guarantor, other than as may be expressly set forth
in this Agreement.
     None of the Administrative Agent, the L/C Agent, any Fronting Bank or any
Lender or any of their Related Parties shall have any liability or
responsibility to any Borrower by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond their control; provided that the
foregoing shall not be construed to excuse the Administrative Agent, the L/C
Agent, any Issuing Bank or any Lender from liability to a Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each Borrower to the extent permitted by applicable
law) suffered by such Borrower that are caused by the gross negligence or
willful misconduct of the Administrative Agent, the L/C Agent, any Issuing Bank

51



--------------------------------------------------------------------------------



 



or any Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.
     Section 3.5 Interest. Unless each Borrower reimburses each L/C Disbursement
made in respect of Letters of Credit issued for its account in full on the date
such L/C Disbursement is made, the unpaid amount of the Reimbursement Obligation
thereof shall bear interest from the date of each L/C Disbursement until such
amount shall be paid in full at the rate per annum then applicable to Base Rate
Loans (plus an additional 2% per annum, payable on demand, if not reimbursed by
the third Business Day after the date upon which the applicable Borrower
receives notice of such L/C Disbursement).
     Section 3.6 Interest Rate Determination. The Administrative Agent shall
give prompt notice to the applicable Borrower and the applicable Lenders of the
applicable interest rate determined by the Administrative Agent for purposes of
Section 3.5.
     Section 3.7 Collateralization of Letters of Credit.
     (a) At any time and from time to time (i) upon the Administrative Agent’s
request given in accordance with Section 9.2 after the occurrence and during the
continuance of an Event of Default and (ii) on the L/C Maturity Date, each
Borrower shall deliver to the Administrative Agent as cash collateral in an
amount in cash equal to the aggregate Stated Amount of all Letters of Credit
issued for the account of such Borrower outstanding at such time (whether or not
any beneficiary under any Letter of Credit shall have drawn or be entitled at
such time to draw thereunder). The Administrative Agent shall deposit such cash
in a special collateral account of such Borrower pursuant to arrangements
satisfactory to the Administrative Agent (such account, the “Cash Collateral
Account”) for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders.
     (b) At any time and from time to time pursuant to Section 2.6(b), each
Borrower shall deliver to the Administrative Agent such additional amount of
cash to the extent required by such Section as cover for the aggregate Letter of
Credit Exposure of such Borrower, and such cash shall be deposited in such
Borrower’s Cash Collateral Account for the benefit of the Administrative Agent,
the Issuing Banks and the Lenders.
     (c) Each Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks and the Lenders, a Lien upon and security interest
in its Cash Collateral Account and all amounts held therein from time to time as
security for the Letter of Credit Exposure of such Borrower, and for application
to its aggregate Reimbursement Obligations as and when the same shall arise. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account for the benefit of the Fronting
Banks and the Lenders and such Borrower shall have no interest therein except as
set forth in Section 3.7(d). Other than any interest on the investment of such
amounts in Cash Equivalents, which investments shall be made at the direction of
such Borrower (unless a Default or Event of Default shall have occurred and be
continuing, in which case the determination as to investments shall be made at
the option and in the discretion of the Administrative Agent), amounts in the
Cash Collateral Account shall not bear interest. Interest and profits, if any,
on such investments shall accumulate in such account.

52



--------------------------------------------------------------------------------



 



     (d) In the event of a drawing, and subsequent payment by any Issuing Bank,
under any Letter of Credit at any time during which any amounts are held in the
applicable Cash Collateral Account, the Administrative Agent will deliver to
such Issuing Bank an amount equal to the Reimbursement Obligation created as a
result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse such Issuing Bank
therefor. Notwithstanding anything in this Agreement to the contrary, to the
extent any such drawing is made, the applicable Borrower’s Reimbursement
Obligation shall be deemed to have been satisfied and discharged to the extent
of any such payment from the Cash Collateral Account. Any amounts remaining in
any Cash Collateral Account (including interest and profits) after the
expiration of the Letters of Credit of the applicable Borrower and reimbursement
in full of the Issuing Banks for all of their respective obligations thereunder
shall be held by the Administrative Agent, for the benefit of such Borrower, to
be applied against the Obligations of such Borrower in such order and manner as
the Administrative Agent may direct. If any Borrower is required to provide cash
collateral pursuant to Section 2.6(b), such amount (including interest and
profits), to the extent not applied as aforesaid, shall be returned to such
Borrower, provided that after giving effect to such return (i) the aggregate
Credit Exposure would not exceed the Aggregate Commitments at such time and
(ii) no Default or Event of Default shall have occurred and be continuing at
such time. If any Borrower is required to provide cash collateral as a result of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to such Borrower within three (3) Business Days after all Events of
Default have been cured or waived.
     Section 3.8 Use of Letters of Credit. The Letters of Credit shall be
available and each Borrower agrees that it shall use its Letters of Credit
solely to support its own obligations primarily under the Primary Policies and
Reinsurance Agreements to which it is a party.
ARTICLE IV
CONDITIONS PRECEDENT
     Section 4.1 Conditions Precedent to the Closing Date. The obligations of
the Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
shall not become effective until the date (the “Closing Date”) on which each of
the following conditions is satisfied (or waived in accordance with
Section 11.5):
     (a) On the Closing Date, (i) the Borrowers, the Administrative Agent and
each Lender shall have signed a counterpart of this Agreement and shall have
delivered (or transmitted by telecopy) the same to the Administrative Agent at
its Payment Office; and (ii) there shall have been delivered to the
Administrative Agent for the account of each Lender that has requested the same
the appropriate Note or Notes, executed by each Borrower, in each case, in the
amount, maturity and as otherwise provided herein;
     (b) On the Closing Date, the Administrative Agent shall have received
(i) an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date, from Kelley Drye & Warren LLP, special New
York counsel to the Borrowers, which opinion shall cover the matters

53



--------------------------------------------------------------------------------



 



contained in Exhibit F-1, and (ii) an opinion, in form and substance reasonably
satisfactory to the Administrative Agent, addressed to the Administrative Agent
and each of the Lenders and dated the Closing Date, from Appleby, special
Bermuda counsel to the Borrowers, which opinion shall cover the matters
contained in Exhibit F-2;
     (c) On the Closing Date, the Administrative Agent shall have received a
certificate, signed by a Responsible Officer of each Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
(i) each of the representations and warranties set forth in this Agreement and
in the other Credit Documents qualified as to materiality are true and correct
and those not so qualified are true and correct in all material respects, each
as of the Closing Date (except to the extent any such representation or warranty
is expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct (if qualified as to materiality)
or true and correct in all material respects (if not so qualified), in each case
as of such date), (ii) there is no pending or threatened litigation, bankruptcy
or other proceeding in which there is a reasonable likelihood of an adverse
determination which could reasonably be expected to result in a Material Adverse
Effect or which seeks to restrain, enjoin or prevent the closing of the credit
facilities provided for herein, (iii) no Default or Event of Default exists as
of the Closing Date and (iv) there has not occurred or become known to the
Administrative Agent since December 31, 2006, a change, occurrence or
development that could reasonably be expected to have a Material Adverse Effect;
     (d) On the Closing Date, the Administrative Agent shall have received a
certificate of the secretary or an assistant secretary of each Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, certifying
(i) that attached thereto is a true and complete copy of the articles or
certificate of incorporation, certificate of formation or other organizational
document and all amendments thereto of such Borrower, certified as of a recent
date by the Secretary of State (or comparable Governmental Authority) of its
jurisdiction of organization, and that the same has not been amended since the
date of such certification, (ii) that attached thereto is a true and complete
copy of the bylaws or similar governing document of such Borrower, as then in
effect and as in effect at all times from the date on which the resolutions
referred to in clause (iii) below were adopted to and including the date of such
certificate, and (iii) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors (or similar governing body) of
such Borrower authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party, and as to the
incumbency and genuineness of the signature of each officer of such Borrower
executing this Agreement or any of the other Credit Documents, and attaching all
such copies of the documents described above;
     (e) All approvals, permits and consents of any Governmental Authorities
(including all relevant Insurance Regulatory Authorities) or other Persons
required in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby shall have been obtained
(without the imposition of conditions that are not reasonably acceptable to the
Administrative Agent), and all related filings, if any, shall have been made,
and all such approvals, permits, consents and filings shall be in full force and
effect and the Administrative Agent shall have received such copies thereof as
it shall have reasonably requested and such documents and papers where
appropriate to be certified by proper corporate or governmental authorities; all
applicable waiting periods shall have expired without any

54



--------------------------------------------------------------------------------



 



adverse action being taken by any Governmental Authority having jurisdiction;
and no action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before, and no order, injunction or
decree shall have been entered by, any court or other Governmental Authority, in
each case to enjoin, restrain or prohibit, to obtain substantial damages in
respect of, or that is otherwise related to or arises out of, this Agreement,
any of the other Credit Documents or the consummation of the transactions
contemplated hereby or thereby, or that could reasonably be expected to have a
Material Adverse Effect;
     (f) Since December 31, 2006, both immediately before and after giving
effect to the making of the initial Credit Extensions (if any), there shall not
have occurred or become known to the Administrative Agent, a change, occurrence
or development that could reasonably be expected to have a Material Adverse
Effect;
     (g) On the Closing Date, there shall exist no Default or Event of Default,
and all representations and warranties made by each Borrower contained herein or
in any other Credit Document shall be true and correct in all material respects
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date);
     (h) The Borrowers shall have paid (i) to the Joint Arrangers, the fees
specified in Annex B to the Commitment Letter to be paid to them on the Closing
Date, (ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in Annex B to the Commitment Letter, and (iii) all
other fees and reasonable expenses of the Joint Arrangers, the Administrative
Agent and the Lenders required hereunder or under any other Credit Document to
be paid on or prior to the Closing Date (including legal fees and expenses)
pursuant to the Commitment Letter;
     (i) The Administrative Agent shall have received satisfactory confirmation
from A.M. Best Company that the current Financial Strength Rating of each
Material Insurance Subsidiary that has such a rating is “A-” or better;
     (j) Holdings shall have delivered a Compliance Certificate calculated on a
pro forma basis as of September 30, 2007 after giving effect to the making of
the initial Credit Extensions (if any);
     (k) The Administrative Agent shall have received an Account Designation
Letter from an Authorized Officer of each Borrower; and
     (l) The Administrative Agent shall have received such other documents,
certificates, opinions and instruments in connection with the transactions
contemplated hereby as it shall have reasonably requested.
     Without limiting the generality of the provisions of Section 10.4, for
purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

55



--------------------------------------------------------------------------------



 



     Section 4.2 Conditions Precedent to All Credit Extensions. The obligation
of each Lender and each Fronting Bank to make any Credit Extension shall be
subject to the prior or concurrent satisfaction (in form and substance
reasonably satisfactory to the Administrative Agent) of each of the conditions
precedent set forth below:
     (a) The Closing Date shall have occurred;
     (b) The applicable Borrower shall have delivered a Notice of Borrowing in
accordance with Section 2.2(b) or a Letter of Credit Notice in accordance with
Section 3.1(b) or Section 3.2(b), as applicable.
     (c) Each of the representations and warranties of the Borrowers set forth
in this Agreement and in the other Credit Documents qualified as to materiality
are true and correct and those not so qualified are true and correct in all
material respects, in each case only as of the date of any Credit Extension,
with the same effect as if made on and as of such date, both immediately before
and after giving effect to Credit Extension (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty is true and correct
(if qualified as to materiality) or true and correct in all material respects
(if not so qualified), in each case only on and as of such specific date);
     (d) With respect to the making of any Credit Extension, the limitation on
amounts set forth under Section 2.1 will not be exceeded immediately after
giving effect thereto;
     (e) With respect to the Issuance of any Letter of Credit, the conditions in
Section 3.3 have been satisfied; and
     (f) No Default or Event of Default shall have occurred and be continuing on
such date, both immediately before and after giving effect to such Credit
Extension.
     Each giving of a Notice of Borrowing or a Letter of Credit Notice, and the
consummation of each Credit Extension, shall be deemed to constitute a
representation and warranty by the applicable Borrower that the statements
contained in Section 4.2(c) through Section 4.2(f) above are true, both as of
the date of such notice or request and as of the date such Credit Extension is
made.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent, the L/C Agent, the Fronting Banks and
the Lenders to enter into this Agreement and to induce the Lenders to extend the
credit contemplated hereby and the Issuing Banks to issue Letters of Credit,
each of the Borrowers (solely as to itself and its Subsidiaries) represents and
warrants to the Administrative Agent, the L/C Agent, the Fronting Banks and the
Lenders as follows:

56



--------------------------------------------------------------------------------



 



     Section 5.1 Organization and Power. Each such Borrower and its Subsidiaries
(i) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (ii) has the full corporate power and
authority to own and hold its property and to engage in its business as
presently conducted, and (iii) is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the nature of its
business or the ownership of its properties requires it to be so qualified,
except where the failure to be so qualified could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 5.2 Authorization; Enforceability. Such Borrower has the full
corporate power and authority to execute, deliver and perform its obligations
under the Credit Documents to which it is or will be a party and has taken all
necessary corporate action to execute, deliver and perform its obligations under
each of the Credit Documents to which it is or will be a party, and has, or on
the Closing Date (or any later date of execution and delivery) will have,
validly executed and delivered each of the Credit Documents to which it is or
will be a party. This Agreement constitutes, and each of the other Credit
Documents upon execution and delivery by each Borrower that is a party thereto
will constitute, the legal, valid and binding obligation of each Borrower that
is a party hereto or thereto, enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, fraudulent transfer, moratorium or other
similar laws affecting creditors’ rights generally or by general equitable
principles regardless of whether enforceability is considered in a proceeding in
equity or at law.
     Section 5.3 No Violation. The execution, delivery and performance by each
Borrower of this Agreement and each of the other Credit Documents to which it is
or will be a party, and compliance by it with the terms hereof and thereof, do
not and will not (i) violate any provision of its certificate of incorporation
or bylaws (or other similar organizational document or governing document), (ii)
contravene any other Requirement of Law applicable to it, (iii) conflict with,
result in a breach of or constitute (with notice, lapse of time or both) a
default under any material indenture, agreement or other instrument to which it
is a party, by which it or any of its properties is bound or to which it is
subject, or (iv) result in or require the creation or imposition of any Lien
upon any of its properties or assets, other than, in the case of clauses (ii),
(iii) and (iv), such contraventions, conflicts, breaches, defaults and creation
or imposition of Liens that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     Section 5.4 Governmental and Third-Party Authorization; Permits.
     (a) Except as set forth on Schedule 5.4, no consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority or other Person is or will be required as a condition to
or otherwise in connection with the due execution, delivery and performance by
such Borrower of this Agreement or any of the other Credit Documents to which it
is or will be a party or the legality, validity or enforceability hereof or
thereof, other than such consents, approvals, authorizations and other actions
which the failure to obtain could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

57



--------------------------------------------------------------------------------



 



     (b) Each such Borrower and its Subsidiaries has, and is in good standing
with respect to, all governmental approvals, licenses, permits and
authorizations necessary to conduct its business as presently conducted and to
own or lease and operate its properties, except for those the failure to obtain
which could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.
     (c) Schedule 5.4 lists with respect to each Insurance Subsidiary of such
Borrower, as of the Closing Date, all of the jurisdictions in which such
Insurance Subsidiary holds licenses (including licenses or certificates of
authority from relevant Insurance Regulatory Authorities), permits or
authorizations to transact insurance and reinsurance business (collectively, the
“Licenses”), and indicates the type or types of insurance in which each such
Insurance Subsidiary is permitted to be engaged with respect to each License
therein listed. (i) No such License is the subject of a proceeding for
suspension, revocation or limitation or any similar proceedings, and (ii) no
such suspension, revocation or limitation is threatened in writing by any
relevant Insurance Regulatory Authority, that, in each instance under (i) and
(ii) above, could individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Insurance Subsidiary has obtained and
maintains in full force and effect all licenses and permits from all
Governmental Authorities and Insurance Regulatory Authorities necessary to
operate in the jurisdictions in which it operates, in each case other than such
licenses and permits the failure to obtain or maintain, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     Section 5.5 Litigation. There are no actions, investigations, suits or
proceedings pending or, to the knowledge of the Borrowers, threatened, at law or
in equity before any Governmental Authority or in arbitration, against or
affecting any Borrower, any of their respective Subsidiaries or any of their
respective properties (i) in which there is a reasonable likelihood of an
adverse determination which could reasonably be expected to result in a Material
Adverse Effect, or (ii) with respect to this Agreement or any of the other
Credit Documents to which such Borrower is a party.
     Section 5.6 Taxes. Each of such Borrower and its Subsidiaries has timely
filed all federal, state, local and foreign tax returns and reports required to
be filed by it and has paid all Taxes, assessments, fees and other charges
levied upon it or upon its properties that are shown thereon as due and payable,
other than (i) those Taxes, assessments, fees and other charges that are being
contested in good faith and by proper proceedings and for which adequate
reserves have been established in accordance with GAAP, or (ii) where the
failure to file such returns and reports or the failure to pay such Taxes,
assessments, fees and other charges could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Such returns are true,
correct and complete in all material respects. There is no ongoing audit or
examination or other investigation by any Governmental Authority of the tax
liability of such Borrower or any of its Subsidiaries the outcome of which could
reasonably be expected to have a Material Adverse Effect. There is no unresolved
claim by any Governmental Authority concerning the tax liability of such
Borrower or any of its Subsidiaries for any period for which tax returns have
been or were required to have been filed, other than claims for which adequate
reserves have been established in accordance with GAAP or that could not
reasonably be expected to have a Material Adverse Effect.

58



--------------------------------------------------------------------------------



 



     Section 5.7 Subsidiaries.
     (a) Set forth on Schedule 5.7 is a complete and accurate list of all of the
Subsidiaries of Holdings as of the Closing Date, together with, for each such
Subsidiary, and, as to each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding direct ownership
interests in such Subsidiary and (iii) the percentage of ownership of such
Subsidiary represented by such ownership interests. Each of Holdings and its
Subsidiaries owns, free and clear of Liens, and has the unencumbered right to
vote, all outstanding ownership interests in each Person shown to be held by it
in Schedule 5.7.
     (b) No Subsidiary is a party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Capital
Stock, to repay Indebtedness owed to any Borrower or any other Subsidiary, to
make loans or advances to any Borrower or any other Subsidiary, or to transfer
any of its assets or properties to any Borrower or any other Subsidiary, in each
case other than such restrictions or encumbrances existing under or by reason of
the Credit Documents or applicable Requirements of Law.
     Section 5.8 Full Disclosure. All factual information heretofore,
contemporaneously or hereafter furnished in writing to the Administrative Agent,
the Joint Arrangers or any Lender by or on behalf of any Borrower for purposes
of or in connection with this Agreement or any of the other Credit Documents is
or will be true and accurate in all material respects on the date as of which
such information is dated or certified (or, if such information has been
updated, amended or supplemented, on the date as of which any such update,
amendment or supplement is dated or certified) and not made incomplete by
omitting to state a material fact necessary to make the statements contained
herein and therein, in light of the circumstances under which such information
was provided, not misleading. As of the Closing Date, there is no fact known to
any Borrower that has, or could reasonably be expected to have, a Material
Adverse Effect, which fact has not been set forth herein, in the financial
statements of Holdings and its Subsidiaries furnished to the Administrative
Agent and/or the Lenders, or in any certificate, opinion or other written
statement made or furnished by the Borrowers to the Administrative Agent and/or
the Lenders.
     Section 5.9 Absence of Default. No Default or Event of Default has occurred
and is continuing or would result from the consummation of any transaction
contemplated by this Agreement or any other Credit Document.
     Section 5.10 Ownership of Property; Liens. Each such Borrower and its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of such Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted under Section 8.3.
     Section 5.11 Margin Regulations. Neither such Borrower nor any of its
Subsidiaries is engaged principally or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. No proceeds of the Loans will be used,

59



--------------------------------------------------------------------------------



 



directly or indirectly, to purchase or carry any Margin Stock, to extend credit
for such purpose or for any other purpose that could violate or be inconsistent
with Regulations T, U or X or Section 7 of the Exchange Act.
     Section 5.12 No Material Adverse Effect. There has been no Material Adverse
Effect since December 31, 2006, and there exists no change, occurrence or
development, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
     Section 5.13 Financial Matters.
     (a) Holdings has heretofore furnished to the Administrative Agent copies of
(i) the audited consolidated balance sheets of Holdings and its Subsidiaries as
of December 31, 2006, 2005 and 2004 and the related statements of income,
stockholders’ equity and cash flows for the fiscal years or period then ended,
together with the opinion of Deloitte thereon, and (ii) the unaudited
consolidated balance sheet of Holdings and its Subsidiaries as of September 30,
2007, and the related statements of income, stockholders’ equity and cash flows
for the nine-month period then ended. Such consolidated financial statements
have been prepared in accordance with GAAP (subject, with respect to the
unaudited financial statements, to the absence of notes required by GAAP and to
normal year end adjustments) and present fairly, in all material respects, the
financial position of Holdings and its Subsidiaries, and the results of their
operations and their cash flows, as of the dates and for the periods indicated.
Except for liabilities and obligations disclosed or provided for in the most
recent financial statements referred to above and the notes thereto or the most
recent financial statements and the notes thereto delivered pursuant to
Section 6.1, as of the date of such financial statements, none of the Borrowers
had any material liability or obligation that, in accordance with GAAP, would
have been required to have been disclosed or provided for in such financial
statements or the notes thereto.
     (b) Holdings has heretofore furnished to the Administrative Agent copies of
(i) the Annual Statements of each Material Insurance Subsidiary as of
December 31, 2006 and 2005 and for the fiscal years then ended, each as filed
with the relevant Insurance Regulatory Authority, (collectively, the “Historical
Statutory Statements”). The Historical Statutory Statements (including the
provisions made therein for investments and the valuation thereof, reserves,
policy and contract claims and statutory liabilities) have been prepared, in all
material respects, in accordance with SAP (except as may be reflected in the
notes thereto), were in all material respects, in compliance with applicable
Requirements of Law when filed and present fairly in all material respects the
financial condition of the respective Material Insurance Subsidiaries covered
thereby as of the respective dates thereof and the results of operations,
changes in capital and surplus and cash flows of the respective Material
Insurance Subsidiaries covered thereby for the respective periods then ended.
Except for liabilities and obligations disclosed or provided for in the
Historical Statutory Statements (including reserves, policy and contract claims
and statutory liabilities), no Material Insurance Subsidiary had, as of the date
of its respective Historical Statutory Statements, any material liabilities or
obligations of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due) that, in accordance with SAP, would have been required
to have been disclosed or provided for in such Historical Statutory Statements.

60



--------------------------------------------------------------------------------



 



     (c) Neither (i) the board of directors of any Borrower, a committee thereof
or an authorized officer of any Borrower has concluded that any financial
statement previously furnished to the Administrative Agent or any Lender should
no longer be relied upon because of an error, nor (ii) has any Borrower been
advised by its auditors that a previously issued audit report or interim review
cannot be relied upon.
     Section 5.14 ERISA
     (a) Each such Borrower and its ERISA Affiliates is in compliance in all
respects with the applicable provisions of ERISA, and each Plan is and has been
administered in compliance in all respects with all applicable Requirements of
Law, including the applicable provisions of ERISA and the Code, except for any
noncompliance that could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. No ERISA Event (i) has occurred within
the five-year period prior to the Closing Date and is continuing, or (ii) to the
knowledge of any Borrower, is reasonably expected to occur with respect to any
Plan, in either case that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. No Plan has any Unfunded Pension
Liability as of the date of the most recent actuarial report applicable thereto,
and no such Borrower or any of its ERISA Affiliates has engaged in a transaction
that would be subject to Section 4069 or 4212(c) of ERISA, in either instance
where the same could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.
     (b) No such Borrower nor any of its ERISA Affiliates has had a complete or
partial withdrawal from any Multiemployer Plan for which there exists
unsatisfied withdrawal liability that could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, and no such Borrower nor
any of its ERISA Affiliates would become subject to any withdrawal liability
under ERISA that could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect if such Borrower or any such ERISA Affiliate
were to withdraw completely from all Multiemployer Plans as of the most recent
valuation date for the Multiemployer Plans. To the knowledge of such Borrower,
no Multiemployer Plan is in “reorganization” or is “insolvent” within the
meaning of such terms under ERISA.
     (c) Each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable Requirements of Law
and has been maintained, where required, in good standing with applicable
regulatory authorities, except where the failure to do any of the foregoing has
not had, or could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect. All contributions required to be made
with respect to a Foreign Pension Plan have been timely made, except where the
failure to do any of the foregoing has not had, or could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. No Borrower or any of its Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Foreign Pension
Plan, except for any obligations which have not had, or could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. The present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan, determined as of the end of the most
recently ended fiscal year of Holdings on the basis of actuarial assumptions,
each of which is reasonable, did not exceed the current value of the assets of
such Foreign Pension Plan allocable to such benefit liabilities (any

61



--------------------------------------------------------------------------------



 



such excess a “value shortfall”), except for any such value shortfalls which
have not had, or could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
     Section 5.15 Environmental Matters. Except with respect to any matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither Holdings nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required for its
business under any Environmental Law, or (ii) is involved in any suit, action or
proceeding, or has received any written notice, complaint or other request for
information from any Governmental Authority or other Person, with respect to any
actual or alleged Environmental Claims. For the avoidance of doubt, this
Section 5.15 shall not apply to any suits, actions, claims or proceedings
against Holdings and its Subsidiaries with respect to Primary Policies and
Reinsurance Agreements entered into in the ordinary course of business.
     Section 5.16 Compliance with Laws. Each such Borrower and its Subsidiaries
has timely filed all reports, documents and other materials required to be filed
by it under all applicable Requirements of Law with any Governmental Authority,
has retained all records and documents required to be retained by it under all
applicable Requirements of Law, and is otherwise in compliance with all
applicable Requirements of Law in respect of the conduct of its business and the
ownership and operation of its properties, except for any failure to timely
file, any failure to retain and any noncompliance that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 5.17 Regulated Industries. No such Borrower is (i) an “investment
company,” or a company “controlled” by an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or (ii) required to
be licensed under The Investment Business Act of 2003 of Bermuda.
     Section 5.18 Insurance. The assets, properties and business of such
Borrower and its Subsidiaries are insured against such hazards and liabilities,
under such coverages and in such amounts, as are customarily maintained by
prudent companies similarly situated and under policies issued by insurers of
recognized responsibility.
     Section 5.19 OFAC; PATRIOT Act.
     (a) To the best of its knowledge, neither such Borrower nor its
Subsidiaries, in each case that is subject to OFAC, is a Sanctioned Person or
does business in a Sanctioned Country or with a Sanctioned Person in violation
of the economic sanctions of the United States administered by OFAC that are
applicable to it, except where such violation could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.
     (b) Such Borrower and its Subsidiaries, in each case that is subject to the
PATRIOT Act, is in compliance in all material respects with the provisions of
the PATRIOT Act that are applicable to it. No part of the proceeds of the Loans
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in

62



--------------------------------------------------------------------------------



 



order to obtain, retain or direct business or obtain any improper advantage, in
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended.
     Section 5.20 Status under Bermuda Law.
     (a) Such Borrower is subject to civil and commercial Requirements of Law
with respect to its obligations under the Credit Documents, and the execution,
delivery, and performance by such Borrower of each of the Credit Documents to
which it is a party constitute and will constitute private and commercial acts
and not public or governmental acts. No such Borrower or any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the Laws of Bermuda in respect of its
obligations under the Credit Documents;
     (b) The Credit Documents are in proper legal form under the laws of Bermuda
for the enforcement thereof against such Borrower under the Requirements of Law
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority, or admissibility in evidence of the Credit Documents. It is not
necessary to ensure the legality, validity, enforceability, priority, or
admissibility in evidence of the Credit Documents against such Borrower that the
Credit Documents be filed, registered, or recorded with, or executed or
notarized before, any court or other authority in Bermuda or that any
registration charge or stamp or similar tax be paid on or in respect of the
Credit Documents or any other document, except for (i) the filing of a charge
with the Bermuda Registrar of Companies, (ii) any such filing, registration,
recording, execution, or notarization as has been made or is not required to be
made until the Credit Document or any other document is sought to be enforced,
and (iii) any charge or tax as has been timely paid;
     (c) As of the Closing Date, there is no tax, impost, duty, fee, assessment,
or other governmental charge, or any deduction or withholding, imposed by any
Government Authority in or of Bermuda either (i) on or by virtue of the
execution or delivery of the Credit Documents or (ii) on any payment to be made
by such Borrower pursuant to the Credit Documents; and
     (d) The execution, delivery, and performance of the Credit Documents
executed by such Borrower are, under applicable foreign exchange control
regulations of Bermuda, not subject to any notification or authorization except
(i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
ARTICLE VI
AFFIRMATIVE COVENANTS
     Until the termination of the Commitments, the termination or expiration of
all Letters of Credit and the payment in full in cash of all principal and
interest with respect to the Loans and all Reimbursement Obligations together
with all fees, expenses and other amounts then due and owing hereunder, each of
the Borrowers (solely as to itself and its Subsidiaries) covenants and agrees
that:

63



--------------------------------------------------------------------------------



 



     Section 6.1 GAAP Financial Statements. Holdings will deliver to the
Administrative Agent (for distribution to the Lenders):
     (a) As soon as available and in any event within forty-five (45) days (or,
if earlier, the fifth Business Day following the date upon which Holdings files
its quarterly report under the Exchange Act rules and regulations) after the end
of each of the first three fiscal quarters of each fiscal year, beginning with
the fiscal quarter ending March 31, 2008, unaudited consolidated and
consolidating balance sheets of Holdings and its Subsidiaries as of the end of
such fiscal quarter and unaudited consolidated and consolidating statements of
income and unaudited consolidated statements of comprehensive income, cash flows
and changes in shareholders’ equity for Holdings and its Subsidiaries for the
fiscal quarter then ended and for that portion of the fiscal year then ended, in
each case setting forth comparative consolidated figures as of the end of and
for the corresponding period in the preceding fiscal year, all in reasonable
detail and prepared in accordance with GAAP (subject to the absence of notes
required by GAAP and subject to normal year-end adjustments) applied on a basis
consistent with that of the preceding quarter or containing disclosure of the
effect on the financial condition or results of operations of any change in the
application of accounting principles and practices during such quarter; and
     (b) As soon as available and in any event within ninety (90) days (or, if
earlier, the fifth Business Day following the date upon which Holdings files its
annual report under the Exchange Act rules and regulations) after the end of
each fiscal year, beginning with fiscal year ending December 31, 2007, an
audited consolidated and unaudited consolidating balance sheet of Holdings and
its Subsidiaries as of the end of such fiscal year and the related audited
consolidated and unaudited consolidating statements of income and unaudited
consolidated statements of comprehensive income, cash flows and shareholders’
equity for Holdings and its Subsidiaries for the fiscal year then ended,
including the notes thereto, in each case setting forth comparative consolidated
figures as of the end of and for the preceding fiscal year, all in reasonable
detail and (with respect to the audited statements) certified by the independent
certified public accounting firm regularly retained by Holdings or another
independent certified public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent, together with a report
thereon by such accountants that is not qualified as to going concern or scope
of audit and to the effect that such consolidated financial statements present
fairly, in all material respects, the financial position of Holdings and its
Subsidiaries, and the results of their operations and their cash flows, as of
the dates and for the periods indicated, in accordance with GAAP.
     Section 6.2 Statutory Financial Statements. Holdings will deliver to the
Administrative Agent (for distribution to the Lenders) as soon as available and
in any event within five Business Days after the required filing date, an Annual
Statement of each of its Material Insurance Subsidiaries as of the end of each
fiscal year beginning with the fiscal year ending December 31, 2007, in the form
filed with the Insurance Regulatory Authority in its jurisdiction of domicile,
prepared in accordance with SAP, in each case applied on a basis consistent with
that of the preceding reporting period or containing disclosure of the effect on
the financial condition or results of operations of any change in the
application of accounting principles and practices during such year.

64



--------------------------------------------------------------------------------



 



     Documents required to be delivered pursuant to Section 6.1, Section 6.2 or
Section 6.3(c) may, at Holdings’ option, be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings posts such documents, or provides a link thereto, on a website on the
internet at a website address previously specified to the Administrative Agent
and the Lenders; or (ii) on which such documents are posted on behalf of
Holdings on Intralinks, SyndTrak or another relevant website, if any, to which
each of the Administrative Agent and each Lender has access; provided that
(x) upon the request of the Administrative Agent or any Lender lacking access to
the internet, Intralinks or SyndTrak, Holdings shall deliver paper copies of
such documents to the Administrative Agent or such Lender (until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender) and (y) Holdings shall notify (which may be by a facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
documents. The Administrative Agent shall have no obligation to request the
delivery of, or to maintain copies of, the documents referred to in the proviso
to the immediately preceding sentence or to monitor compliance by Holdings with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     Section 6.3 Other Business and Financial Information. Holdings will deliver
to the Administrative Agent (for distribution to the Lenders):
     (a) Concurrently with each delivery of the financial statements described
in Section 6.1, a Compliance Certificate in the form of Exhibit D with respect
to the period covered by the financial statements then being delivered, executed
by a Financial Officer of Holdings, together with a Covenant Compliance
Worksheet reflecting the computation of the respective financial covenants set
forth in Article VII of this Agreement as of the last day of the period covered
by such financial statements;
     (b) Promptly upon filing with the relevant Insurance Regulatory Authority
and in any event within 150 days after the end of each fiscal year, beginning
with the fiscal year ending December 31, 2007, a copy of any financial analysis
or opinion prepared regarding the adequacy of such Material Insurance
Subsidiary’s loss reserves as of such fiscal year-end, together with a copy of
its management discussion and analysis in connection therewith (but only if and
to the extent required by the applicable Insurance Regulatory Authority with
regard to such Material Insurance Subsidiary), each in the format prescribed by
the applicable insurance laws of such Material Insurance Subsidiary’s
jurisdiction of domicile;
     (c) Promptly after and in any event no later than the fifth Business Day
after the sending, filing or receipt thereof, copies of (i) all financial
statements, reports, notices and proxy statements that Holdings or any of its
Material Subsidiaries shall send or make available generally to its
shareholders, (ii) all reports (other than earnings press releases) on Form
10-Q, Form 10-K or Form 8-K (or their successor forms) or registration
statements and prospectuses (other than on Form S-8 or its successor form) that
Holdings or any of its Material Subsidiaries shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange, (iii) all reports on Form A
(or any successor form) that any Material Insurance Subsidiary shall file with
any Insurance Regulatory Authority, and (iv) all material filings made under
applicable state insurance holding company

65



--------------------------------------------------------------------------------



 



acts in the United States by Holdings or any of its Material Subsidiaries,
including filings seeking approval of transactions with Affiliates;
     (d) Promptly after (and in any event within five Business Days after (or
within three Business Days after in the case of clause (i) below)) any
Responsible Officer of any Borrower obtaining knowledge thereof, written notice
of any of the following:
     (i) the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of such Borrower specifying the
nature of such Default or Event of Default, the period of existence thereof and
the action that such Borrower has taken and proposes to take with respect
thereto;
     (ii) the institution or threatened institution of any action or suit
against or affecting Holdings or any of its Subsidiaries, or any investigation
or proceeding by any Insurance Regulatory Authority or other Governmental
Authority (other than inquiries and routine periodic investigations or reviews),
in which there is a reasonable likelihood of an adverse determination which
could reasonably be expected to result in a Material Adverse Effect, and any
material development in any litigation or other proceeding previously reported
pursuant to Section 5.5 or this subsection (d);
     (iii) the receipt by Holdings or any of its Subsidiaries from any Insurance
Regulatory Authority or other Governmental Authority of (i) any written notice
asserting any failure by Holdings or any of its Subsidiaries to be in compliance
with applicable Requirements of Law or that threatens the taking of any action
against Holdings or such Subsidiary or sets forth circumstances that, if taken
or adversely determined, could reasonably be expected to have a Material Adverse
Effect, or (ii) any written notice of any actual or threatened suspension,
limitation or revocation of, failure to renew, or imposition of any restraining
order, escrow or impoundment of funds in connection with, any license, permit,
accreditation or authorization of Holdings or any of its Subsidiaries, as to
which there is a reasonable possibility of an adverse determination which could
reasonably be expected to result in a Material Adverse Effect;
     (iv) the occurrence of any ERISA Event that has had, or could reasonably be
expected to have, a Material Adverse Effect, together with (x) a written
statement of a Responsible Officer of Holdings specifying the details of such
ERISA Event and the action that Holdings has taken and proposes to take with
respect thereto, (y) a copy of any notice with respect to such ERISA Event that
may be required to be filed with the PBGC and (z) a copy of any notice delivered
by the PBGC to Holdings or such ERISA Affiliate with respect to such ERISA
Event;
     (v) that any contribution required to be made with respect to a Foreign
Pension Plan has not been timely made, except such contributions that could not
reasonably be expected to have a Material Adverse Effect, or that Holdings or
any Subsidiary of Holdings may incur any liability pursuant to any Foreign
Pension Plan as to which there is a reasonable possibility of liability which
could reasonably be expected to have Material Adverse Effect;

66



--------------------------------------------------------------------------------



 



     (vi) any material change in the accounting policies or reporting practices
of Holdings or any of its Subsidiaries;
     (vii) any announcement by A.M. Best of any change in the Financial Strength
Rating of any Material Insurance Subsidiary;
     (viii) the occurrence of any actual changes in any insurance statute or
regulation governing the investment or dividend practices of any Insurance
Subsidiary that could reasonably be expected to have a Material Adverse Effect;
and
     (ix) any other matter or event that has, or could reasonably be expected to
have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of Holdings setting forth the nature and period of existence
thereof and the action that Holdings has taken and proposes to take with respect
thereto;
     (e) Promptly, notice of the receipt by Holdings or any of its Subsidiaries
of any written notice of any denial of coverage or claim, litigation or
arbitration with respect to any Reinsurance Agreement to which it is a ceding
party, involving unreserved claims in excess of 10% of Consolidated Tangible Net
Worth; and
     (f) As promptly as reasonably practicable, such other information about the
business, condition (financial or otherwise), operations or properties of
Holdings or any of its Material Subsidiaries (including any Plan or Foreign
Pension Plan and any information required to be filed under ERISA) as the
Administrative Agent or the Required Lenders may from time to time reasonably
request.
     Section 6.4 Corporate Existence; Franchises; Maintenance of Properties.
Such Borrower will, and will cause its Subsidiaries to, (i) except as expressly
permitted otherwise by Section 8.1, maintain and preserve in full force and
effect its legal existence, (ii) obtain, maintain and preserve in full force and
effect all other rights, franchises, licenses, permits, certifications,
approvals and authorizations required by Governmental Authorities and necessary
to the ownership, occupation or use of its properties or the conduct of its
business, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (iii) continue to conduct and
operate its businesses substantially as conducted and operated during the
present and preceding fiscal years except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect and (iv) keep
all properties in good working order and condition (normal wear and tear
excepted) and from time to time make all necessary repairs to and renewals and
replacements of such properties, except to the extent that any of such
properties are obsolete or are being replaced and except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     Section 6.5 Compliance with Laws. Such Borrower will, and will cause each
of its Subsidiaries to, comply in all respects with all Requirements of Law
(including all Environmental Laws) applicable in respect of the conduct of its
business and the ownership and operation of its properties, except to the extent
the failure so to comply could not have, or reasonably be expected to have, a
Material Adverse Effect.

67



--------------------------------------------------------------------------------



 



     Section 6.6 Payment of Obligations. Such Borrower will, and will cause each
of its Subsidiaries to, (i) pay all liabilities and obligations as and when due
(subject to any applicable subordination provisions), except to the extent
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (ii) pay and discharge all Taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, might become a Lien upon any of the properties of
any Borrower or any of their respective Subsidiaries; provided, however, that no
Borrower or any of its Subsidiaries shall be required to pay any such liability,
obligation, Tax, assessment, charge, levy or claim that is being contested in
good faith and by proper proceedings and as to which such Borrower or such
Subsidiary is maintaining adequate reserves with respect thereto in accordance
with and to the extent required by GAAP.
     Section 6.7 Insurance. Such Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated.
     Section 6.8 Maintenance of Books and Records; Inspection. Such Borrower
will, and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to its business and properties in all
material respects , and prepare all financial statements required under this
Agreement, in each case in accordance with GAAP or SAP, as applicable, and in
compliance with the requirements of any Governmental Authority having
jurisdiction over it, and (ii) permit employees or agents of the Administrative
Agent or any Lender to visit and inspect its properties and examine or audit its
books, records, working papers and accounts and make copies and memoranda of
them, and to discuss its affairs, finances and accounts with its officers and
employees and, upon notice to Holdings, the independent public accountants of
Holdings and its Subsidiaries (and by this provision the Borrowers authorize
such accountants to discuss the finances and affairs of Holdings and its
Subsidiaries), provided that, so long as no Default or Event of Default has
occurred and is continuing, (i) such visits, inspections and discussions shall
be made upon reasonable notice and during normal business hours and shall be of
a reasonable scope and length, (ii) such visits, inspections and discussions
shall not unduly interfere with the business of any Borrower, (iii) there shall
be no more than two such visits or inspections in any period of 12 consecutive
calendar months and (iv) the costs to the Borrowers of such visits or
inspections shall be limited and shall not exceed, in any period of 12
consecutive calendar months, (x) $20,000 for the aggregate out-of-pocket
expenses of the Administrative Agent and any Lenders plus (y) $50,000 for the
fees and expenses of any third parties retained by the Administrative Agent,
which are not Affiliates of the Administrative Agent, for purposes of such
visits or inspections.
     Section 6.9 Dividends. Such Borrower will take all action necessary to
cause its Subsidiaries to make such dividends, distributions or other payments
to it as shall be necessary for such Borrower to make payments the Obligations
in accordance with the terms of this Agreement. In the event the approval of any
Governmental Authority or other Person is required in order for any such
Subsidiary to make any such dividends, distributions or other payments to

68



--------------------------------------------------------------------------------



 



such Borrower, or for such Borrower to make any such principal or interest
payments, such Borrower will forthwith exercise its commercially reasonable
efforts and take all actions permitted by law and necessary to obtain such
approval.
     Section 6.10 OFAC; PATRIOT Act Compliance. Each Borrower that is subject to
OFAC will, and will cause each of its Subsidiaries that it is so subject to,
(i) use commercially reasonable efforts to refrain from doing business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC, and (ii) provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.
     Section 6.11 Further Assurances. Such Borrower will, and will cause each of
its Material Subsidiaries to, make, execute, endorse, acknowledge and deliver
any amendments, modifications or supplements hereto and restatements hereof and
any other agreements, instruments or documents, and take any and all such other
actions, as may from time to time be reasonably requested by the Administrative
Agent or the Required Lenders to effect, confirm or further assure or protect
and preserve the interests, rights and remedies of the Administrative Agent and
the Lenders under this Agreement and the other Credit Documents.
     Section 6.12 Use of Proceeds. Such Borrower will use the proceeds of the
Loans and the Letters of Credit, in each case, not in contravention of any
Requirement of Law or of any Credit Document.
ARTICLE VII
FINANCIAL COVENANTS
     Until the termination of the Commitments, the termination or expiration of
all Letters of Credit and the payment in full in cash of all principal and
interest with respect to the Loans and all Reimbursement Obligations together
with all fees, expenses and other amounts then due and owing hereunder, each of
the Borrowers (solely as to itself and its Subsidiaries) covenants and agrees
that:
     Section 7.1 Maximum Consolidated Indebtedness to Total Capitalization. The
ratio of Consolidated Indebtedness to Total Capitalization as of the last day of
any fiscal quarter or fiscal year shall not be greater than 0.35 to 1.0.
     Section 7.2 Minimum Consolidated Net Worth. Consolidated Net Worth shall be
at all times an amount not less than (i) the sum of (x) $1,650,000,000, plus
(y) 25% of Consolidated Net Income for each fiscal quarter (beginning with the
fiscal quarter ending December 31, 2007) for which Consolidated Net Income is a
positive amount (measured at the end of each such fiscal quarter) plus (z) 25%
of the aggregate increases in total shareholders’ equity of Holdings and its
Subsidiaries after September 30, 2007 by reason of the issuance or sale of
Capital Stock of Holdings or any Subsidiary of Holdings or other capital
contribution to Holdings minus (ii) the amount of any extraordinary dividend
payment or repurchase of Capital Stock of Holdings made after the Closing Date
so long as and after giving effect thereto, (a) Consolidated Net Worth is

69



--------------------------------------------------------------------------------



 



not less than $1,400,000,000, (b) no Default or Event of Default has occurred
and is continuing, (c) all consents, approvals, authorizations and other actions
required by applicable Requirements of Law in order to make such payment or
repurchase shall have been obtained and (d) each such payment or repurchase has
been approved by the board of directors of Holdings.
     Section 7.3 Minimum Financial Strength Rating. (i) Each Material Insurance
Subsidiary shall  maintain a Financial Strength Rating at all times and (ii) the
Financial Strength Rating of each Material Insurance Subsidiary shall not be
lower than “A-” at any time.
ARTICLE VIII
NEGATIVE COVENANTS
     Until the termination of the Commitments, the termination or expiration of
all Letters of Credit and the payment in full in cash of all principal and
interest with respect to the Loans and all Reimbursement Obligations together
with all fees, expenses and other amounts then due and owing hereunder, each of
the Borrowers (solely as to itself and its Subsidiaries) covenants and agrees
that:
     Section 8.1 Fundamental Changes. Except as permitted under Section 8.4,
such Borrower will not, and will not permit or cause any of its Subsidiaries to,
liquidate, wind up or dissolve, or enter into any consolidation, merger or other
combination, or agree to do any of the foregoing; provided, however, that any
such Borrower or any Subsidiary may merge into or consolidate with any other
Person so long as (y) the surviving corporation is a Borrower or a Wholly Owned
Subsidiary of a Borrower (and in any event, if a Borrower is a party to such
merger or consolidation, the surviving corporation shall be a Borrower, it being
understood and agreed that in the case of a merger or consolidation between a
Subsidiary of Holdings with Holdings, the survivor corporation of such merger or
consolidation shall be Holdings), and (z) immediately after giving effect
thereto, no Default or Event of Default would occur or exist.
     Section 8.2 Indebtedness. Such Borrower will not, and will not permit or
cause any of its Subsidiaries to create, incur, assume or permit to exist any
Indebtedness, or agree, become or remain liable (contingent or otherwise) to do
any of the foregoing, except for:
     (i) the Obligations;
     (ii) Indebtedness under the Secured Facility;
     (iii) unsecured Indebtedness incurred by Holdings, so long as upon the
incurrence thereof no Default or Event of Default would occur or exist;
     (iv) Indebtedness of Subsidiaries of Holdings owing to Holdings or to other
Subsidiaries of Holdings;
     (v) Indebtedness consisting of current liabilities not for borrowed money
incurred in the ordinary course of business;

70



--------------------------------------------------------------------------------



 



     (vi) unsecured Indebtedness incurred by (A) any Insurance Subsidiary in
respect of standby letters of credit and (B) any Insurance Subsidiary in respect
of guarantees issued to support obligations of any other Subsidiary of Holdings
incurred in the ordinary course of business;
     (vii) Indebtedness existing on the Closing Date and described in
Schedule 8.2 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof; provided that
(x) after giving effect to any such extension, renewal, or replacement, the
aggregate Indebtedness under this clause (vii) incurred on or after the Closing
Date, when aggregated, with any Indebtedness outstanding under clause (xii) of
this Section, shall not exceed $25,000,000, and (y) the terms relating to
principal amount, amortization, maturity, collateral (if any), and subordination
(if any), and other material terms taken as a whole, of the Indebtedness
incurred with respect to such extension, renewal, or replacement, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to such Subsidiary or the Lenders than
the terms of any agreement or instrument governing the Indebtedness being
extended, renewed, or replaced;
     (viii) obligations (contingent or otherwise) existing or arising under any
Hedge Agreement entered into by such Person in the ordinary course of business
for the purpose of hedging currency or interest rate and not for purposes of
speculation or taking a “market view”;
     (ix) Indebtedness of any Person existing at the time such Person is merged
into or consolidated with Holdings or any of its Subsidiaries by Acquisition and
any extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (x) no Default
or Event of Default exists or arises after giving effect to such Acquisition,
(y) such Indebtedness was not incurred in contemplation of such Acquisition and
(z) no Subsidiary (other than the existing obligor at the time such Person was
acquired) shall incur or have any direct or indirect liability for such
Indebtedness;
     (x) Indebtedness which is incurred in connection with any Lien permitted
under Section 8.3;
     (xi) unsecured Indebtedness incurred by any Subsidiary of Holdings
organized or incorporated in the United States of America or any political
subdivision thereof in an aggregate amount outstanding at any time not to exceed
$100,000,000; provided that (x) such Indebtedness does not contain any measures
of financial performance (however expressed and whether stated as a covenant, as
a ratio, as a fixed threshold, as an event of default, as a mandatory prepayment
provision, or otherwise) which, taken as a whole, are materially more
restrictive than those measures of financial performance contained in this
Agreement, (y) upon the incurrence thereof no Default or Event of Default would
occur or exist and (z) such Subsidiary shall not at any time own, directly or
indirectly, any Capital Stock of Allied World; and

71



--------------------------------------------------------------------------------



 



     (xii) unsecured Indebtedness other than any of the foregoing in an
aggregate amount outstanding at any time not to exceed $25,000,000 less the
Indebtedness incurred which is permitted under clause (vii) of this Section and
is outstanding on any date of determination; provided that (x) such Indebtedness
does not contain any measures of financial performance (however expressed and
whether stated as a covenant, as a ratio, as a fixed threshold, as an event of
default, as a mandatory prepayment provision, or otherwise) which, taken as a
whole, are materially more restrictive on the Borrowers than those measures of
financial performance contained in this Agreement and (y) upon the incurrence
thereof no Default or Event of Default would occur or exist.
     Section 8.3 Liens. Such Borrower will not, and will not permit or cause any
of its Subsidiaries to, directly or indirectly, make, create, incur, assume or
suffer to exist, any Lien upon or with respect to any part of its property or
assets, whether now owned or hereafter acquired, or agree to do any of the
foregoing, other than the following:
     (i) Liens created by or otherwise existing under the Secured Facility;
     (ii) Liens existing on the Closing Date and set forth on Schedule 8.3, and
any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure on those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
     (iii) Permitted Liens;
     (iv) Liens on Invested Assets of Allied World securing obligations of
Allied World in connection with its letter of credit facility established with
Citibank Europe plc.;
     (v) Liens in respect of Capital Leases, synthetic lease obligations and
purchase money obligations for fixed or capital assets used by Holdings or any
of its Subsidiaries in the ordinary course of its business, securing
Indebtedness not to exceed $25,000,000 in principal amount and incurred solely
to pay all or a portion of the purchase price thereof; provided that any such
Lien (A) shall attach to such property concurrently with or within ninety
(90) days after the acquisition thereof by Holdings or such Subsidiary, (B)
shall not exceed the lesser of (y) the fair market value of such property or
(z) the cost thereof to Holdings or such Subsidiary and (C) shall not encumber
any other property of Holdings or any of its Subsidiaries; and
     (vi) Liens not otherwise permitted by this Section 8.3 on obligations
incurred by Holdings securing Indebtedness in an aggregate principal amount not
at any time exceeding $25,000,000.
     Section 8.4 Disposition of Assets. Such Borrower will not, and will not
permit or cause any of its Material Subsidiaries to, sell, assign, lease,
convey, transfer or otherwise dispose of (whether in one or a series of
transactions) all or any portion of its assets, business or properties
(including any Capital Stock of any Subsidiary), or enter into any arrangement
with

72



--------------------------------------------------------------------------------



 



any Person providing for the lease by any Borrower or any Subsidiary as lessee
of any asset that has been sold or transferred by such Borrower or such
Subsidiary to such Person, or agree to do any of the foregoing, except for:
     (i) sales of assets in the ordinary course of business for fair market
value;
     (ii) the sale, lease or other disposition of assets by a Subsidiary of a
Borrower to such Borrower or to another Wholly Owned Subsidiary, to the extent
permitted by applicable Requirements of Law and each relevant Insurance
Regulatory Authority; provided that (x) immediately after giving effect thereto,
no Default or Event of Default would occur or exist, (y) unless permitted by
Section 8.4(iii), in no event shall Holdings contribute, sell or otherwise
transfer, or permit any Insurance Subsidiary to issue or sell, any of the
Capital Stock of such Insurance Subsidiary to any Person other than a Borrower,
and (z) such sale or disposition would not adversely affect the ability of any
Insurance Subsidiary party thereto to pay dividends or otherwise make
distributions in respect of its Capital Stock; and
     (iii) the sale or disposition of assets outside the ordinary course of
business, provided that such sales or dispositions shall not individually, or in
the aggregate, exceed in any fiscal year 20% of Consolidated Net Worth
determined as of the most recently ended fiscal quarter for which financial
statements are available; provided further that immediately after giving effect
thereto, no Default or Event of Default would occur or exist.
     Section 8.5 Transactions with Affiliates. Such Borrower will not, and will
not permit or cause any of its Subsidiaries to, enter into any transaction
(including any purchase, sale, lease or exchange of property or the rendering of
any service) with any officer, director, stockholder or other Affiliate of such
Borrower or such Subsidiary other than:
     (i) transactions between or among any of the Borrowers and their
Wholly-Owned Subsidiaries, between or among any of such Wholly-Owned
Subsidiaries, or between or among any of the Borrowers;
     (ii) transactions with any officer, director, stockholder or other
Affiliate in good faith in the ordinary course of any Borrower’s business and on
terms materially no less favorable to such Borrower or any Subsidiary than those
that could have been obtained in a comparable transaction on an arm’s length
basis from a Person that is not an Affiliate; and
     (iii) any transaction permitted under Section 8.6.
     Section 8.6 Restricted Payments. Such Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, declare or
make any dividend payment, or make any other distribution of cash, property or
assets, in respect of any of its Capital Stock or any warrants, rights or
options to acquire its Capital Stock, or purchase, redeem, retire or otherwise
acquire for value any shares of its Capital Stock or any warrants, rights or
options to acquire its Capital Stock (other than pursuant to and in accordance
with stock option plans and other benefit plans for directors, officers or
employees of Holdings and its Subsidiaries), or set

73



--------------------------------------------------------------------------------



 



aside funds for any of the foregoing, except (i) that any Subsidiary may declare
and pay dividends on or make distributions to a Borrower or to a Wholly Owned
Subsidiary or set aside funds for the foregoing, (ii) Holdings may declare and
pay dividends on, make distributions in respect of or repurchase, redeem, retire
or otherwise acquire its Capital Stock or set aside funds for the foregoing so
long as no Default or Event of Default has occurred and is continuing before or
after giving effect to the declaration or payment of such dividends,
distributions, repurchases or other acquisitions, and (iii) Holdings and its
Subsidiaries may declare and pay dividends in respect of any Hybrid Equity
Securities or preferred stock if, at the time of and after giving effect to any
such payment, no Default or Event of Default under Section 9.1(a), clause (i) of
Section 9.1(e), Section 9.1(f) or Section 9.1(g)) shall have occurred and be
continuing.
     Section 8.7 Lines of Business. Such Borrower will not, and will not permit
or cause any of its Subsidiaries to, engage to any material extent in any
business other than the reinsurance or insurance business and other businesses
engaged in by its and its Subsidiaries on the Closing Date or a business
reasonably related thereto, including businesses that service or support the
operations of Holdings and its Subsidiaries.
     Section 8.8 Fiscal Year. Such Borrower will not, and will not permit or
cause any of its Subsidiaries to, change the ending date of its fiscal year to a
date other than December 31 unless (i) Holdings shall have given the
Administrative Agent written notice of its intention to change such ending date
at least sixty (60) days prior to the effective date thereof and (ii) prior to
such effective date this Agreement shall have been amended to make any changes
in the financial covenants and other terms and conditions to the extent
necessary, in the reasonable determination of the Administrative Agent, to
reflect the new fiscal year ending date.
     Section 8.9 Accounting Changes. Such Borrower will not, and will not permit
or cause any of its Subsidiaries to, make or permit any material change in its
accounting policies or reporting practices, except as may be required or
permitted by GAAP or SAP, as applicable.
     Section 8.10 Limitation on Certain Restrictions. Such Borrower will not,
and will not permit or cause any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any restriction
or encumbrance on (i) the ability of such Borrower to perform and comply with
its obligations under the Credit Documents in any material respect or (ii) the
ability of any Subsidiary of such Borrower to make any dividend payments or
other distributions in respect of its Capital Stock, to repay Indebtedness owed
to such Borrower or any other Subsidiary, to make loans or advances to such
Borrower or any other Subsidiary, or to transfer any of its assets or properties
to such Borrower or any other Subsidiary, in each case other than such
restrictions or encumbrances existing under or by reason of (y) the Credit
Documents, and (z) applicable Requirements of Law.
     Section 8.11 Private Act. No Borrower will become subject to a Private Act,
except such Private Acts which could not reasonably be expected to have a
Material Adverse Effect.

74



--------------------------------------------------------------------------------



 



ARTICLE IX
EVENTS OF DEFAULT
     Section 9.1 Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
     (a) Any Borrower shall fail to pay (i) any principal of any Loan of such
Borrower or any Reimbursement Obligation of such Borrower when due or (ii) any
interest on any Loan of such Borrower or in respect of any L/C Disbursement, any
fee or any other Obligation of such Borrower under this Agreement or under the
other Credit Documents within 5 days after such interest, fee or other amount
becomes due in accordance with the terms hereof or thereof; or
     (b) Any Borrower shall fail to, or fail to cause its Subsidiaries that are
subject thereto to, observe, perform or comply with any condition, covenant or
agreement applicable to it contained in any of Section 2.13, Section 6.3(d)(i)
or Section 6.4(i), Article VII and Article VIII; or
     (c) Any Borrower shall fail to observe, perform or comply with any
condition, covenant or agreement contained in this Agreement or any of the other
Credit Documents other than those enumerated in Section 9.1(a) and (b), and such
failure shall continue unremedied for a period of thirty (30) days after the
earlier of (y) the date on which a Responsible Officer of such Borrower acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to such Borrower; or
     (d) Any representation or warranty made or deemed made by or on behalf of
any Borrower in this Agreement, any of the other Credit Documents or in any
certificate, instrument, report or other document furnished at any time in
connection herewith or therewith shall prove to have been incorrect, false or
misleading in any material respect as of the time made, deemed made or
furnished; or
     (e) Holdings or any of its Subsidiaries shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provision) (y) any principal of
or interest on any Indebtedness (other than the Indebtedness incurred pursuant
to this Agreement or a Hedge Agreement) having an aggregate principal amount of
at least $25,000,000 or (z) any termination or other payment under any Hedge
Agreement having a net termination obligation of at least $25,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness or Hedge Agreement, or any other event shall occur or
condition exist in respect thereof, and the effect of such failure, event or
condition is to cause, or permit the holder or holders of such Indebtedness or
Hedge Agreement (or a trustee or agent on its or their behalf) to cause (with or
without the giving of notice, lapse of time, or both), without regard to any
subordination terms with respect thereto, such Indebtedness or Hedge Agreement
to become due, or to be prepaid, redeemed, purchased or defeased, prior to its
stated maturity; or
     (f) Holdings or any of its Material Subsidiaries, shall (i) file a
voluntary petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution,

75



--------------------------------------------------------------------------------



 



arrangement, readjustment of debts or any other relief under the Bankruptcy Code
or under any other Debtor Relief Law now or hereafter in effect, (ii) consent to
the institution of, or fail to controvert in a timely and appropriate manner,
any petition or case of the type described in Section 9.1(g) below, (iii) apply
for or consent to the appointment of or taking possession by a custodian,
trustee, receiver or similar official for or of itself or all or a substantial
part of its properties or assets, (iv) fail generally, or admit in writing its
inability, to pay its debts generally as they become due, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action to
authorize or approve any of the foregoing; or
     (g) Any involuntary petition or case shall be filed or commenced against
Holdings or any of its Material Subsidiaries, seeking liquidation, winding up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other Debtor Relief Law now or hereafter in effect, and such
petition or case shall continue undismissed and unstayed for a period of sixty
(60) days; or an order, judgment or decree approving or ordering any of the
foregoing shall be entered in any such proceeding; or
     (h) Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by independent third party insurance as to which
the surety or insurer, as the case may be, has the financial ability to perform
and either (i) has become substantially involved in the defense of such claim
and has not denied coverage of such claim in writing or (ii) has acknowledged
liability for such claim in writing) in excess of $25,000,000 shall be entered
or filed against any Borrower or any Material Subsidiary or any of their
respective properties and the same shall not be paid, dismissed, bonded,
vacated, stayed or discharged within a period of thirty (30) days or in any
event later than five (5) days prior to the date of any proposed sale of such
property thereunder; or
     (i) (i) Any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan and, as a result thereof, together with all other ERISA
Events then existing, there shall exist a reasonable likelihood that Holdings or
any ERISA Affiliate would incur liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) in excess of
$25,000,000, (ii) institution of any steps by any Borrower or any other Person
to terminate a Foreign Benefit Plan if as a result of such termination, a
Borrower or any of its respective Subsidiaries could be required to make a
contribution to such Foreign Benefit Plan, or could incur a liability or
obligation to such Foreign Benefit Plan in excess of $25,000,000 or (iii) a
contribution failure with respect to any Foreign Benefit Plan sufficient to give
rise to a Lien under applicable law in excess of $25,000,000 occurs; or
     (j) Any Insurance Regulatory Authority or other Governmental Authority
having jurisdiction shall issue any order of conservation, supervision,
rehabilitation or liquidation or any other order of similar effect in respect of
any Borrower, Material Insurance Subsidiary or Material Subsidiary; or
     (k) Any Insurance Regulatory Authority or other Governmental Authority
revokes or fails to renew any insurance license, permit, or franchise of any

76



--------------------------------------------------------------------------------



 



Material Insurance Subsidiary, or imposes any restriction or condition on any
insurance license, permit, or franchise of any Material Insurance Subsidiary, if
such revocation, non-renewal, condition, or restriction is reasonably likely to
have a Material Adverse Effect; or
     (l) Any material provision of any Credit Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Borrower contests in any manner the
validity or enforceability of any Credit Document; or any Borrower denies that
it has any or further liability or obligation under any Credit Document, or
purports to revoke, terminate, or rescind any Credit Document, in any case other
than (y) as expressly permitted hereunder or thereunder or (z) the occurrence of
the Final Expiry Date; or
     (m) At any time, Allied World or any other Material Insurance Subsidiary
shall cease to be a Wholly Owned Subsidiary of Holdings; or
     (n) Any of the following shall occur: (i) any Person or group of Persons
acting in concert as a partnership or other group, shall, as a result of a
tender or exchange offer, open market purchases, privately negotiated purchases
or otherwise, have become, after the date hereof, the “beneficial owner” (within
the meaning of such term under Rule 13d-3 under the Exchange Act) of securities
of Holdings representing 40% or more of the Total Voting Power of the then
outstanding securities of Holdings ordinarily (and apart from rights accruing
under special circumstances) having the right to vote in the election of
directors; or (ii) the Board of Directors of Holdings shall cease to consist of
a majority of the individuals who constituted the Board of Directors as of the
Closing Date or who shall have become a member thereof subsequent to the Closing
Date after having been nominated, or otherwise approved in writing, by at least
a majority of individuals who constituted the Board of Directors of Holdings as
of the Closing Date (or their replacements approved as herein required).
     Section 9.2 Remedies; Termination of Commitments, Acceleration, Etc. Upon
and at any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
     (a) Declare the Commitments and the Issuing Banks’ obligation to issue
Letters of Credit to be terminated, whereupon the same shall terminate; provided
that, upon the occurrence of a Bankruptcy Event, the Commitments and the Issuing
Banks’ obligation to issue Letters of Credit shall automatically be terminated;
     (b) Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement, the Notes and the
other Credit Documents, shall become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrowers; provided that, upon the occurrence of a Bankruptcy
Event or an Event of Default pursuant to Section 9.1(j), all of the outstanding
principal amount of the Loans and all other amounts described in this subsection
(b) shall automatically become immediately due and payable without presentment,
demand, protest, notice of intent to accelerate or other notice or

77



--------------------------------------------------------------------------------



 



legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrowers;
     (c) Direct each Borrower to deposit (and each such Borrower hereby agrees,
forthwith upon receipt of notice of such direction from the Administrative
Agent, to deposit) with the Administrative Agent from time to time such amount
of cash as is equal to 100% of the aggregate Stated Amount of all of such
Borrower’s Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have drawn or be entitled at such time to
draw thereunder), such amount to be held by the Administrative Agent in such
Borrower’s Cash Collateral Account as security for the Letter of Credit Exposure
as described in Section 3.7;
     (d) Terminate any Letter of Credit or give a notice of nonrenewal in
respect thereof if permitted in accordance with its terms; and
     (e) Exercise all rights and remedies available to it under this Agreement,
the other Credit Documents and applicable law.
     Section 9.3 Remedies; Set Off. In addition to all other rights and remedies
available under the Credit Documents or applicable law or otherwise, upon and at
any time after the occurrence and during the continuance of any Event of
Default, each Lender, each Fronting Bank and each of their respective Affiliates
may, and each is hereby authorized at any such time and from time to time, to
the fullest extent permitted by applicable law, without presentment, demand,
protest or other notice of any kind, all of which are hereby knowingly and
expressly waived by the Borrowers, to set off and to apply any and all deposits
(general or special, time or demand, provisional or final) and any other
property at any time held (including at any branches or agencies, wherever
located), and any other indebtedness at any time owing, by such Lender, such
Fronting Bank or any such Affiliate to or for the credit or the account of any
Borrower against any or all of the Obligations of such Borrower now or hereafter
existing under this Agreement or any other Credit Documents to such Lender or
such Fronting Bank, whether or not such Obligations may be contingent or
unmatured. Each Lender and each Fronting Bank agrees promptly to notify the
applicable Borrower and the Administrative Agent after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.
ARTICLE X
THE ADMINISTRATIVE AGENT
     Section 10.1 Appointment and Authority. Each of the Lenders (for purposes
of this Article, references to the Lenders shall also mean each Fronting Bank)
hereby irrevocably appoints Wachovia to act on its behalf as the Administrative
Agent hereunder and under the other Credit Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as expressly set forth in Section 10.6, the provisions of this
Article are solely for the

78



--------------------------------------------------------------------------------



 



benefit of the Administrative Agent and the Lenders, and no Borrower shall have
any right as a third party beneficiary of any of such provisions.
     Section 10.2 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     Section 10.3 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Credit Documents. Without limiting the generality of the foregoing,
the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any Affiliate thereof that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.2 and Section 11.5) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by Holdings or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance

79



--------------------------------------------------------------------------------



 



or observance of any of the covenants, agreements or other terms or conditions
set forth herein or therein or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     Section 10.4 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or any Fronting
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Fronting Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Fronting Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for one
or both Borrowers), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.
     Section 10.5 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Section 10.6 Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and Holdings. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with Holdings, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify Holdings and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the

80



--------------------------------------------------------------------------------



 



Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed in writing between Holdings and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and
Section 11.1 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
     Section 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
     Section 10.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Arrangers, syndication agent, documentation
agents or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
     Section 10.9 The L/C Agent and the Fronting Banks. The provisions of this
Article X (other than Section 10.2) shall apply to the L/C Agent and the
Fronting Banks mutatis mutandis to the same extent as such provisions apply to
the Administrative Agent.
ARTICLE XI
MISCELLANEOUS
     Section 11.1 Expenses; Indemnity; Damage Waiver.
     (a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and

81



--------------------------------------------------------------------------------



 



disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of the Commitment Letter,
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Agent or the Fronting Banks in
connection with the Issuance of any Letter of Credit or any demand for payment
thereunder (iii) all reasonable out- of-pocket expenses incurred by the
Administrative Agent, the L/C Agent, any Lender or any Issuing Bank (including
the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, the L/C Agent, any Lender or any Fronting Bank), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
Issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, and (iv) any civil penalty or fine assessed by OFAC against,
and all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Administrative Agent or any
Lender as a result of conduct of any Borrower or any Subsidiary of any Borrower
that violates a sanction enforced by OFAC.
     (b) The Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), the L/C Agent, each Fronting Bank, each Lender, and each
Related Party of any of the foregoing persons (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of one U.S. and one Bermuda counsel
for any Indemnitee)(collectively, “Losses”), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
the Commitment Letter, this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Agent or any Fronting Bank, as the case may
be, to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Substances on or from any property owned or operated by any Borrower,
or any Environmental Claim related in any way to any Borrower to the extent such
Losses arise out of or result from a Credit Extension by an Indemnitee under
this Agreement, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory whether brought by a third party or by any
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by any Borrower against such
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Credit Document, if such Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

82



--------------------------------------------------------------------------------



 



     (c) To the extent that the Borrowers for any reason fail indefeasibly to
pay any amount required under Section 11.1(a) or Section 11.1(b) to be paid by
it to the Administrative Agent (or any sub-agent thereof), the L/C Agent, any
Fronting Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Agent, such Fronting Bank or such Related Party, as the case may be, such
Lender’s proportion (based on the percentages as used in determining the
Required Lenders as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Agent or any Fronting Bank
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), the L/C Agent or
any Fronting Bank in connection with such capacity. The obligations of the
Lenders under this Section 11.1(c) are subject to the provisions of Section
2.3(d).
     (d) To the fullest extent permitted by applicable law, each party to this
Agreement or any Credit Document shall not assert, and hereby waives, any claim
against any Indemnitee or any other party to this Agreement or any Credit
Document, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.
     (e) All amounts due under this Section shall be payable by the applicable
Borrower upon demand therefor.
     Section 11.2 Governing Law; Submission to Jurisdiction; Waiver of Venue;
Service of Process.
     (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL (EXCEPT AS MAY BE
EXPRESSLY OTHERWISE PROVIDED IN ANY CREDIT DOCUMENT) BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES); PROVIDED THAT
EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT OR APPLICATION THEREFOR
OR, IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES
OF THE INTERNATIONAL CHAMBER OF COMMERCE, AS IN EFFECT FROM TIME TO TIME (THE
“ISP”), AND, AS TO MATTERS NOT GOVERNED BY THE ISP, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).
     (b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION

83



--------------------------------------------------------------------------------



 



OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY FRONTING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST EITHER BORROWER
OR ANY OF THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 11.2(B). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.4. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
     (e) ON OR PRIOR TO THE CLOSING DATE, THE BORROWERS SHALL APPOINT ALLIED
WORLD ASSURANCE COMPANY (U.S.) INC. (THE “PROCESS AGENT”), WITH AN OFFICE ON THE
DATE HEREOF AT 199 WATER STREET, 16TH FLOOR, NEW YORK, NY 10038, UNITED STATES
OF AMERICA, AS ITS AGENT TO RECEIVE ON ITS BEHALF AND ITS PROPERTY SERVICE OF
THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING, PROVIDED THAT A COPY OF SUCH PROCESS IS ALSO MAILED IN THE
MANNER SET FORTH IN SECTION 11.4. SUCH SERVICE MAY BE MADE BY MAILING OR
DELIVERING A COPY OF SUCH PROCESS TO THE BORROWERS IN CARE OF THE PROCESS AGENT
AT THE PROCESS AGENT’S ABOVE ADDRESS, AND THE BORROWERS HEREBY IRREVOCABLY
AUTHORIZE AND DIRECT THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON THEIR BEHALF.
THE

84



--------------------------------------------------------------------------------



 



BORROWERS ALSO IRREVOCABLY CONSENT TO SERVICE OF PROCESS IN THE MANNER PROVIDE
FOR NOTICES IN SECTION 11.4. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.
     Section 11.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 11.4 Notices; Effectiveness; Electronic Communication.
     (a) Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 11.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or nationally recognized overnight courier service,
mailed by certified or registered mail, first class postage prepaid and return
receipt requested, or sent by telecopier as follows:
     (i) if to any Borrower, the Administrative Agent, the L/C Agent or any
Fronting Bank, to it at the address (or telecopier number) specified for such
person on Schedule 1.1(a); and
     (ii) if to any Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.4(b) shall be effective as provided in Section 11.4(b).
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic

85



--------------------------------------------------------------------------------



 



communication. The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
     (c) Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
     (d) Each Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Joint Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak
or another similar electronic system (the “Platform”). THE PLATFORM IS PROVIDED
“AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent, the Joint Arrangers or
any of their respective Related Parties (collectively, the “Agent Parties”) have
any liability to any Borrower, any Lender, or any other Person for losses,
claims, damages, liabilities, or expenses of any kind (whether in tort,
contract, or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities, or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender, or any other Person for indirect,
special, incidental, consequential, or punitive damages (as opposed to direct or
actual damages).
     Section 11.5 Amendments, Waivers, etc. No amendment, modification, waiver
or discharge or termination of, or consent to any departure by any Borrower
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the

86



--------------------------------------------------------------------------------



 



Required Lenders), and then the same shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment or modification shall be effective without the written consent
of the Credit Parties and no such amendment, modification, waiver, discharge,
termination or consent shall:
     (a) increase the Commitment of any Lender without the written consent of
such Lender;
     (b) reduce the principal amount of any Loan or the amount of any
Reimbursement Obligation of any Borrower in respect of any L/C Disbursement or
reduce the rate of interest thereon, or reduce any fees or other amounts payable
hereunder, without the written consent of each Lender directly affected thereby;
     (c) postpone the scheduled date of payment of the principal amount of any
Loan or for reimbursement of any L/C Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment or any
Letter of Credit (other than an extension thereof pursuant to an “evergreen
provision” or other similar automatic renewal provisions), without the written
consent of each Lender directly affected thereby;
     (d) change or waive any provision of Section 2.14, any other provision of
this Agreement or any other Credit Document requiring pro rata treatment of any
Lenders, or this Section 11.5 without the consent of each Lender;
     (e) release the Guarantor from its guarantee obligations under Article XII
without the written consent of each Lender;
     (f) change the percentage in the definition of the term “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; and provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent;
     (g) amend, modify or waive any condition precedent to any Borrowing of
Loans set forth in Section 4.2 (including in connection with any waiver of an
existing Default or Event of Default) without the consent of the Required
Lenders;
     (h) unless agreed to by the Fronting Banks, the L/C Agent or the
Administrative Agent in addition to the Lenders required as provided hereinabove
to take such action, affect the respective rights or obligations of the Fronting
Banks, the L/C Agent or the Administrative Agent, as applicable, hereunder or
under any of the other Credit Documents.
     Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

87



--------------------------------------------------------------------------------



 



     Section 11.6 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 11.6(b), (ii) by way of
participation in accordance with the provisions of Section 11.6(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.6(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.6(d) and, to the extent expressly set forth
herein, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
     (b) Any Lender may, and, if demanded by Holdings pursuant to Section 2.18,
shall at any time assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and Credit Extensions (including for purposes of this
Section 11.6(b), participations in Participated Letters of Credit) at the time
owing to it); provided that:
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Credit Extensions at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Credit Extensions of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, Holdings otherwise
consents (each such consent not to be unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Credit Extensions and its Commitment so
assigned;
     (iii) any such assignment must be approved by the Administrative Agent and
the Fronting Banks and (so long as no Default or Event of Default has occurred
and is continuing) Holdings, each such consent not to be unreasonably withheld
or delayed, unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and

88



--------------------------------------------------------------------------------



 



     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.15(a), Section 2.15(b),
Section 2.16, Section 2.17 and Section 11.1 (and subject to the obligations
thereof) with respect to facts and circumstances occurring prior to the
effective date of such assignment; PROVIDED, HOWEVER, THAT NO LENDER MAY ASSIGN
ANY OBLIGATION UNDER A SYNDICATED LETTER OF CREDIT UNLESS SUCH SYNDICATED LETTER
OF CREDIT IS EITHER AMENDED OR RETURNED BY THE BENEFICIARY AND REISSUED BY THE
ADMINISTRATIVE AGENT, REMOVING OR AMENDING, AS THE CASE MAY BE, THE ASSIGNING
LENDER’S PERCENTAGE OBLIGATIONS AND REPLACING OR AMENDING THE SAME WITH A
PERCENTAGE OBLIGATIONS OF THE ELIGIBLE ASSIGNEE. If requested by or on behalf of
the Eligible Assignee, each Borrower, at its own expense, will execute and
deliver to the Administrative Agent a new Note or Notes to the order of the
Eligible Assignee (and, if the assigning Lender has retained any portion of its
rights and obligations hereunder, to the order of the assigning Lender), as
necessary to reflect, after giving effect to the assignment, the Commitments
and/or outstanding Loans, as the case may be, of the Eligible Assignee and (to
the extent of any retained interests) the assigning Lender. Any assigning Lender
who has requested a Note will return cancelled Notes to the applicable Borrower
upon such assignment. At the time of each assignment pursuant to this
Section 11.6 to a Lender not already a Lender hereunder, such Lender shall
provide to the applicable Borrowers and the Administrative Agent such
documentation required pursuant to Section 2.16(e) hereof. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.6(b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.6(d).
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Borrowers and the
Fronting Banks, at any reasonable time and from time to time upon reasonable
prior notice.

89



--------------------------------------------------------------------------------



 



     (d) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Borrower or any Affiliates or Subsidiaries of a
Borrower) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitments and/or the Credit Extensions (including such Lender’s participations
in Participated Letters of Credit) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 11.5(a),
Section 11.5(b), Section 11.5(c) or Section 11.5(d), that affects such
Participant. Subject to Section 11.6(e), the Borrowers agree that each
Participant shall be entitled to the benefits of Section 2.15(a), Section
2.15(b), Section 2.16, Section 2.17 or Section 9.3 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 11.6(b).
     (e) A Participant shall not be entitled to receive any greater payment
under Section 2.15(a), Section 2.15(b) or Section 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the prior written consent of Holdings; provided,
however, that such consent shall be deemed withheld if, in connection with
seeking the consent of Holdings, such Participant fails to provide Holdings with
a calculation of the amount of any such greater payment under Section 2.15(a),
Section 2.15(b) or Section 2.16 it would be entitled to receive as of the date
of the sale of such participation. A Participant shall not be entitled to the
benefits of Section 2.16 unless Holdings is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.16(e) as though it were a Lender, and
Section 2.16(e) shall be read accordingly.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.

90



--------------------------------------------------------------------------------



 



     (h) Any Lender or Participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 11.6, disclose to the Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee any information relating
to Holdings and its Subsidiaries furnished to it by or on behalf of any other
party hereto, provided that such Eligible Assignee, Participant or pledgee or
proposed Eligible Assignee, Participant or pledgee agrees in writing to keep
such information confidential to the same extent required of the Lenders under
Section 11.11.
     (i) Notwithstanding anything to the contrary contained herein, if any
Fronting Bank and/or the L/C Agent assigns all of its Commitments and Credit
Extensions in accordance with this Section 11.6, such Fronting Bank and/or L/C
Agent may upon at least 20 Business Days’ notice to Holdings, and shall upon
written notice received from Holdings, resign, respectively, as a Fronting Bank
and/or L/C Agent upon written notice to Holdings and the Lenders or the receipt
of such written notice from Holdings. Upon any such written request or notice of
resignation, Holdings shall have the right to appoint from among the Lenders a
successor Fronting Bank and/or L/C Agent (subject to the acceptance by the
Lender which will be the successor Fronting Bank and/or L/C Agent); provided
that no failure by Holdings to make such appointment shall affect the
resignation of such Fronting Bank and/or the L/C Agent. Such Fronting Bank and
L/C Agent shall retain all of the rights and obligations of a Fronting Bank
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation and all obligations of the Borrowers
and the Lenders with respect thereto (including the right to require the Lenders
to fund participation interests pursuant to Article III).
     Section 11.7 No Waiver. The rights and remedies of the Administrative Agent
and the Lenders expressly set forth in this Agreement and the other Credit
Documents are cumulative and in addition to, and not exclusive of, all other
rights and remedies available at law, in equity or otherwise. No failure or
delay on the part of the Administrative Agent or any Lender in exercising any
right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude other
or further exercise thereof or the exercise of any other right, power or
privilege or be construed to be a waiver of any Default or Event of Default. No
course of dealing between any Borrower, the Administrative Agent or the Lenders
or their agents or employees shall be effective to amend, modify or discharge
any provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Borrower in any case shall entitle any Borrower to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the right
of the Administrative Agent or any Lender to exercise any right or remedy or
take any other or further action in any circumstances without notice or demand.
     Section 11.8 Survival. All representations, warranties and agreements made
by or on behalf of any Borrower in this Agreement and in the other Credit
Documents shall survive the execution and delivery hereof or thereof, the making
and repayment of the Loans and the Issuance and repayment of the Letters of
Credit. In addition, notwithstanding anything herein to the contrary, the
provisions of this Agreement and the other Credit Documents relating to
indemnification or payment of costs and expenses, including the provisions of
Section 2.15(a), Section 2.15(b), Section 2.16, Section 2.17, and Section 11.1,
shall survive the payment in full of all Credit Extensions, the termination of
the Commitments and all Letters of Credit, and any termination of this Agreement
or any of the other Credit Documents.

91



--------------------------------------------------------------------------------



 



     Section 11.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
     Section 11.10 Construction. The headings of the various articles, sections
and subsections of this Agreement and the table of contents have been inserted
for convenience only and shall not in any way affect the meaning or construction
of any of the provisions hereof. Except as otherwise expressly provided herein
and in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
     Section 11.11 Confidentiality.
     (a) Each of the Administrative Agent, the L/C Agent, the Lenders and the
Fronting Banks acknowledges that the Borrowers consider the Information (as
defined below) to include confidential, sensitive and proprietary information
and agrees that it shall use reasonable precautions in accordance with its
established procedures to keep the Information confidential; provided, however
that (i) it may make any disclosure of such Information to which any Borrower
gives its prior written consent, (ii) it may make any disclosure of such
Information to any other party hereto, (iii) it may make any disclosure of such
Information in connection with the exercise of any remedies hereunder or under
any other Credit Document or any action or proceeding relating to this Agreement
or any other Credit Document or the enforcement of rights hereunder or
thereunder, (iii) any of such Information may be disclosed to it, its affiliates
and their respective partners, directors, officers, employees, agents, advisors
and other representatives (collectively, “Representatives”) (it being understood
that such Representatives shall be informed by it of the confidential nature of
such Information and shall be directed to treat such information in accordance
with the terms hereof) and (iv) subject to an agreement containing provisions
substantially the same as those of this Section, it may make any disclosure of
such Information to (x) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (y) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations.
Each of the Administrative Agent, the L/C Agent, the Lenders and the Fronting
Banks agrees to be responsible for any breach of this Section 11.11 that results
from the actions or omissions of its Representatives.
     (b) Each of the Administrative Agent, the L/C Agent, the Lenders and the
Fronting Banks shall be permitted to disclose any Information in the event that
it is required by law or regulation or requested by any Governmental Authority
or other Insurance Regulatory Authority (including any self-regulatory
organization) or in connection with any legal proceedings; provided that (i) it
agrees that it will promptly notify Holdings as soon as practical in the event
of any such disclosure request (other than at the request of a regulatory
authority), unless such notification shall be prohibited by applicable law or
legal process and (ii) it agrees to provide reasonable assistance to any
Borrowers should such Borrower seek a protective order or other relief to
prevent or limit such disclosure or to obtain confidential treatment for any
Information so disclosed.

92



--------------------------------------------------------------------------------



 



     (c) Each of the Administrative Agent, the L/C Agent, the Lenders and the
Fronting Banks shall have no obligation hereunder with respect to any
Information to the extent that such information (i) is or becomes generally
available to the public other than as a result of a disclosure by the
Administrative Agent, the L/C Agent, the Lenders and the Fronting Banks or a
Representative thereof in violation of this Agreement, or (ii) was within its
possession prior to its being furnished to it by or on behalf of the Borrowers
in connection with this Agreement or the Secured Facility or becomes available
to it on a non-confidential basis from a source other than a Borrower or its
agents, provided that the source of such information was not known by it to be
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to any Borrower or any other party with
respect to such Information.
For purposes of this Section, “Information” means all non-public information
received from the Borrowers relating to any Borrower or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, the L/C Agent, any Lender or any Fronting Bank on a
nonconfidential basis prior to disclosure by any Borrower.
     Section 11.12 Judgment Currency. If, for the purposes of obtaining judgment
in any court or in respect of any tender made by any Borrower, it is necessary
to convert a sum due hereunder or under any other Credit Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given or such tender is made. The
obligation of any Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Credit Documents
shall, notwithstanding any tender or judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender of any sum received or adjudged to be so due
in the Judgment Currency, the Administrative Agent or such Lender may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent or such Lender in
the Agreement Currency, the applicable Borrower agrees, as a separate obligation
and notwithstanding any such judgment or tender, to indemnify the Administrative
Agent or such Lender or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or such Lender in such
currency, the Administrative Agent or such Lender agrees to return the amount of
any excess to the applicable Borrower (or to any other Person who may be
entitled thereto under applicable law).
     Section 11.13 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts

93



--------------------------------------------------------------------------------



 



hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
     Section 11.14 Disclosure of Information. The Borrowers agree and consent to
the Administrative Agent’s and the Joint Arrangers’ disclosure of information
relating to this transaction to Gold Sheets and other similar bank trade
publications. Such information will consist of deal terms and other information
customarily found in such publications.
     Section 11.15 USA PATRIOT Act Notice. Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Borrower, which information includes the names and addresses of
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the PATRIOT Act.
ARTICLE XII
THE GUARANTY
     Section 12.1 The Guaranty.
     (a) In order to induce the Lenders to enter into this Agreement and to
extend credit hereunder and in recognition of the direct benefits to be received
by the Guarantor from the proceeds of the Loans and the issuance of the Letters
of Credit, the Guarantor hereby unconditionally, absolutely and irrevocably
guarantees, as primary obligor and not merely as surety, the full and punctual
payment (whether at stated maturity, upon acceleration or otherwise) of all
Obligations of Allied World under the Credit Documents including the principal
of and interest on the Loans and Reimbursement Obligations owing by Allied World
pursuant to this Agreement. This Guaranty is a guaranty of payment and not of
collection.
     Section 12.2 Guaranty Unconditional. The obligations of the Guarantor under
this Article XII shall be unconditional, absolute and irrevocable and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:
     (i) any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any other obligor under any of the Credit
Documents, by operation of law or otherwise;
     (ii) any modification or amendment of or supplement to any of the Credit
Documents;
     (iii) any release, non-perfection or invalidity of any direct or indirect
security for any obligation of any other obligor under any of the Credit
Documents;

94



--------------------------------------------------------------------------------



 



     (iv) any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Credit
Documents;
     (v) the existence of any claim, set-off or other rights which any obligor
may have at any time against any other obligor, the Administrative Agent, the
L/C Agent, any Fronting Bank, any Lender or any other corporation or person,
whether in connection with any of the Credit Documents or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
     (vi) any invalidity or unenforceability relating to or against any other
obligor for any reason of any of the Credit Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
obligor of principal, interest or any other amount payable under any of the
Credit Documents;
     (vii) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation of the Lenders’ rights with respect
thereto; or
     (viii) any other act or omission to act or delay of any kind by any
obligor, the Administrative Agent, any Fronting Bank, any Lender or any other
corporation or person or any other circumstance whatsoever (other than the
defense of payment) which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to the Guarantor’s
obligations under this Article XII.
     Section 12.3 Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Guarantor’s obligations under this Article XII shall remain
in full force and effect until the Commitments of the Lenders hereunder shall
have terminated, no Letters of Credit shall be outstanding and all Obligations
payable by Allied World under the Credit Documents shall have been paid in full.
If at any time any payment of the principal of or interest on any Loan or any
Reimbursement Obligation or any Obligation payable by Allied World under the
Credit Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of Allied World or otherwise, the
Guarantor’s obligations under this Article XII with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.
     Section 12.4 Waiver by the Guarantor. The Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
corporation or person against any other obligor or any other corporation or
person. The Guarantor warrants and agrees that each waiver set forth in this
Section 12.4 is made with full knowledge of its significance and consequences,
and such waivers shall be effective to the maximum extent permitted by law.
     Section 12.5 Subrogation. The Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against Allied World, or any other guarantor that arise from the
existence, payment, performance or enforcement of the

95



--------------------------------------------------------------------------------



 



Guarantor’s obligations under or in respect of this Article XII or any other
Credit Document, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Lender against Allied World or any other guarantor, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including the right to take or receive from Allied World or any
other guarantor, directly or indirectly, in cash or other property or by set-off
or in any other manner, payment or security on account of such claim, remedy or
right, unless and until all Obligations payable under this Agreement shall have
been paid in full in cash, no Letters of Credit shall be outstanding and the
Commitments of the Lenders hereunder shall have expired or been terminated. If
any amount shall be paid to the Guarantor in violation of the immediately
preceding sentence at any time prior to the latest of (a) the payment in full in
cash of all amounts payable under this Article XII, and (b) the Final Expiry
Date, such amount shall be received and held in trust for the benefit of the
Lenders, shall be segregated from other property and funds of the Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to all amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Credit Documents, or to be
held as collateral for any amounts payable under this Article XII thereafter
arising. If (i) the Guarantor shall make payment to any Lender of all or any
amounts payable under this Article XII, (ii) all amounts payable under this
Article XII shall have been paid in full in cash, and (iii) the Final Expiry
Date shall have occurred, the Lenders will, at the Guarantor’s request and
expense, execute and deliver to the Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the obligations
resulting from such payment made by the Guarantor pursuant to this Article XII.
     Section 12.6 Stay of Acceleration. If acceleration of the time for payment
of any amount payable by Allied World under any of the Credit Documents is
stayed upon the insolvency, bankruptcy or reorganization of Allied World, all
such amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Guarantor under this Article XII forthwith
on demand by the Administrative Agent made at the request of the Required
Lenders.
     Section 12.7 Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the payment in full in cash of all Obligations payable under this
Agreement and (ii) the Final Expiry Date, (b) be binding upon the Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Lenders and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, in each case as and to the extent provided in
Section 11.6(b).
     [THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

96



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

                  ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD    
 
           
 
  By:   /s/ Joan H. Dillard    
 
           
 
  Name:   Joan H. Dillard    
 
  Title:   Senior Vice President and Chief Financial Officer    
 
           
 
  By:   /s/ Marchelle D. Lewis    
 
           
 
  Name:   Marchelle D. Lewis    
 
  Title:   Vice President and Treasurer    

                  ALLIED WORLD ASSURANCE COMPANY, LTD    
 
           
 
  By:   /s/ Joan H. Dillard    
 
           
 
  Name:   Joan H. Dillard    
 
  Title:   Senior Vice President and Chief Financial Officer    
 
           
 
  By:   /s/ Marchelle D. Lewis    
 
           
 
  Name:   Marchelle D. Lewis    
 
  Title:   Vice President and Treasurer    

SIGNATURE PAGE TO CREDIT AGREEMENT
UNSECURED SENIOR REVOLVING CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION, as the Administrative
Agent, the L/C Agent, a Fronting Bank and as a Lender    
 
           
 
  By:   /s/ William R. Goley    
 
           
 
  Name:   William R. Goley    
 
  Title:   Director    

SIGNATURE PAGE TO CREDIT AGREEMENT
UNSECURED SENIOR REVOLVING CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:   /s/ Debra Basler    
 
           
 
  Name:   Debra Basler    
 
  Title:   Senior Vice President    

SIGNATURE PAGE TO CREDIT AGREEMENT
UNSECURED SENIOR REVOLVING CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK, as a Lender    
 
           
 
  By:   /s/ Nicholas Bell    
 
           
 
  Name:   Nicholas Bell    
 
  Title:   Director    

SIGNATURE PAGE TO CREDIT AGREEMENT
UNSECURED SENIOR REVOLVING CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  ING BANK N.V., LONDON BRANCH, as a Lender    
 
           
 
  By:   /s/ N J Marchant    
 
           
 
  Name:   N J Marchant    
 
  Title:   Director    
 
           
 
  By:   /s/ M E R Sharman    
 
           
 
  Name:   M E R Sharman    
 
  Title:   Director    

SIGNATURE PAGE TO CREDIT AGREEMENT
UNSECURED SENIOR REVOLVING CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH, as a Lender    
 
           
 
  By:   /s/ Sebastian Rocco    
 
           
 
  Name:   Sebastian Rocco    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Charles Kornberger    
 
           
 
  Name:   Charles Kornberger    
 
  Title:   Managing Director    

SIGNATURE PAGE TO CREDIT AGREEMENT
UNSECURED SENIOR REVOLVING CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  J.P. MORGAN CHASE BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Melvin D. Jackson    
 
           
 
  Name:   Melvin D. Jackson    
 
  Title:   Vice President    

SIGNATURE PAGE TO CREDIT AGREEMENT
UNSECURED SENIOR REVOLVING CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, as a Lender    
 
           
 
  By:   /s/ W. Bradley Hamilton    
 
           
 
  Name:   W. Bradley Hamilton    
 
  Title:   Director    

SIGNATURE PAGE TO CREDIT AGREEMENT
UNSECURED SENIOR REVOLVING CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK, as a Lender    
 
           
 
  By:   /s/ Michael Pensari    
 
           
 
  Name:   Michael Pensari    
 
  Title:   V.P.    

SIGNATURE PAGE TO CREDIT AGREEMENT
UNSECURED SENIOR REVOLVING CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  BANK OF N.T. BUTTERFIELD & SON LTD, as a Lender    
 
           
 
  By:   /s/ Alan Day    
 
           
 
  Name:   Alan Day    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Curtis Ballantyne    
 
           
 
  Name:   Curtis Ballantyne    
 
  Title:   Vice President    

SIGNATURE PAGE TO CREDIT AGREEMENT
UNSECURED SENIOR REVOLVING CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as a Lender  
 
 
           
 
  By:   /s/ Padraig Rushe    
 
           
 
  Name:   Padraig Rushe    
 
  Title:   Director    
 
           
 
  By:   /s/ Kieran Rockett    
 
           
 
  Name:   Kieran Rockett    
 
  Title:   Senior Manager    

SIGNATURE PAGE TO CREDIT AGREEMENT
UNSECURED SENIOR REVOLVING CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK, as a Lender    
 
           
 
  By:   /s/ Chatphet Saipetch    
 
           
 
  Name:
Title:   Chatphet Saipetch
Vice President    

SIGNATURE PAGE TO CREDIT AGREEMENT
UNSECURED SENIOR REVOLVING CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                  LLOYDS TSB BANK PLC, as a Lender    
 
           
 
  By:   /s/ Jason Eperon    
 
           
 
  Name:   Jason Eperon    
 
  Title:   Director, Financial Institutions, USA E004    
 
           
 
  By:   /s/ Candi Obrentz    
 
           
 
  Name:   Candi Obrentz    
 
  Title:   Associate Director, Financial Institutions, USA 0013    

SIGNATURE PAGE TO CREDIT AGREEMENT
UNSECURED SENIOR REVOLVING CREDIT FACILITY

 



--------------------------------------------------------------------------------



 



                      LEHMAN COMMERCIAL PAPER INC., as a Lender    
 
           
 
  By:   /s/ Rohit Nair    
 
           
 
  Name:   Rohit Nair    
 
  Title:   Authorized Signatory    

SIGNATURE PAGE TO CREDIT AGREEMENT
UNSECURED SENIOR REVOLVING CREDIT FACILITY

 